--------------------------------------------------------------------------------

EXHIBIT 10.1
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
 
 
TURNKEY




ENGINEERING, PROCUREMENT AND CONSTRUCTION




AGREEMENT




FOR




SOLAR PHOTOVOLTAIC GENERATING FACILITY




BETWEEN




FLORIDA POWER & LIGHT COMPANY,
as FPL




AND




SUNPOWER CORPORATION, SYSTEMS,
as Contractor


Dated as of July 3, 2008


 

--------------------------------------------------------------------------------

 
 
TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT FOR
SOLAR PHOTOVOLTAIC GENERATING FACILITY
 
TABLE OF CONTENTS



   
Page
ARTICLE I. GENERAL MATTERS
    
1 
1.1
Defined Terms
 
1
1.2
Interpretation
 
13
1.3
Appendices
 
14
1.4
Order of Precedence
 
15
1.5
Language
 
15
ARTICLE II. RETENTION OF CONTRACTOR
 
15
2.1
Retention of Contractor
 
15
2.2
Status of Contractor; No Partnership
 
15
2.3
Subcontractors and Vendors.
 
16
ARTICLE III. CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR
 
17
3.1
Scope of Work; Applicable Standards.
 
17
3.2
Control and Method of the Work.
 
19
3.3
Compliance with Law
 
19
3.4
Certain Matters Pertaining to Job Site.
 
19
3.5
FPL Access to Job Site
 
21
3.6
Inspection and Testing of Work in Progress.
 
21
3.7
No Waiver of Responsibility
 
22
3.8
Defective Work
 
22
3.9
Clean-Up.
 
22
3.10
Obtaining, Maintaining and Identifying Permits
 
23
3.11
Labor.
 
24
3.12
Project Management and Contractor’s Representative.
 
25
3.13
Temporary Office Quarters.
 
26
3.14
Cooperation with Other Contractors/Community.
 
26
3.15
Protection and Safety.
 
26
3.16
Environmental Matters.
 
27
3.17
Fire Prevention.
 
29
3.18
Religious and Archaeological Resources
 
29
3.19
Reports, Plans and Manuals.
 
29
3.20
Drawings, Engineering Data and Other Materials.
 
31
3.21
Operating and Maintenance Manuals
 
32
3.22
Training of O&M Personnel.
 
32
3.23
Accounting Information; Financial Reporting Requirements
 
33
3.24
Contractor Taxes.
 
33
3.25
Claims and Liens for Labor and Materials
 
34
3.26
Spare Parts Availability.
 
34
3.27
Contractor’s Obligation to Notify
 
35
3.28
Construction Utilities
 
35
3.29
Lines and Grades
 
35
3.30
Temporary Structures
 
36
3.31
Weatherproof Coverings
 
36
3.32
Intellectual Property Rights.
 
36
3.33
Emergencies
 
37
3.34
[Intentionally Deleted]
 
37
3.35
Wastewater, Potable Water
 
37
3.36
[Intentionally Deleted]
 
37
3.37
Start Up Process
 
37
3.38
Accommodations Regarding Testing
 
37



Solar Photovoltaic EPC
 
Page ii of vi

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT FOR
SOLAR PHOTOVOLTAIC GENERATING FACILITY
 
TABLE OF CONTENTS
(continued)


3.39
Access
 
37
3.40
Nature of Obligations
 
37
ARTICLE IV. CERTAIN OBLIGATIONS OF FPL
 
37
4.1
Permits
 
37
4.2
Interconnection Facilities
 
38
4.3
FPL Obligations in Scope of Work
 
38
4.4
[Intentionally Deleted]
 
38
4.5
Access to Property Site
 
38
4.6
[Intentionally Deleted]
 
38
4.7
Description of Property Site
 
38
4.8
Notice of Financial Closing
 
38
4.9
FPL Taxes
 
38
4.10
FPL’s Cooperation
 
38
4.11
FPL’s Representative
 
39
4.12
[Intentionally Deleted]
 
39
4.13
Operation and Maintenance
 
39
ARTICLE V. PROJECT SCHEDULE
39
5.1
Commencement of Work
 
39
5.2
Notice to Proceed
 
39
5.3
Project Schedule.
 
40
5.4
Acceleration of Work
 
41
5.5
Liquidated Damages
 
42
ARTICLE VI. CHANGE ORDERS
 
42
6.1
Change Order at FPL’s Request.
 
42
6.2
Change Orders Requested by Contractor.
 
43
6.3
Changes to Contract Price; Disputes
 
44
6.4
Information Requests
 
44
6.5
Minor Changes
 
44
ARTICLE VII. CONTRACT PRICE; PAYMENTS TO CONTRACTOR
 
45
7.1
Contract Price
 
45
7.2
Requests for Payment
 
45
7.3
General Provisions For Payments.
 
46
7.4
Intentionally Deleted.
 
47
7.5
Letters of Credit
 
47
7.6
Liens.
 
48
ARTICLE VIII. TITLE, RISK OF LOSS AND POSSESSION
 
49
8.1
Clear Title
 
49
8.2
Risk of Loss
 
49
ARTICLE IX. INSURANCE
 
49
9.1
Contractor Insurance Policies
 
49
9.2
Form of Contractor Insurance Policies.
 
51
9.3
Qualified Insurers
 
51
9.4
Certificates of Insurance
 
52
9.5
Inspection of Contractor Insurance Policies
 
52
9.6
Subcontractors’ Insurance
 
52
9.7
Remedy on Failure to Insure
 
52



Solar Photovoltaic EPC
 
Page iii of vi

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT FOR
SOLAR PHOTOVOLTAIC GENERATING FACILITY
 
TABLE OF CONTENTS
(continued)


9.8
Management of Insurance Policies
 
52
9.9
FPL Insurance Policies
 
52
9.10
Form of FPL’s Policies
 
53
9.11
Contractor’s Assistance
 
54
9.12
Responsibility for Safe Delivery of Materials of Contractor
 
54
9.13
No Limitation on Liability
 
54
9.14
FPL Controlled Insurance Program
 
54
ARTICLE X. SYNCHRONIZATION, TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE
AND FINAL ACCEPTANCE
54
10.1
General.
 
54
10.2
Synchronization
 
55
10.3
Mechanical Completion
 
55
10.4
Performance Tests
 
56
10.5
Performance Shortfalls.
 
56
10.6
Punch List.
 
57
10.7
Provisional Acceptance.
 
58
10.8
Final Acceptance of the Plant
 
58
10.9
Changes in Guaranteed Dates
 
59
10.10
Revenues
 
59
ARTICLE XI. CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES
 
59
11.1
Completion Guarantee.
 
59
11.2
Schedule Liquidated Damages.
 
59
11.3
Final Acceptance Performance Level; Guaranteed Performance Level.
 
60
11.4
*** .
 
60
11.5
Payment of Liquidated Damages.
 
61
11.6
Determination of Performance.
 
62
11.7
Absolute Obligations
 
62
11.8
***
 
62
ARTICLE XII. CONTRACTOR’S WARRANTIES
 
62
12.1
Warranties.
 
62
12.2
Repair of Nonconforming Work.
 
65
12.3
Proprietary Rights
 
66
12.4
Repairs and Testing by FPL.
 
66
12.5
Vendors and Subcontractors
 
67
12.6
Assignment of Warranties
 
67
12.7
Survival of Warranties
 
67
ARTICLE XIII. REPRESENTATIONS
 
67
13.1
Representations and Warranties.
 
67
13.2
Survival of Representations and Warranties
 
69
ARTICLE XIV. FORCE MAJEURE AND FPL CAUSED DELAY
 
69
14.1
Definition of Force Majeure Event
 
69
14.2
Notice of Force Majeure Event
 
71
14.3
Delay from Force Majeure Event
 
71
14.4
Removal of Force Majeure
 
72
14.5
Notice of FPL Caused Delay
 
72
14.6
Delay from FPL Caused Delay
 
72
14.7
Performance Not Excused
 
73





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



Solar Photovoltaic EPC
 
Page iv of vi

--------------------------------------------------------------------------------

 


 
 
TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT FOR
SOLAR PHOTOVOLTAIC GENERATING FACILITY
 
TABLE OF CONTENTS
(continued)


ARTICLE XV. TERMINATION
 
73
15.1
Contractor Events of Default
 
73
15.2
Termination by FPL Due to Contractor Default; Other Remedies.
 
75
15.3
Termination by FPL for Convenience.
 
76
15.4
Suspension by FPL for Convenience.
 
77
15.5
[Intentionally Deleted]
 
78
15.6
FPL Events of Default
 
78
15.7
Termination by Contractor Due to FPL Default.
 
79
15.8
Continuing Obligations and Remedies During Event of Default
 
79
15.9
Obligations Upon Termination
 
79
15.10
Termination and Survival of Terms
 
80
ARTICLE XVI. INDEMNIFICATION
 
80
16.1
Contractor Indemnification
 
80
16.2
FPL Indemnification
 
81
16.3
Conditions of Indemnification
 
82
16.4
Contributory Negligence
 
83
16.5
Remedies Not Exclusive
 
83
16.6
Payment
 
83
16.7
Survival of Indemnification
 
83
ARTICLE XVII. DISPUTE RESOLUTION
 
83
17.1
Friendly Consultation
 
83
17.2
Litigation.
 
83
17.3
Continuing Obligations and Rights
 
84
17.4
Tolling Statute of Limitations
 
84
17.5
Audit Rights
 
84
ARTICLE XVIII. MISCELLANEOUS
 
84
18.1
Assignment.
 
84
18.2
Good Faith Dealings; Authorship
 
85
18.3
Confidentiality.
 
85
18.4
Notice
 
87
18.5
Waiver
 
88
18.6
Severability
 
88
18.7
Governing Law
 
88
18.8
Entire Agreement; Amendments
 
88
18.9
Expenses and Further Assurances
 
88
18.10
No Third Party Beneficiary
 
89
18.11
Offset
 
89
18.12
Counterparts
 
89
18.13
Limitations of Liability
 
89
18.14
Time is of the Essence
 
90
18.15
Records Retention
 
90
18.16
Successors and Assigns
 
90
18.17
Financing Parties’ Requirements
 
90
18.18
Financial Assurances
 
90
18.19
Waiver of Claims.
 
91
18.20
Acceptance or Rejection in Bankruptcy.
 
91
18.21
Contractor’s License
 
92



Solar Photovoltaic EPC
 
Page v of vi

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT FOR
SOLAR PHOTOVOLTAIC GENERATING FACILITY
 
TABLE OF CONTENTS
(continued)




Appendices
Appendix A
Scope of Work
Appendix B
Project Controls Requirements
Appendix C
Critical Milestones and Milestones
Appendix D
Construction and Milestone Payment Schedule
Appendix E
***
Appendix F
Form of Request for Payment
Appendix G
Form of Final Acceptance Certificate
Appendix H
Form of Contractor Certificate for Partial Waiver of Liens
Appendix H-1
Form of Subcontractor Certificate for Partial Waiver of Liens
Appendix I
***
Appendix J
Option Pricing
Appendix K
Module Warranty
Appendix L
Operating and Maintenance Manuals
Appendix M
FPL Permits
Appendix N
Termination Payment Schedule
Appendix O
Project Management Team
Appendix P
Legal Description of Property Site
Appendix Q
Intentionally Deleted
Appendix R
Form of Contractor Certificate for Final Waiver of Liens
Appendix R-I
Form of Subcontractor Certificate for Final Waiver of Liens
Appendix S
Form of Request for Change Order
Appendix T
Intentionally Deleted
Appendix U
Form of Letter of Credit
Appendix V
Contractor’s Exclusions
Appendix W
Intentionally Deleted
Appendix X
Intentionally Deleted
Appendix Y
Form of Quality Assurance Programs
Appendix Z
Form of Safety Plan
Appendix Z-1
Safe and Secure Workplace Policy
Appendix HH
Acceptance Testing
Appendix II
***





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



Solar Photovoltaic EPC
 
Page vi of vi

--------------------------------------------------------------------------------

 


 


TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT
FOR
SOLAR PHOTOVOLTAIC GENERATING FACILITY


THIS TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR SOLAR
PHOTOVOLTAIC GENERATING FACILITY (this “Agreement”), dated as of July 3, 2008,
is by and between FLORIDA POWER & LIGHT COMPANY, a Florida corporation
(hereinafter called “FPL”) and SunPower Corporation, Systems, a Delaware
corporation (hereinafter called “Contractor”).


W I T N E S S E T H:


WHEREAS, FPL wishes to construct and operate a solar photovoltaic generation
facility with a minimum nominal capacity of 25 MW (net), and all services and
utilities related thereto, all to be built on the Property Site (as hereinafter
defined) located in DeSoto County, Florida;


WHEREAS, Contractor has represented that it is experienced and qualified in
providing technical assistance, licensing, engineering, procurement, supply,
construction management, construction, commissioning, start-up and testing
services, and that it possesses the requisite expertise and resources to
complete the Work (as hereinafter defined);


WHEREAS, Contractor has agreed to provide, through itself or through
Subcontractors and Vendors (as such terms are hereinafter defined), such Work on
a “turn-key” basis for the Contract Price (as hereinafter defined); and


WHEREAS, Contractor has agreed to guarantee the timely and proper completion of
the Work in strict accordance with the terms and conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, FPL and Contractor
hereby agree as follows:


ARTICLE I.
GENERAL MATTERS
 
 
1.1
Defined Terms

 
As used in this Agreement, including the appendices, exhibits and other
attachments hereto, each of the following terms shall have the meaning assigned
to such term as set forth below:
 
1.1.1
“Affiliate” means, in relation to any Person, any other Person:

 
 
(a)
Which directly or indirectly controls, or is controlled by, or is under common
control with, such Person; or

 
 
(b)
Which directly or indirectly beneficially owns or holds fifty percent (50%) or
more of any class of voting stock or other equity interests of such Person; or

 
 
(c)
Which has fifty percent (50%) or more of any class of voting stock or other
equity interests that is directly or indirectly beneficially owned or held by
such Person, or

 
 
(d)
Who either holds a general partnership interest in such Person or such Person
holds a general partnership interest in the other Person.

 
For purposes of this definition, the word “controls” means possession, directly
or indirectly of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities or
otherwise.
 
Solar Photovoltaic EPC
 
Page 1 of 98

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
1.1.2
“After-Tax Basis” means, with respect to any indemnity payment to be received by
any Person, the amount of such payment (the base payment) supplemented by a
further payment (the additional payment) to that Person so that the sum of the
base payment plus the additional payment shall, after deduction of the amount of
all Federal, state, and local income Taxes required to be paid by such Person in
respect of the receipt or accrual of the base payment and the additional payment
(taking into account any reduction in such income Taxes resulting from Tax
benefits realized by the recipient as a result of the payment or the event
giving rise to the payment), be equal to the amount required to be
received.  Such calculations shall be made on the basis of the highest generally
applicable Federal, state, and local income tax rates applicable to the
corporation for whom the calculation is being made for all relevant periods, and
shall take into account the deductibility of state and local income taxes for
Federal income tax purposes. The foregoing calculations shall be made by the
recipient Person’s third party tax advisors.

 
1.1.3
“Agreement” has the meaning set forth in the first paragraph hereof, as same may
be amended, supplemented or modified from time to time in accordance with the
terms hereof.

 
1.1.4
“Applicable Laws” means any act, statute, law, regulation, permit, license,
ordinance, rule, judgment, order, decree, directive, guideline or policy (to the
extent mandatory) or any similar form of decision or determination by, or any
interpretation or administration of, any of the foregoing by any Government
Authority with jurisdiction over the Plant, the Job Site, the performance of the
Work or other services to be performed under the Contract Documents.

 
1.1.5
“Applicable Permits” means any and all permits, clearances, licenses,
authorizations, consents, filings, exemptions, rulings or approvals from or
required by any Government Authority that are necessary for the performance of
the Work or ownership or use of the Work.

 
1.1.6
“Applicable Standards” means those sound and prudent practices, acts, methods,
specifications, codes and standards of design, engineering, assembly, erection,
installation, construction, performance, safety and workmanship prudently and
generally engaged in or observed by the majority of the professional engineering
and construction contractors performing engineering and construction services
for major, grid-connected solar electric generating facilities in the United
States that, in the exercise of good judgment, would have been expected to
accomplish the desired result in a manner consistent with Applicable Laws,
Applicable Permits, reliability, safety, environmental protection, local
conditions, economy and efficiency.  Notwithstanding the foregoing, the Work or
any portion thereof shall meet specifications that are at least as stringent as
those set forth in Appendix A, Scope of Work, and any other specifications set
forth in this Agreement.

 
1.1.7
“Builder’s Risk Policy” has the meaning set forth in Section 9.9.4, All Risk
Installation and Builder’s Risk Insurance, of Article IX, INSURANCE.

 
1.1.8
“Business Day” means any day other than a Saturday, Sunday or a legal holiday in
Florida, United States.

 
1.1.9
“Capability Verification Test” means the test further described in Appendix HH,
Performance Testing.

 
1.1.10
“Change In Law” means the (A) enactment, adoption, promulgation, modification,
or repeal (in each case, after the date of this Agreement but before the date of
Provisional Acceptance) of any Applicable Law of any Government Authority of (i)
the State of Florida (or any city, county or municipality therein) or (ii) the
Federal Government of the United States to the extent such federal law, directly
affects the Work performed at the Property Site or (B) the modification after
the date of this Agreement of any FPL Permit, and as to both (A) and (B) that
establishes requirements that materially and adversely affect Contractor’s costs
or schedule for performing the Work; provided, however, a change in (x) any
federal, state or local Tax law or any other law imposing a Tax, duty, levy,
impost, fee, royalty, or charge for which Contractor is responsible hereunder,
or (y) any Applicable Law affecting the cost of Contractor’s or any
Subcontractor’s or Vendor’s Labor, including increases in worker’s compensation
rates, shall not be a Change In Law pursuant to this Agreement.

 
1.1.11
“Change Order” has the meaning set forth in Section 6.1, Change Order at FPL’s
Request, of Article VI, CHANGE ORDERS.

 
Solar Photovoltaic EPC
 
Page 2

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
1.1.12
“Changes” has the meaning set forth in Section 6.1, Change Order at FPL’s
Request, of Article VI, CHANGE ORDERS.

 
1.1.13
“Commencement Date” means the date Contractor anticipates it will construct
improvements at, or deliver materials to, the Job Site that may be insured
pursuant to a builder’s risk policy, as set forth in a written Notice delivered
by Contractor to FPL pursuant to Section 5.1.1.

 
1.1.14
“Confidential Information” has the meaning set forth in Section 18.3,
Confidentiality, of Article XVIII, MISCELLANEOUS.

 
1.1.15
“Construction and Milestone Payment Schedule” means the schedule of
construction/milestone completion installment payments of the Contract Price
attached hereto as Appendix D.

 
1.1.16
“Contract Documents” means this Agreement and all appendices, exhibits
incorporated into the Agreement (as set forth in Section 1.3, Appendices), as
same may be amended, supplemented or modified from time to time in accordance
with the terms hereof.

 
1.1.17
“Contract Price” means the total sum payable by FPL as stated in Section 7.1,
Contract Price, for all labor, all materials, and all equipment, which sum shall
be due in accordance with the terms of the Contract Documents as consideration
for the timely performance of the Scope of Work to be performed by or through
Contractor on a “turn-key” basis in order to complete the Project, all in strict
accordance with the terms of the Contract Documents, which sum shall only be
subject to adjustment in accordance with the Contract Documents, including but
not limited to the adjustments contemplated in Appendix J, Option Pricing.

 
1.1.18
“Contractor” means SunPower Corporation, Systems, a Delaware corporation (as
referenced in the opening paragraph hereof), and includes its legal successors
and permitted assignees as may be accepted by FPL, in writing, pursuant to the
terms of the Contract Documents.

 
1.1.19
“Contractor Deliverables” means each of the design criteria, system
descriptions, manuals, Drawings, Final Plans, design calculations, quality
assurance reports and all other material documents relating to the Project to be
delivered to FPL in accordance with the requirements of the Contract Documents.

 
1.1.20
“Contractor Equipment” means all of the equipment, materials, apparatus,
structures, tools, supplies and other goods provided and used by Contractor and
its Subcontractors and Vendors for performance of the Work but which is not
intended to be incorporated into the Plant.

 
1.1.21
“Contractor Event of Default” has the meaning set forth in Section 15.1,
Contractor Events of Default, of Article XV, TERMINATION.

 
1.1.22
“Contractor Insurance Policies” has the meaning set forth in Section 9.1,
Contractor Insurance Policies, of Article IX, INSURANCE.

 
1.1.23
***

 
1.1.24
***

 
1.1.25
“Contractor Permits” means the Applicable Permits, other than FPL Permits, to be
obtained by Contractor as described in Appendix A, Scope of Work, or otherwise
required pursuant to the Contract Documents.

 
1.1.26
“Contractor Project Engineering Manager” means the person designated by
Contractor as having the responsibility, authority and supervisory power of
Contractor for the engineering and design of the Plant.

 
1.1.27
“Contractor Project Manager” means the person designated by Contractor as having
the centralized responsibility, authority and supervisory power of Contractor
for design, procurement, construction, testing and start-up of the Plant, as
well as all matters relating to the administration of the provisions of the
Contract Documents.



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
Solar Photovoltaic EPC
 
Page 3

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
1.1.28
“Contractor Site Manager” means an employee of Contractor, working under the
supervision of the Contractor Project Manager, located at the Property Site on a
daily basis.

 
1.1.29
“Contractor Taxes” has the meaning set forth in Section 3.24, Contractor Taxes,
of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR.

 
1.1.30
“Contractor’s Representative” has the meaning given in Section 3.12, Project
Management and Contractor’s Representative, of Article III, CERTAIN OBLIGATIONS
AND RESPONSIBILITIES OF CONTRACTOR.

 
1.1.31
***

 
1.1.32
***

 
1.1.33
“Credit Rating” means, on the date such rating is determined, the LC Issuing
Bank’s latest:  (i) unsecured debt rating; (ii) corporate credit rating; or
(iii) issuer rating.

 
1.1.34
“Critical Milestones” means the Milestones set forth in Appendix C, Critical
Milestones and Milestones.

 
1.1.35
“Critical Parameters” has the meaning set forth in Section 3.19.7, Quality
Assurance Program, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR.

 
1.1.36
“Critical Path” means a determination of the Project Schedule specifically
illustrating those unique activities and durations that must be completed in
sequence to complete the Work, which sequence shall be determined using critical
path method precedence networking techniques applied by Contractor.

 
1.1.37
“Damages” has the meaning set forth in Section 16.1, Contractor Indemnification,
of Article XVI, INDEMNIFICATION.

 
1.1.38
“Day” or “day” means a period of twenty-four (24) consecutive hours from 12:00
midnight (Eastern time), and shall include Saturdays, Sundays and all holidays
except that in the event a time period set forth in the Contract Documents
expires on a Day that is not a Business Day, such period shall be deemed to
expire on the next Business Day thereafter.

 
1.1.39
“Defect” means, any designs, engineering, software, drawings, components, tools,
Equipment, installation, construction, workmanship or Work that, in FPL’s
reasonable judgment:

 
 
(a)
Do not conform to the terms or requirements of the Contract Documents;

 
 
(b)
Are not of uniform good quality, free from defects or deficiencies in design,
application, manufacture or workmanship, or that contain improper or inferior
workmanship; or

 
 
(c)
Would adversely affect the:

 
 
(i)
Performance of the Plant under anticipated operating conditions;

 
 
(ii)
Continuous safe operation of the Plant during the Plant’s design life;

 
 
(iii)
Structural integrity of the Plant;

 
 
(iv)
Economic value of FPL’s investment in the Plant, all as determined by reference
to Prudent Utility Practices.

 
Anything to the contrary notwithstanding, the Parties agree that Work shall be
considered to be defective if it does not conform to Applicable Standards.
 
1.1.40
“Dispute” has the meaning set forth in Section 17.1, Friendly Consultation, of
Article XVII, DISPUTE RESOLUTION.

 
1.1.41
“Drawings” means all:



 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
Solar Photovoltaic EPC
 
Page 4

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
(a)
Specifications, calculations, designs, plans, drawings, engineering and
analyses, and other documents which determine, establish, define or otherwise
describe the scope, quantity, and relationship of the components of the Plant,
including the structure and foundation thereof; and

 
 
(b)
Technical drawings, operating drawings, specifications, shop drawings, diagrams,
illustrations, schedules and performance charts, calculations, samples,
patterns, models, operation and maintenance manuals, piping and instrumentation
diagrams, underground structure drawings, conduit and grounding drawings,
lighting drawings, conduit and cable drawings, electric one-line’s, electric
schematics, connection diagrams and technical information of a like nature,

 
 
 
prepared or modified by Contractor or any of its Subcontractors or Vendors all
of which are required to be delivered by Contractor, or any Subcontractor or
Vendor, from time to time under the Contract Documents or at FPL’s request which
illustrates any of the Equipment or any other portion of the Work, either in
components or as completed.

 
1.1.42
*** has the meaning set forth in Section 11.4.

 
1.1.43
“Environmental Control Program” means the environmental control program provided
by FPL to Contractor.

 
1.1.44
“Environmental Plan” has the meaning set forth in Section 3.19.4, Health Plan,
Safety Plan, and Environmental Plan, of Article III, CERTAIN OBLIGATIONS AND
RESPONSIBILITIES OF CONTRACTOR.

 
1.1.45
“Environmental Resource Plan” means the environmental resource plan prepared by
FPL, which has been provided to Contractor prior to the date of the Agreement.

 
1.1.46
“Equipment” means all of the equipment, materials, apparatus, structures, tools,
supplies, goods and other items provided by Contractor and its Subcontractors
and Vendors that are installed or incorporated into the Plant or otherwise form
or are intended to form part of the Work or the Plant (other than Contractor
Equipment).

 
1.1.47
“Exempt Equipment” has the meaning set forth in Section 3.24.2, Exempt
Equipment, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR.

 
1.1.48
“Expected Energy Output” has the meaning set forth in Section 2.1.2 of Appendix
HH.

 
1.1.49
“Final Acceptance” means that all of the following have occurred as of the most
recent applicable Tests:

 
 
(a)
Provisional Acceptance has been achieved;

 
 
(b)
The Tests, mechanical calibrations, electrical continuity and ground fault tests
have been successfully completed and any Defects found have been corrected;

 
 
(c)
Either the:

 
 
(i)
Final Acceptance Performance Level specified in Section 11.3, Final Acceptance
Performance level; Guaranteed Performance Level, of Article XI, CONTRACTOR
GUARANTEES AND LIQUIDATED DAMAGES, has been met or exceeded as determined
pursuant to Section 11.6, Determination of Performance, of Article XI,
CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES; or

 
 
(ii)
Plant has achieved at a minimum the Minimum Performance Level as determined
pursuant to Section 11.6, Determination of Performance, of Article XI,
CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES, and (A) the Contract Price has
been reduced in accordance with Section 10.5 for the percentage of the Final
Acceptance Performance Level that has not been achieved and (B) Contractor has
performed all Remediation Work requested by FPL related to any Work not
associated with the percentage of the Final Acceptance Performance Level that
has been achieved;



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
Solar Photovoltaic EPC
 
Page 5

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(d)
The Plant has been constructed in accordance with the Contract Documents and the
Drawings;

 
 
(e)
The Final Plans accurately reflect the Plant as constructed;

 
 
(f)
The Plant is capable of being operated in a safe, normal, reliable and
continuous manner in accordance with Applicable Laws and Applicable Permits
(excluding for this purpose all variances or waivers of any Applicable Permits)
and the Contract Documents at all operating conditions and modes specified in
the Scope of Work;

 
 
(g)
Contractor shall have delivered to FPL all operation and maintenance manuals and
Final Plans in accordance with the Scope of Work;

 
 
(h)
No defective or incomplete portions of the Work exist;

 
(i)
Either:

 
 
(i)
All items on the Punch List have been completed; or

 
 
(ii)
The Parties have reached an agreement pursuant to Section 10.6, Punch List, of
Article X, SYNCHRONIZATION, TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE
AND FINAL ACCEPTANCE, and Contractor has paid all amounts due to FPL pursuant
thereto;

 
 
(j)
All of Contractor’s cleanup and related obligations have been completed;

 
 
(k)
Any and all Liens in respect to the Plant, the Contract Documents, the
Equipment, the Job Site or any fixtures, personal property or Equipment included
in the Work created by, through or under, or as a result of any act or omission
of, Contractor or any Subcontractor, Vendor or other Person providing labor or
materials in connection with the Work shall have been released or bonded in form
reasonably satisfactory to FPL;

 
 
(l)
Contractor has delivered to FPL a Contractor’s Lien Waiver and Release, in
substantially the form of Appendix R, Form of Contractor Certificate for Final
Waiver of Liens, from Contractor and Subcontractor’s Certificate for Final
Waiver of Liens in the form of Appendix R-1, Form of Subcontractor Certificate
for Final Waiver of Liens, from each Substantial Subcontractor and Substantial
Vendor;

 
 
(m)
Contractor shall have paid all Schedule Liquidated Damages due under the
Contract Documents, if any;

 
 
(n)
All other outstanding obligations of Contractor hereunder that FPL has notified
Contractor of shall have been satisfied; and

 
 
(o)
FPL has approved of and signed the Final Acceptance Certificate pursuant to
Section 10.8.

 
1.1.50
“Final Acceptance Certificate” means the certificate issued by FPL indicating
that Final Acceptance has been achieved by Contractor.

 
1.1.51
“Final Acceptance Date” means the date of achievement of Final Acceptance as
indicated in the Final Acceptance Certificate pursuant to Section 10.8, Final
acceptance of the plant, of Article X, SYNCHRONIZATION, TESTS, MECHANICAL
COMPLETION, PROVISIONAL ACCEPTANCE AND FINAL ACCEPTANCE.

 
1.1.52
“Final Acceptance Performance Level” means that, at a minimum, the Actual Energy
Output is equal to or greater than *** percent (***%) of the Net Energy Output
Guarantee when corrected to Guarantee Design Conditions, calculated as follows:
***

 
Where “Actual Energy Output” has the meaning given in Section 2.1.2 of Appendix
HH.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
Solar Photovoltaic EPC
 
Page 6

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
1.1.53
“Final Acceptance Performance Level Date” has the meaning set forth in Section
11.4.1.

 
1.1.54
“Final Plans” means final Drawings and final specifications, as revised to
reflect the changes during construction, and shall include as-built drawings,
piping and instrumentation diagrams, underground structure drawings (including
buried piping, all utilities, and critical hidden items), electric one-lines,
electric schematics and connection diagrams.

 
1.1.55
“Financial Closing”  means that all of the following events shall have occurred
(which events may occur over a period of time) with respect to the Plant: (i)
the Financing Documents have been fully executed (which documents may be
executed over a period of time) which together provide for financing for the
Plant in an amount and on the terms acceptable to FPL; (ii) all conditions
precedent to the initial availability of funds under the Financing Documents
referred to in the preceding clause (i) have been fulfilled or waived and the
first draw thereunder has been made by FPL; and (iii) FPL has received
commitments for such equity as is required by FPL and satisfies the requirements
of the Financing Parties.

 
1.1.56
“Financing Documents” means all the loan agreements, notes, indentures,
securities, debt instruments, bonds, security agreements, swap agreements,
letters of credit and other documents or agreements with a Financing Party or
relating to a financing (including refinancing) by a Financing Party.

 
1.1.57
“Financing Parties” means the lenders, security holders, investors, export
credit agencies, multilateral institutions, equity providers and others
providing debt or equity financing or refinancing to or on behalf of FPL or any
Affiliate of FPL or for the Project or any portion thereof, or any trustee or
agent acting on behalf of any of the foregoing.

 
1.1.58
“Force Majeure Event” has the meaning set forth in Section 14.1, Definition of
Force Majeure Event, of Article XIV, FORCE MAJEURE AND FPL CAUSED DELAY.

 
1.1.59
“FPL” means Florida Power & Light Company, a Florida corporation (as referenced
in the opening paragraph hereof) and it includes its legal successors and those
assignees as may be designated by FPL, in writing, pursuant to the terms of this
Agreement.

 
1.1.60
“FPL Caused Delay” means a material delay in Contractor’s performance of any
Critical Milestone, to the extent Contractor demonstrates that such delay was
actually and demonstrably caused by FPL’s failure to perform any covenant of FPL
hereunder (other than by exercise of rights under this Agreement, including the
exercise by FPL of the right to have defective or nonconforming Work corrected
or re-executed), including, without limitation, FPL’s failure to timely obtain
any FPL Permit, and which actually, demonstrably and adversely affects the
Critical Path.  Contractor expressly acknowledges and agrees that any delay, to
the extent caused by Contractor’s action or inaction (other than by exercise of
rights under this Agreement), is not an FPL Caused Delay.

 
1.1.61
“FPL Event of Default” has the meaning set forth in Section 15.6, FPL Events of
Default, of Article XV, TERMINATION

 
1.1.62
“FPL Interconnection Facilities” shall have the meaning ascribed thereto in
Section 2.3 of Appendix A, Scope of Work.

 
1.1.63
“FPL Permits” means the Applicable Permits to be obtained by FPL as set forth in
Appendix A, Scope of Work.

 
1.1.64
“FPL Taxes” has the meaning set forth in Section 4.9, FPL Taxes, of Article IV,
CERTAIN OBLIGATIONS OF FPL.

 
1.1.65
“GAAP” shall mean generally accepted accounting principles in the United States
of America, consistently applied throughout the specified period.

 
1.1.66
“Government Authority” means any and all foreign, national, federal, state,
county, city, municipal, local or regional (or equivalent) authorities,
departments, bodies, commissions, corporations, branches, directorates,
agencies, ministries, courts, tribunals, judicial authorities, legislative
bodies, administrative bodies,



Solar Photovoltaic EPC
 
Page 7

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
regulatory bodies, autonomous or quasi-autonomous entities or taxing authorities
or any department, municipality or other political subdivision thereof.
 
1.1.67
“Grid” means the interconnected high voltage transmission facilities being a
part of the FPL transmission system.

 
1.1.68
“Guarantee Design Conditions” means Standard Test Conditions as such term is
defined in the Scope of Work and Appendix HH.

 
1.1.69
“Guaranteed Performance Level” means the Net Energy Output Guarantee, as
guaranteed by Contractor pursuant to Section 11.3, Final Acceptance Performance
Level; Guaranteed Performance Level, of Article XI, CONTRACTOR GUARANTEES AND
LIQUIDATED DAMAGES.

 
1.1.70
“Guaranteed Performance Test” means the test performed by Contractor in order to
determine the Net Energy Output of the Plant, as more particularly described in
Section 2.0 of Appendix HH, Acceptance Testing.

 
1.1.71
“Guaranteed Provisional Acceptance Date” means ***, the date which Contractor
guarantees that the Project shall achieve Provisional Acceptance, as such date
may be extended in accordance with the terms hereof.

 
1.1.72
“Hazardous Material” means any hazardous or toxic chemicals, hazardous
materials, hazardous waste, hazardous constituents, hazardous or toxic or
radioactive substances or petroleum products (including crude oil or any
fraction thereof) defined or regulated as such under any Applicable Laws.

 
1.1.73
“Health Plan” has the meaning set forth in Section 3.19.4, Health Plan, Safety
Plan, and Environmental Plan, of Article III, CERTAIN OBLIGATIONS AND
RESPONSIBILITIES OF CONTRACTOR.

 
1.1.74
“Indemnified Person” has the meaning set forth in Section 16.3, Conditions of
indemnification, of Article XVI, INDEMNIFICATION.

 
1.1.75
“Indemnifying Party” has the meaning set forth in Section 16.3, Conditions of
indemnification, of Article XVI, INDEMNIFICATION.

 
1.1.76
“Independent Engineer” means the Person appointed by the Financing Parties and
approved by FPL to ensure that the Work is completed in accordance with the
Contract Documents.

 
1.1.77
“Initial LC Amount Expiration Date” has the meaning set forth in Section 7.5.1.

 
1.1.78
“Initial Site Mobilization” means the first instance when any of Contractor or
its Subcontractors’ or Vendors’ Labor or other representatives is present on the
Property Site after the date of this Agreement.

 
1.1.79
“Intangible Asset” means any asset that is treated as an intangible asset
according to GAAP, including:

 
 
(a)
goodwill, including any amounts (however designated on the balance sheet)
representing the cost of acquisitions of subsidiaries in excess of underlying
tangible assets;

 
 
(b)
patents, trademarks and copyrights;

 
(c)
leasehold improvements not recoverable at the expiration of a lease; and

 
 
(d)
deferred charges (including, but not limited to, unamortized debt discount and
expense, organization expenses and experimental and development expenses, but
excluding prepaid expenses).

 
1.1.80
“Intellectual Property Rights” has the meaning set forth in Section 3.32,
Intellectual Property Rights, of Article III, CERTAIN OBLIGATIONS AND
RESPONSIBILITIES OF CONTRACTOR.

 
1.1.81
“Job Site” means the Property Site (other than the area designated as Protected
Areas, if any, and not constituting a part of the Job Site on the survey
provided by FPL pursuant to Section 4.7, Description of Property Site, of
Article IV, CERTAIN OBLIGATIONS OF FPL) and any other areas where Contractor



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 8

--------------------------------------------------------------------------------

 


 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
may temporarily obtain care, custody and control, use, easement or license for
purposes directly, indirectly or incidentally related to performance of, or as
an accommodation to, the Work.
 
1.1.82
“Labor” means the workforce of the relevant Person, including its staff and
employee and non-employee and skilled and unskilled workers.

 
1.1.83
“Latest Limited Notice to Proceed Date” has the meaning set forth in Section
5.2.2.

 
1.1.84
“Latest Notice to Proceed Date” has the meaning set forth in Section 5.2.4.

 
1.1.85
“LC Issuing Bank” means the domestic financial institution, acceptable to FPL
and the Financing Parties and satisfying the requirements set forth in Section
7.5.3, LC Issuing Bank, of Article VII, CONTRACT PRICE; PAYMENTS TO CONTRACTOR,
which institution will issue the Letter of Credit on behalf of Contractor in
connection with the Project, as more particularly described in Section 7.5,
Letters of Credit, of Article VII, CONTRACT PRICE; PAYMENTS TO CONTRACTOR.

 
1.1.86
“Letter of Credit” has the meaning set forth in Section 7.5, Letters of Credit,
of Article VII, CONTRACT PRICE; PAYMENTS TO CONTRACTOR.

 
1.1.87
“Lien” means any lien, security interest, mortgage, hypothecation, encumbrance
or other restriction on title or property interest.

 
1.1.88
“Lift Stay Order” has the meaning set forth in Section 18.20, Acceptance or
Rejection in Bankruptcy, of Article XVIII, MISCELLANEOUS.

 
1.1.89
“Limited Notice to Proceed” means each notice given by FPL to Contractor
directing Contractor to commence a limited portion of the Work.

 
1.1.90
“Major Equipment” means any item or component, or set of items of components, of
the Project with a value in excess of $***, the proper or efficient function of
which materially affects the Plant’s output or reliability.

 
1.1.91
“Major Manufacturers” means the manufacturers of the Major Equipment.

 
1.1.92
“Mechanical Completion” means that:

 
 
(a)
The Equipment for the Project has been installed, including with the required
connections and controls to produce electrical power;

 
 
(b)
All Equipment related to the solar tracking system, if any, has been installed
and checked for alignment, lubrication and rotation;

 
 
(c)
All remaining electrical systems have been checked out and are ready for
operation;

 
 
(d)
All electrical continuity and ground fault tests and all mechanical tests and
calibrations have been completed; and

 
 
(e)
All instrumentation is operational and has been calibrated in accordance with
manufacturers’ standards and guidelines and, where possible, loop checked.

 
1.1.93
“Milestones” means the activities, events and targets, or combination thereof,
set forth in Appendix C, Critical Milestones and Milestones, attached hereto.

 
1.1.94
“Minimum Performance Level” means that, at a minimum and as determined in
Section 11.6, Determination of Performance, of Article XI, CONTRACTOR GUARANTEES
AND LIQUIDATED DAMAGES, the Net Energy Output is equal to or greater than ***
percent (***%) of the Net Energy Output Guarantee when corrected to Guarantee
Design Conditions.

 
1.1.95
“Module Warranty Period” has the meaning set forth in Section 12.1.4(c).

 
1.1.96
“Moody’s” means Moody’s Investor Services, Inc.



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 9

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
1.1.97
“Net Energy Output” means electrical energy of the Plant, in kWh, measured at
the revenue quality meters at the FPL Interconnection Facilities.

 
1.1.98
“Net Energy Output Guarantee” has the meaning set forth in Section 11.3,
Guaranteed Performance Level, of Article XI, CONTRACTOR GUARANTEES AND
LIQUIDATED DAMAGES.

 
1.1.99
“Noise Guarantee” means that the Project will function at a noise level that is
equal to or less than the lower of the noise limitations set forth in Appendix
A, Scope of Work, or the noise limitations contained in the Applicable Permits
and Applicable Laws (as demonstrated by the Noise Test and excluding for
purposes of determining compliance with the Applicable Permits and Applicable
Laws all variances and waivers that may be applicable thereto).

 
1.1.100
“Noise Test” means the tests more particularly described in Appendix A, Scope of
Work, which shall be performed simultaneously with the testing of the Minimum
Performance Level and the Guaranteed Performance Level in order to evidence
satisfaction of the Noise Guarantee for the Plant.

 
1.1.101
“Notice to Proceed” means the written notice given from FPL to Contractor
directing Contractor to commence performance of the entire Work.

 
1.1.102
“Notice to Proceed Date” has the meaning set forth in Section 5.2.4.

 
1.1.103
“O&M Contractor” means the Person selected by FPL for the operation and
maintenance of the Plant.

 
1.1.104
“O&M Personnel” has the meaning set forth in Section 3.22, Training of O&M
Personnel, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR

 
1.1.105
“Operating Guidelines” means the guidelines or requirements specified in the
Utility interconnection agreement applicable to the Project.

 
1.1.106
“Operating Mode Test” means the test further described in Appendix A, Scope of
Work.

 
1.1.107
“Parties” means collectively, FPL and Contractor.

 
1.1.108
“Party” means individually, FPL or Contractor.

 
1.1.109
“Payment Output Percentage” means the percentage determined in accordance with
the following formula:



***
 
 Where:
         Output Percentage  =  
the percentage of the Guaranteed Performance Level achieved up to ***% (for
purposes of Section 10.5.1) and ***% (for purposes of Section 11.4.3).

 
1.1.110
“Person” means an individual, partnership, corporation, limited liability
company, company, business trust, joint stock company, trust, unincorporated
association, joint venture, Government Authority or other entity of whatever
nature.

 
1.1.111
“Plant” means the nominal 25 MW (net) solar photovoltaic, electrical generating
facility, to be located on the Property Site, including the solar photovoltaic
panels, the solar tracking system, if any, and all structures, facilities,
appliances, lines, conductors, instruments, apparatus, components, roads and
other equipment comprising and integrating the entire facility as more
particularly described in Appendix A, SCOPE OF WORK.

 
1.1.112
“Plant Warranty Period” has the meaning set forth in Section 12.1.4(b).

 
1.1.113
“Pre-Existing Hazardous Material” means Hazardous Material that existed on or in
the Property Site prior to Initial Site Mobilization by Contractor.



 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 10

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
1.1.114
“Procedures Manual” has the meaning set forth in Section 3.19.3, Procedures
Manual, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR.

 
1.1.115
“Project” means the Plant and all equipment, services and utilities related
thereto which must be designed, constructed, assembled, erected, commissioned,
started, tested and otherwise completed by, or through, Contractor as part of
the Scope of Work and in strict accordance with the provisions of the Contract
Documents.

 
1.1.116
“Project Loss Manual” means the project loss manual prepared by FPL which has
been provided to Contractor prior to the date of this Agreement.

 
1.1.117
“Project Schedule” means the schedule for completion of the Work attached hereto
as Appendix B, Project Schedule.

 
1.1.118
“Property Site” means that certain piece of property located in DeSoto County,
Florida, as more particularly described in Appendix P, Legal Description of
Property Site.

 
1.1.119
“Protected Areas” has the meaning set forth in Section 3.16.4, Protected Areas,
of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR.

 
1.1.120
“Provisional Acceptance” means that all of the following have occurred for the
Project:

 
 
(a)
Mechanical Completion has been achieved;

 
 
(b)
The Plant has been synchronized with the Grid in accordance with the Scope of
Work and the Utility’s interconnection requirements;

 
 
(c)
The Plant is capable of being operated safely, normally, reliably and
continuously in accordance with the requirements of all Applicable Laws,
Applicable Permits and the Contract Documents at all operating conditions and
modes specified in the Scope of Work;

 
 
(d)
The Project has achieved at a minimum the Minimum Performance Level as
determined pursuant to Section 11.6, Determination of Performance, of Article
XI, CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES;

 
(e)
The Project has achieved the Noise Guarantee simultaneously with the Minimum
Performance Level;

 
 
(f)
The Operating Mode Tests and the Capability Verification Tests have been
successfully completed and all criteria for passing such tests have achieved;

 
 
(g)
Contractor has provided FPL with copies of all Contractor Permits;

 
 
(h)
The training of O&M Personnel has been completed;

 
 
(i)
All spare parts required under the Contract Documents have been delivered by
Contractor to the Property Site in accordance with Section 3.26, Spare Parts
Availability, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR;

 
 
(j)
All Work has been completed in accordance with the requirements of the Contract
Documents (other than items on the Punch List); and

 
 
(k)
Contractor shall have paid all Schedule Liquidated Damages due under the
Contract Documents, if any.



For the avoidance of doubt, it is expressly acknowledged and agreed that the
commencement or completion of any stormwater system to be built in connection
with the Project shall not be a condition to achieving Provisional Acceptance.
 
1.1.121
“Provisional Acceptance Date” means the actual date of achieving Provisional
Acceptance as determined pursuant to Section 10.7, Provisional Acceptance, of
Article X, SYNCHRONIZATION, TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE
AND FINAL ACCEPTANCE.

 
Solar Photovoltaic EPC
 
Page 11

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
1.1.122
“Prudent Utility Practices” means those sound and prudent practices, acts,
methods, specifications, codes and standards generally followed by the United
States electric utility industry with respect to design, construction,
operation, and maintenance of first class, major electric generating,
transmission, and distribution facilities (including but not limited to, the
engineering, operating and safety practices generally followed by the electric
utility industry) that, in the exercise of good judgment, would have been
expected to accomplish the desired result in a manner consistent with Applicable
Laws, Applicable Permits, reliability, safety, environmental protection, local
conditions, economy and efficiency.

 
1.1.123
“Punch List” has the meaning set forth in Section 10.6, Punch List, of Article
X, SYNCHRONIZATION, TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE AND
FINAL ACCEPTANCE.

 
1.1.124
“Qualified Insurer” has the meaning set forth in Section 9.3, Qualified
Insurers, of Article IX, INSURANCE.

 
1.1.125
“Quality Assurance Program” has the meaning set forth in Section 3.19.7, Quality
Assurance Program, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR.

 
1.1.126
“Quality Control Manual” has the meaning set forth in Section 3.19.7, Quality
Assurance Program, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR.

 
1.1.127
“Remediation Work” means work required by FPL to remove all Work and Contractor
Equipment from the Property Site and restore the Property Site to the condition
of the Property Site immediately prior to Initial Site Mobilization.

 
1.1.128
“Remedial Plan” means a plan of corrective action, submitted by Contractor
pursuant to Section 10.5, Performance Shortfalls, of Article X, SYNCHRONIZATION,
TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE AND FINAL ACCEPTANCE, that
specifies in reasonable detail the actions Contractor proposes to undertake to
cause the Project to satisfy the Final Acceptance Performance Level, and the
period of time in which Contractor proposes to complete the corrective action;
provided that such corrective action is reasonably likely to cause the Project
to satisfy the Final Acceptance Performance Level as determined by root cause
analysis of the deficiencies identified by previous testing.

 
1.1.129
“Request for Payment” means the written requests from Contractor to FPL for
payment hereunder, which requests shall be in substantially the form of Appendix
F, Form of Request for Payment.

 
1.1.130
“S&P” means Standard and Poor’s Ratings Group (a division of McGraw Hill
Companies).

 
1.1.131
“Safe and Secure Workplace Policy” means the safe and secure workplace policy of
FPL which is attached hereto as Appendix Z-1, Safe and Secure Workplace Policy,
as same may be amended or modified by FPL from time to time.

 
1.1.132
“Safety Plan” has the meaning set forth in Section 3.19.4, Health Plan, Safety
Plan and Environmental Plan, of Article III, CERTAIN OBLIGATIONS AND
RESPONSIBILITIES OF CONTRACTOR.

 
1.1.133
“Schedule Liquidated Damages” has the meaning set forth in Section 11.2,
Schedule Liquidated Damages, of Article XI, CONTRACTOR GUARANTEES AND LIQUIDATED
DAMAGES.

 
1.1.134
“Scheduled Synchronization Date(s)” means the date identified by Contractor in a
notice received by FPL at least one hundred forty (140) days prior to such date
as being the date on which Contractor will first attempt to cause the generating
equipment of the Project to be electrically synchronized and connected to the
Grid.

 
1.1.135
“Scope of Work” means the services and work to be provided, or caused to be
provided, by or through Contractor under the Contract Documents for the Contract
Price, as more particularly described in Appendix A, Scope of Work, as the same
may be amended from time to time in accordance with the terms hereof, and which
Scope of Work includes, without limitation, all licenses, Contractor Permits,
technical assistance, engineering, assembly, construction management,
construction, services, labor, materials,



Solar Photovoltaic EPC
 
Page 12

--------------------------------------------------------------------------------

 


 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
equipment, Contractor Equipment, operations and management that are indicated
on, inferable from, or incidental to, the Contract Documents or the Drawings
prepared in connection with the Contract Documents or that are likely to be
required in accordance with Applicable Law, or that are properly and customarily
included within the general scope and magnitude of the work incorporated into
similar projects having similar output and performance requirements, all in
order to produce a Project that complies with the requirements of the Contract
Documents.
 
1.1.136
“Subcontractor” means any contractor, constructor or material man who performs
any portion of the Scope of Work other than Contractor.

 
1.1.137
“Substantial Subcontractor” means a Subcontractor whose contract or contracts
(in the aggregate) with Contractor require payments by Contractor totaling at
least *** Dollars ($***).

 
1.1.138
“Substantial Vendor” means a Vendor whose contract or purchase orders (in the
aggregate) with Contractor require payments by Contractor of at least ***
Dollars ($***).

 
1.1.139
“Switchyard Facilities” means the area adjacent to the Plant designated by
FPL for the 23 kV voltage equipment and apparatus used for connecting the Plant
to the FPL Interconnection Facilities, all as more particularly described in
Appendix A, Scope of Work.

 
1.1.140
“Tangible Net Worth” with respect to any Person means such Person’s total
stockholder’s equity minus its Intangible Assets, each as would be reflected on
a balance sheet prepared in accordance with GAAP.

 
1.1.141
“Tax” or “Taxes” means all fees, taxes, including sales taxes, use taxes, stamp
taxes, value-added taxes, ad valorem taxes and property taxes (personal and
real, tangible and intangible), customs, duties, tariffs, levies, assessments,
withholdings and other charges and impositions of any nature, plus all related
interest, penalties, fines and additions to tax, now or hereafter imposed by any
Applicable Law or Government Authority (including penalties or other amounts
payable pursuant to subtitle B of Title I of ERISA).

 
1.1.142
“Termination Payment” has the meaning set forth in Section 15.3.2, Termination
Payment, of Article XV, TERMINATION.

 
1.1.143
“Termination Payment Schedule” means Appendix N hereto.

 
1.1.144
“Test Notice” has the meaning set forth in Section 10.1.2, Test Notice, of
Article X, SYNCHRONIZATION, TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE
AND FINAL ACCEPTANCE

 
1.1.145
“Tests” means the Operating Mode Test, the Capability Verification Test, the
Guaranteed Performance Test and the Noise Test.

 
1.1.146
“Utility” means FPL.

 
1.1.147
“Vendor” means any supplier, manufacturer or vendor of Equipment to Contractor
or any Subcontractor.

 
1.1.148
“Warranty Period” and “Warranty Periods” have the meanings set forth in Section
12.1.4, Warranty Period, of Article XII, CONTRACTOR’S WARRANTIES.

 
1.1.149
“Work” has the meaning set forth in Section 3.1, Scope of Work; Applicable
Standards, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR, and includes the Plant, the Equipment, the Contractor Deliverables
and any other product or result of the Work, but excludes any storm water system
at or related to the Project Site.

 
1.2
Interpretation

 
Unless the context of the Contract Documents otherwise requires:
 
1.2.1
The headings contained in this Agreement are used solely for convenience and do
not constitute a part of this Agreement between the Parties, nor should they be
used to aid in any manner to construe or interpret this Agreement;



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 13

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
1.2.2
The gender of all words used herein shall include the masculine, feminine and
neuter and the number of all words shall include the singular and plural words;

 
1.2.3
The terms “hereof”, “herein” “hereto” and similar words refer to this entire
Agreement and not to any particular Article, Section, Appendix or any other
subdivision of this Agreement;

 
1.2.4
References to “Article,” “Section” or “Exhibit” are to this Agreement unless
specified otherwise;

 
1.2.5
Reference to “this Agreement” (including any Appendix hereto) or any other
agreement, Exhibit, permit or document shall be construed as a reference to such
agreement or document as the same may be amended, modified, supplemented or
restated, and shall include a reference to any document which amends, modifies,
supplements or restates, or is entered into, made or given pursuant to or in
accordance with its terms;

 
1.2.6
References to any law, statute, rule, regulation, notification or statutory
provision (including Applicable Laws, Applicable Permits and the Operating
Guidelines) shall be construed as a reference to the same as it may have been,
or may from time to time be, amended, modified or re-enacted;

 
1.2.7
References to any Person shall be construed as a reference to such Person’s
successors and permitted assigns; and

 
1.2.8
References to “includes,” “including” and similar phrases means “including,
without limitation.”

 
1.3
Appendices

 
The following Appendices are attached to and incorporated into and made a part
of this Agreement:
 
1.3.1
Appendix A
Scope of Work

 
1.3.2
Appendix B
Project Controls Requirements

 
1.3.3
Appendix C
Critical Milestones and Milestones

 
1.3.4
Appendix D
Construction and Milestone Payment Schedule

 
1.3.5
Appendix E
***

 
1.3.6
Appendix F
Form of Request for Payment

 
1.3.7
Appendix G
Form of Final Acceptance Certificate

 
1.3.8
Appendix H
Form of Contractor Certificate for Partial Waiver of Liens

 
1.3.9
Appendix H-1
Form of Subcontractor Certificate for Partial Waiver of Liens

 
1.3.10
Appendix I
***

 
1.3.11
Appendix J
Option Pricing

 
1.3.12
Appendix K
Module Warranty

 
1.3.13
Appendix L
Operating and Maintenance Manuals

 
1.3.14
Appendix M
FPL Permits

 
1.3.15
Appendix N
Termination Payment Schedule

 
1.3.16
Appendix O
Project Management Team

 
1.3.17
Appendix P
Legal Description of Property Site

 
1.3.18
Appendix Q
Intentionally Deleted

 
1.3.19
Appendix R
Form of Contractor Certificate for Final Waiver of Liens

 
1.3.20
Appendix R-I
Form of Subcontractor Certificate for Final Waiver of Liens



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 14

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
1.3.21
Appendix S
Form of Request for Change Order

 
1.3.22
Appendix T
Intentionally Deleted

 
1.3.23
Appendix U
Form of Letter of Credit

 
1.3.24
Appendix V
Contractor’s Exclusions

 
1.3.25
Appendix W
Intentionally Deleted

 
1.3.26
Appendix X
Intentionally Deleted

 
1.3.27
Appendix Y
Form of Quality Assurance Programs

 
1.3.28
Appendix Z
Form of Safety Plan

 
1.3.29
Appendix Z-1
Safe and Secure Workplace Policy

 
1.3.30
Appendix HH
Acceptance Testing

 
1.3.31
Appendix II
***

 
1.4
Order of Precedence

 
1.4.1
In the event of conflicts among the terms of the Contract Documents,
interpretations shall be based upon the following Contract Documents which are
set forth in ranked order of precedence:

 
 
(a)
Amendments, addenda or other modifications to the Contract Documents (including
Change Orders) duly signed and issued after the signing of this Agreement and
effected in accordance with the terms hereof, with those of a later date having
precedence over those of an earlier date;

 
 
(b)
The Agreement; and

 
 
(c)
The Appendices to the Agreement.

 
 
(d)
In the event of a conflict among, or within, any other Contract Document(s)
within any one of the levels set forth in the foregoing order of precedence, or
between the Contract Documents and Applicable Laws or Applicable Permits, or
among Applicable Laws or Applicable Permits themselves, the more stringent or
higher quality requirements shall control.  All obligations imposed on
Contractor and each Subcontractor under the Agreement or under Applicable Laws,
Applicable Permits or Applicable Standards and not expressly imposed or
addressed in the Contract Documents shall be in addition to and supplement the
obligations imposed on Contractor under the Contract Documents, and shall not be
construed to create an “irreconcilable conflict.”

 
1.5
Language

 
1.5.1
The Contract Documents and all documentation to be supplied hereunder
(including, without limitation, all Contractor Deliverables and all warranties
provided hereunder) shall be in the English language.

 
ARTICLE II.
RETENTION OF CONTRACTOR
 
2.1
Retention of Contractor

 
FPL hereby engages Contractor, and Contractor hereby agrees to be engaged by FPL
to perform the Work in accordance with the terms and conditions set forth
herein.
 
2.2
Status of Contractor; No Partnership

 
Contractor shall be an independent contractor with respect to any and all Work
performed and to be performed under the Contract Documents.  The Contract
Documents shall not be interpreted or construed to create an association, joint
venture or partnership relationship among or between the Parties or any similar
relationship, obligations or liabilities.  Neither Party shall have any right,
power or authority to enter into any agreement or undertaking for, act on behalf
of, or to act as or be an agent or representative of, or to otherwise bind or
obligate the other Party.
 


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 15

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
2.3
Subcontractors and Vendors.

 
2.3.1
Subject to the terms hereof, Contractor shall have the right to have any portion
of the Work performed by a Subcontractor or Vendor qualified to perform such
Work pursuant to written subcontracts or written purchase orders; provided that
Contractor shall not be relieved from any liability or obligation under the
Contract Documents.  Except as otherwise expressly provided in the Contract
Documents, Contractor shall be solely responsible for engaging, managing,
supervising and paying all such Subcontractors and Vendors.  Contractor shall
require that all Work performed, and all Equipment provided by Subcontractors
and Vendors are received, inspected and otherwise furnished in accordance with
the Contract Documents, and Contractor shall be solely liable for all acts,
omissions, liabilities and Work (including Defects therein) of such
Subcontractors and Vendors.  FPL shall not have any obligation or liability to
any Subcontractor or Vendor.  Nothing in any contract, subcontract or purchase
order with any Subcontractor or Vendor shall in any way diminish or relieve
Contractor from any duties and obligations under the Contract Documents; and
each such contract, subcontract and purchase order must provide that the rights
thereunder are assignable to FPL and the Financing Parties or their designees at
any time without the prior consent of the applicable Subcontractor or
Vendor.  No Subcontractor or Vendor is intended to be or shall be deemed a
third-party beneficiary of the Contract Documents.

 
2.3.2
FPL shall have the right to approve, in advance in writing, each Substantial
Subcontractor and Substantial Vendor in accordance with the terms hereof.  Prior
to retaining any Substantial Subcontractors or Substantial Vendors, Contractor
shall notify FPL in writing and provide it with such information as necessary to
enable FPL to evaluate each such proposed Substantial Subcontractor or
Substantial Vendor for the portion of the Work proposed to be performed by
it.  Within fifteen (15) days after receipt of such information, FPL shall
advise Contractor if any proposed Substantial Subcontractor or Substantial
Vendor is unacceptable.  If FPL fails to object to any proposed Substantial
Subcontractor or Substantial Vendor within such fifteen (15) day period,
Contractor may retain such Substantial Subcontractor or Substantial Vendor for
the portion of the Work proposed.  If FPL objects in writing (stating with
reasonable detail the basis for such objection) within such fifteen (15) day
period to such proposed Substantial Subcontractor or Substantial Vendor,
Contractor shall not retain such proposed Substantial Subcontractor or
Substantial Vendor.  Approval of any Substantial Subcontractor or Substantial
Vendor under this paragraph shall only be for the portion of the Work so
approved.  Contractor hereby acknowledges and agrees that the review and/or
acceptance of any subcontract by FPL and the acceptance of the approved
Substantial Subcontractors and Substantial Vendors shall not:  (i) modify, in
any way, the obligations of Contractor pursuant to the Contract Documents; or
(ii) be raised as a claim or as a defense or counterclaim to any claim in
connection with the Contract Documents.

 
2.3.3
Contractor shall submit to FPL a copy of each purchase order or agreement
entered into with a Substantial Subcontractor or Substantial Vendor for Major
Equipment.  Each purchase order or agreement shall show, where applicable, the
Vendor’s or Subcontractor’s name, manufacturer’s name, materials type, model
number, size, quantity and lists of the Major Equipment ordered, and shall be
submitted to FPL when issued for purchase.  For purposes of clarity, it is
understood and agreed that no document required to be submitted to FPL pursuant
to this Section 2.3.3 shall be required to contain any economic terms, all of
which economic terms may be redacted prior to submission to FPL.

 
2.3.4
Each subcontract and purchase order shall require such Subcontractor and Vendor
to assume toward Contractor those terms and conditions of contracting which
Contractor customarily includes in its subcontracts.  At a minimum, all
subcontracts shall require the Subcontractors to comply with Applicable Laws and
Applicable Permits, shall provide that FPL has the right of inspection as
provided hereunder and require such Subcontractors and Vendors to:

 
 
(a)
Be subject to the labor obligations hereunder as well as the safety and security
provisions of the Contract Documents;

 
 
(b)
Provide guarantees and warranties with respect to its portion of the Work and
the Equipment,

 
 
(c)
Provide certificates of insurance as set forth herein;

 
Solar Photovoltaic EPC
 
Page 16

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(d)
Be subject to the dispute resolution procedures as required herein; and

 
 
(e)
Have such terms and conditions as are reasonably and customarily obtained.

 
 
 
All subcontracts shall preserve and protect the rights of FPL, shall not
prejudice such rights and shall require each Subcontractor to enter into similar
agreements with other Subcontractors.

 
2.3.5
In addition to the requirements set forth in Section 2.3.4, above, Contractor
shall include in each subcontract and purchase order the following language to
make FPL an express third-party beneficiary of such subcontract or purchase
order:

 
“The parties hereto agree and acknowledge that the services/work/equipment to be
provided hereunder by [subcontractor] will be incorporated into the power
station being developed by [FPL].  As such, the parties expressly agree that FPL
is a third party beneficiary of this [Agreement] entitled, in its own name or in
the name of [Contractor], to enforce this [Agreement] against [subcontractor].”
 
ARTICLE III.
CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR
 
3.1
Scope of Work; Applicable Standards.

 
3.1.1
Contractor shall, at its own cost and expense:

 
 
(a)
Design, engineer, procure, construct, start up, and carry out the Tests for the
Plant, and perform its other obligations hereunder, including completion of the
Scope of Work and any warranty work hereunder; and

 
 
(b)
Manage, supervise, inspect and furnish all Labor, Equipment, Contractor
Equipment, temporary structures, temporary utilities, products and services for
the foregoing,

 
 
 
all on a turnkey basis, in accordance with the Contract Documents, including,
without limitation, the Project Schedule and the Scope of Work, as the same may
be modified from time to time in accordance with the terms hereof by a Change
Order or other amendment hereto (all of the foregoing being collectively
referred to in this Agreement as the “Work”).





3.1.2
Subject to the remedies provided for herein, Contractor shall perform the Work
and turn the Plant over to FPL in a manner that is:

 
 
(a)
Sufficient, complete and adequate in all respects necessary for the Project to
successfully achieve Provisional Acceptance by the Guaranteed Provisional
Acceptance Date;

 
 
(b)
In conformance with professional standards and skill, expertise and diligence of
design and construction professionals regularly involved in first class, major
grid-connected solar power projects in the United States;

 
 
(c)
In compliance with the terms of the Contract Documents, the Operating
Guidelines, the Utility’s interconnection requirements, all Applicable Laws,
Applicable Standards and Applicable Permits; and

 
 
(d)
Approved as to form, use and content by all Government Authorities and private
entities authorized to administer or enforce any building or construction code
or standard whose approval of the final design of the Plant, or any portion
thereof, is necessary for the construction, operation or interconnection of the
Plant.

 
3.1.3
Contractor’s Exclusions.  In light of the foregoing, Contractor has included
within the Contract Price the cost to complete the entire Scope of Work.  Items
need not be specifically listed in the Contract Documents or in Appendix A,
Scope of Work, in order to be deemed to be items within the Scope of Work.  It
is understood that Contractor is better qualified to list exclusions than FPL is
to list inclusions.  Therefore,



Solar Photovoltaic EPC
 
Page 17

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
any item indicated on the Contract Documents, inferable therefrom, incidental
thereto or required in accordance with any Applicable Law, Applicable Standards,
Applicable Permits or Prudent Utility Practices, that is not specifically
excluded from the Scope of Work in Contractor’s exclusions set forth on Appendix
V, Contractor’s Exclusions, is to be considered as part of the Scope of
Work.  In addition, theScope of Work includes all that should be properly
included and all that would be customarily included within the general scope and
magnitude of the Work in order to achieve the Guaranteed Performance Level
applicable to the Project.  As a result, except for Contractor’s exclusions set
forth on Appendix V, Contractor’s Exclusions, Contractor hereby waives any and
all claims for an increase in the Contract Price or an extension of the
Guaranteed Provisional Acceptance Date based, in whole or in part, upon an
assertion that any certain license, technical assistance, engineering, assembly,
construction, service, labor, material, equipment, operation or management is
beyond the Scope of Work when such license, technical assistance, engineering,
assembly, construction, service, labor, material, equipment, operation or
management is indicated in the Contract Documents, the Drawings or other
instruments of service prepared in connection with the Contract Documents,
inferable therefrom, incidental thereto, required in accordance with any
Applicable Law, Applicable Standards, Applicable Permits, Prudent Utility
Practices or otherwise necessary in order to complete a Project in accordance
with and subject to the requirements of the Contract Documents.
 
3.1.4
Contractor shall perform the Work in conformance with professional standards and
skill, expertise and diligence of design and construction professionals
regularly involved in first class, major, grid-connected solar power projects
for public utilities in the United States.  Without limiting the generality of
the foregoing, Contractor shall:

 
 
(a)
Comply with, and shall cause the Work and all components thereof to comply with,
the Operating Guidelines, Applicable Laws, Applicable Standards, Applicable
Permits, Prudent Utility Practices, the requirements of the Contract Documents
and the generally accepted standard of care, skill and diligence as would be
provided by, in the case of engineering services, a prudent engineering firm,
and in the case of construction or procurement services, by a prudent
construction firm, in each case experienced in supplying such services in the
United States to power-producing entities for first class, major power projects;

 
 
(b)
Cause the Work to be performed with Contractor’s best skill and judgment, in a
safe, expeditious, good and workmanlike manner in accordance with the preceding
paragraph (a);

 
 
(c)
Cause the Work to be approved as to form, use and content by all Government
Authorities and private entities authorized to administer or enforce any
building or construction code or standard whose approval of the final design of
the Project, or any portion thereof, is necessary for the construction or
operation of the Project;

 
 
(d)
Cause the Plant to be designed to operate, and shall cause the Plant to be
capable of being operated, at all levels and operating modes in accordance with
the Operating Guidelines, Applicable Laws, Applicable Standards, Applicable
Permits, Prudent Utility Practices and the requirements of the Contract
Documents; and

 
 
(e)
Cause the Plant and all items of Equipment and improvements comprising the Plant
to be designed, manufactured, installed, calibrated and tested where applicable
in accordance with the published standards (as of the dates specified) of the
organizations listed in the Scope of Work and Contractor shall notify FPL of any
standards of such organizations that are inconsistent with each other and advise
FPL of the manner in which it intends to resolve such inconsistency in
accordance with the published standard.

 
Contractor shall inspect or cause to be inspected all items to be incorporated
into or used in the performance of the Work and shall reject those items
determined not to be in compliance with the requirements of the Contract
Documents.  Except as otherwise expressly provided in this Agreement, the
standard of performance set forth in this Section 3.1.4, shall apply to all
aspects of the Work, and this Section 3.1.4, shall be deemed to be incorporated
by reference into each provision of the Contract Documents describing the Work,
Contractor’s obligations hereunder, or referring to the “requirements of

Solar Photovoltaic EPC
 
Page 18

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
the Contract Documents”, “in accordance with the Contract Documents” or words of
similar effect.  In no event will references in any provision of Contract
Documents to one or more of the standards, guidelines, practices, regulations,
laws, or permits contained in this Section 3.1.4, be interpreted to limit in the
applicability of all such standards, guidelines, practices, regulations, laws,
and permits to such provision.  Additionally, as a condition to meeting
Provisional Acceptance and Final Acceptance, the Work for such milestone must be
completed in accordance with all of the standards, guidelines, practices,
regulations, laws, and permits contained in this Section 3.1.4.
 
3.1.5
Contractor acknowledges that this Agreement constitutes, subject to the terms
hereof, a fixed price obligation to:

 
 
(a)
Engineer, design, procure, construct, test and start up through Provisional
Acceptance a turnkey Project, complete in every detail, within the time and for
the purpose designated herein;

 
 
(b)
Achieve Final Acceptance within the time designated herein;

 
 
(c)
Comply with all of the warranty obligations set forth in this Agreement; and

 
 
(d)
Perform Contractor’s other obligations hereunder.

 
 
(e)
References to the obligations of Contractor under this Agreement as being
“turnkey” and performing the Work on a “turnkey basis” means that Contractor is
obligated to supply all of the Equipment and design services, install all of the
Equipment and supply all labor and to supply and perform all of the Work, in
each case as may reasonably be required, necessary, incidental, or appropriate
(whether or not specifically set forth in this Agreement) to complete the Work
such that the Project satisfies the applicable terms, conditions, and
Contractor’s obligations concerning the Guaranteed Performance Level and other
guarantees and requirements set forth in this Contract Documents, all for the
Contract Price.

 
3.2
Control and Method of the Work.

 
3.2.1
Subject to the terms hereof, Contractor shall be solely responsible for
performing or causing to be performed the Work in accordance with the terms of
the Contract Documents, and for all means, methods, techniques, sequences,
procedures, and safety and security programs in connection with such
performance.  Contractor shall inform FPL in advance concerning its plans for
carrying out the Work.

 
3.2.2
Whenever the words “as ordered,” “as directed,” “as required,” “as permitted,”
“as allowed,” “approved,” “reasonable,” “suitable,” “acceptable,” “properly,”
“satisfactory,” or words or phrases of similar effect and import are used, it
shall be understood that none of such terms shall imply that FPL has any
authority over, right to control or responsibility for supervision of Contractor
or its Subcontractors or Vendors, such supervision (including sole control over
and responsibility therefor) being strictly reserved for Contractor.  Any method
of Work suggested by FPL that is used by Contractor will be used at the risk and
responsibility of Contractor, and FPL will assume no responsibility therefor.

 
3.3
Compliance with Law

Contractor shall comply, and shall cause all of its Subcontractors, Vendors and
Persons that it has a right to direct who are engaged in the performance of any
of the Work to comply with, all Applicable Laws and Applicable
Permits.  Contractor shall perform the Work in a manner designed to protect the
environment on and off the Job Site and minimize damage or nuisance to Persons
and property of the public or others, including damage or nuisance resulting
from pollution, noise or other causes arising as a consequence of methods of
construction or operation of the Plant.  The foregoing shall not be construed as
to limit Contractor’s obligations and liabilities under Section 3.15, Protection
and Safety, below.
 
3.4
Certain Matters Pertaining to Job Site.

 
3.4.1
Project Inspection.  Contractor acknowledges that, prior to the date of this
Agreement, Contractor:

 
 
(a)
Has made a complete and careful examination of the Job Site and the surrounding
areas, drawings and specifications and other information set forth in the
Contract Documents;

 
Solar Photovoltaic EPC
 
Page 19

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(b)
Has made a complete and careful examination to determine the difficulties and
hazards incident to the performance of the Work, including:

 
 
(i)
The location of the Project;

 
 
(ii)
The proximity of the Project to adjacent facilities and structures;

 
 
(iii)
The conditions of the roads and waterways in the vicinity of the Job Site,
including the conditions affecting shipping and transportation, access,
disposal, handling and storage of materials;

 
 
(iv)
The nature and character of the soil, terrain, surface and subsurface conditions
of the Job Site;

 
 
(v)
The labor conditions in the region of the Job Site;

 
 
(vi)
Applicable Laws and Applicable Permits;

 
 
(vii)
Rights of FPL regarding the Job Site as set forth herein;

 
 
(viii)
The local weather conditions based upon previous weather data;

 
 
(ix)
The qualifications of all Subcontractors and Vendors;

 
 
(x)
The Safe and Secure Workplace Policy, the Project Loss Manual and Environmental
Control Program; and

 
 
(xi)
All other known matters and other matters that Contractor should know under
Applicable Standards that might affect Contractor’s performance under this
Agreement or the design, engineering, procurement, construction, start-up,
demonstration and testing of the Plant; and

 
 
(c)
Has determined to Contractor’s satisfaction the nature and extent of such
difficulties and hazards.

 
3.4.2
Responsibility for Interpreting Sub-Surface Data.  Notwithstanding the above,
where FPL has made investigations of subsurface conditions in areas where Work
is to be performed under this Agreement, such investigations are made by FPL for
the purpose of study and design.  To the extent the records of such
investigation are included in this Agreement, the interpretation of such records
shall be the sole responsibility of Contractor.  FPL assumes no responsibility
whatsoever with respect to the sufficiency or accuracy of such investigations,
the records thereof, or of the interpretations set forth and there is no
warranty or guarantee, either express or implied, that the conditions indicated
by such investigations or records thereof are representative of those existing
throughout such areas, or any part thereof, or that unforeseen developments may
not occur, or that materials other than or in proportions different from those
indicated may not be encountered.

 
3.4.3
In light of the foregoing and subject to Section 3.4.4, Differing Condition,
Contractor accepts the Job Site in its existing condition and waives any right
to additional compensation beyond the Contract Price or an extension of the
Guaranteed Provisional Acceptance Date, and any other claims that may arise due,
in whole or in part, to errors or omissions in, or inconsistencies among, the
Contract Documents and any information provided in connection with the
Project.  Contractor shall be solely responsible for performing any preliminary
Work on the Job Site necessary for the commencement of construction to occur,
including removal of all physical impediments to performing Work on the Job
Site, above and below ground.

 
3.4.4
Differing Condition.  Notwithstanding the acknowledgments set forth in Section
3.4.1, no less than sixty (60) days prior to commencement of Contractor’s
mobilization on the Job Site (the “Geotechnical Investigation Completion Date”),
Contractor may conduct a geotechnical investigation in the location of the Job
Site or any portion thereof as Contractor reasonably deems necessary to confirm
the site conditions referred to in Sections 3.4.1, and 3.4.2, above.  If as a
result of the geotechnical investigation, Contractor:



 
Solar Photovoltaic EPC
 
Page 20

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(a)
Encounters any concealed subsurface conditions which a reasonable, experienced
Contractor would not foresee existing at the Job Site and which vary materially
from the conditions shown in the Contract Documents; and

 
 
(b)
Any such condition causes a material increase or decrease in the Contract Price
or time required for performance of the Work or otherwise materially affects any
provision of this Agreement,

 
 
 
then Contractor shall notify FPL thereof and FPL may either:

 
 
(i)
Issue a Change Order to address such condition; or

 
 
(ii)
Terminate this Agreement pursuant to Section 15.3.

 
 
 
Contractor specifically waives the right to make any such claims after the
Geotechnical Investigation Completion Date.  Except as set forth in this Section
3.4.4, Contractor assumes the risk of surface and subsurface conditions at the
Job Site and shall not be entitled to an extension of the Project Schedule or an
increase in the Contract Price.

 
3.5
FPL Access to Job Site

 
Subject to Contractor’s reasonable safety policies, FPL shall have the right to
have representatives on the Job Site full time.  In addition, Contractor shall
provide reasonable access to the Job Site and the Work at all times to FPL,
FPL’s other contractors, the Independent Engineer and the Financing Parties and
their respective employees, representatives, agents and consultants, subject to
Contractor’s reasonable safety policies.
 
3.6
Inspection and Testing of Work in Progress.

 
3.6.1
Each item of Equipment to be supplied by Contractor shall be subject to
inspection and testing during and upon completion of its fabrication and
installation in accordance with the provisions of the Scope of Work.  Without
limiting the foregoing, Contractor shall be responsible for inspection and
testing of the Equipment in accordance with Applicable Standards.

 
3.6.2
Contractor shall perform inspection, expediting, quality surveillance and
traffic services as are required for performance of the Scope of
Work.  Contractor shall perform such detailed inspection of Work in progress at
intervals appropriate to the stage of construction or fabrication of the Project
as is necessary to ensure that such Work is proceeding in accordance with this
Agreement and the Contract Documents and to protect FPL against Defects and
deficiencies in such Work.  At least fifteen (15) Business Days prior to the
time Contractor or its representative intends to inspect any item of Major
Equipment, Contractor shall notify FPL in writing of such inspection which
notice shall state the date, time and place where such inspection is to be
conducted (provided that, if the inspection will occur at a location outside of
the United States of America, Contractor shall provide such notice as soon as
possible but in no event less than fifteen (15) Business Days prior to such
inspection).  FPL and/or its designated agent may, at FPL’s option, accompany
Contractor to the inspection by notifying Contractor in writing within five (5)
Business Days of receipt of notice of the inspection.  FPL’s failure to notify
Contractor within the permitted time period shall be deemed to be a decision by
FPL not to attend the inspection.  Contractor shall arrange for access to the
manufacturer’s facilities to permit any such inspection to be conducted
smoothly.  Contractor shall reimburse FPL for any costs necessarily and
reasonably incurred by FPL due to Contractor’s failure to prepare any portion of
the Work for inspection or testing after having provided notice to FPL of any
such inspection or test.  With respect to any inspection that FPL chooses not to
attend, Contractor shall:

 
 
(a)
Keep FPL informed in all material respects of the progress and quality of all
work;

 
 
(b)
Advise FPL of any deficiencies revealed through such inspections and of the
measures proposed by Contractor to remedy such deficiencies in order to avoid
any delay in the completion of the Work and Contractor’s performance of the
Work; provided that, any such notice provided pursuant to this Section 3.6.2,
shall not constitute a request for adjustment, extension or modification of the
Project Schedule or FPL’s consent to any of the same; and

 
Solar Photovoltaic EPC
 
Page 21

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
(c)
Upon FPL’s request, provide FPL with a reasonable opportunity to review
Contractor’s records with respect to such inspections.  Contractor shall include
the right to inspection by FPL or its representative in all subcontracts and
purchase orders.

 
3.6.3
Contractor shall permit FPL and, as authorized by FPL, any Person designated by
FPL, and the Financing Parties to inspect, test and observe the Work from time
to time; provided, however, that none of such Persons shall have any authority
or responsibility for such Work.  Contractor shall provide FPL each month during
performance of the Work with a schedule of all testing proposed for the
following three (3) month period in compliance with the requirements of the
Scope of Work.

 
3.7
No Waiver of Responsibility

 
No inspection made, acceptance of Work, payment of money or approval given by
FPL, the Financing Parties or the Independent Engineer shall relieve Contractor
of its obligations for the proper performance of the Work in accordance with the
terms hereof.  Subject to the limitations of Article XII, Contractor’s
Warranties, FPL may reject any Work with Defects or which is not in accordance
with the requirements of the Contract Documents, regardless of the stage of
completion, the time or place of discovery of error, and whether FPL previously
accepted any or all of such Work through oversight or otherwise.  Except with
respect to the achievement of Provisional Acceptance and Final Acceptance, no
approval given by FPL, in and of itself, shall be considered as an assumption of
risk or liability by any such Person.  Any such approval shall mean that the
Person giving the approval has no objection to the adoption or use by Contractor
of the matter approved at Contractor’s own risk and responsibility.  Contractor
shall have no claim relating to any such matter approved, including any claims
relating to the failure or inefficiency of any method approved.
 
3.8
Defective Work

 
3.8.1
Prior to Provisional Acceptance, Contractor shall at its own cost and expense
correct or replace any Work that contains a Defect, or is not otherwise in
accordance with the Contract Documents.  Equipment that has been replaced, if
situated on the Job Site, shall be removed by Contractor from the Job Site at
Contractor’s own cost and expense.

 
3.8.2
If Contractor or any Subcontractor defaults or neglects to carry out the Scope
of Work in accordance with the Contract Documents and Contractor fails within a
reasonable period of time (as reasonably determined by FPL) after it knows or
should have known of such default or neglects to commence and continue
correction of such default or neglect with diligence and promptness, FPL may,
without prejudice to other remedies FPL may have under this Agreement, correct
such deficiencies.  In such event, an appropriate Change Order shall be issued
deducting from payments then or thereafter due to Contractor the reasonable cost
of correcting such deficiencies, including reasonable compensation for the costs
to enforce this provision (including reasonable attorneys’ fees) and any
consultant’s additional services and reasonable expenses made necessary by such
default, neglect or failure.  If payments then or thereafter due to Contractor
are not sufficient to cover such amounts, Contractor shall pay the difference to
FPL within three (3) days from FPL’s request therefor.

 
3.8.3
Contractor shall correct any and all deficiencies as required by the Contract
Documents notwithstanding any actual or possible legal obligation or duty of a
Subcontractor concerning same and nothing contained in this Section shall modify
Contractor’s obligation to achieve Final Acceptance in accordance with the
Contract Documents.

 
3.9
Clean-Up.

 
3.9.1
Without limiting the provisions of Section 3.16, Environmental Matters,
Contractor shall at all times keep the Job Site reasonably free from waste,
rubbish and Hazardous Material, other than Pre-Existing Hazardous Material,
relating to its Work.  Contractor shall maintain the Job Site in a neat and
orderly condition throughout the performance of the Work.  Contractor shall
employ sufficient personnel to clean its office and FPL’s office at the Job Site
and work areas each working day and shall cooperate with the other Persons
working at the Job Site to keep the Job Site clean.

 
Solar Photovoltaic EPC
 
Page 22

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
3.9.2
Prior to the Final Acceptance Date or as soon as practicable after the
termination of this Agreement by FPL in accordance with the provisions of
Article XV, TERMINATION, Contractor shall:

 
 
(a)
Remove all Contractor Equipment from the Job Site (other than equipment,
supplies and materials necessary or useful to the operation or maintenance of
the Plant and Equipment and equipment, supplies and materials directed by FPL to
remain at the Job Site until completion of the Plant);

 
 
(b)
Clean out all pits, pipes, chambers and conduits;



 
(c)
Tear down and remove all temporary structures on the Job Site built by it or its
Subcontractors and restore such areas to a condition consistent with that of a
newly constructed photovoltaic solar power plant, except as required by
Applicable Law, Section 3.16.4, Protected Areas, or any other provision of this
Agreement; and

 
 
(d)
Remove all waste, rubbish and Hazardous Material from and around the Job Site,
except that Contractor shall not be required to excavate, remove, transport or
otherwise dispose of:

 
 
(i)
Pre-Existing Hazardous Material on the Job Site, other than as set forth in
Section 3.16.1(d); and

 
 
(ii)
Any waste, rubbish or Hazardous Material caused by FPL or its representatives.

 
3.10
Obtaining, Maintaining and Identifying Permits

 
3.10.1
Contractor shall, and shall cause its Subcontractors to comply with, all
Applicable Permits, including FPL Permits and Contractor Permits.  Contractor
shall timely obtain and maintain all Contractor Permits.  In addition,
Contractor shall timely prepare and submit to the applicable Government
Authority all engineering and construction related submittals, reports and other
items (including those set forth in Appendix A, Scope of Work) required to
maintain and comply with any FPL Permit and provide all assistance reasonably
requested by FPL in connection with FPL’s efforts to obtain the FPL Permits,
including, without limitation, witnesses testimony, depositions, preparation and
submission of exhibits, reports or submittals, technical calculations and
attending meetings; provided that FPL shall provide Contractor, at no cost to
FPL, with all information, documentation and assistance reasonably requested by
Contractor to permit Contractor to comply with the provisions of this Section
3.10.1.  In the event that any Applicable Permit is required for the Plant or to
perform the Work that is not identified in the Contract Documents, Contractor or
FPL, as applicable, shall promptly, after it becomes aware of the need for such
Applicable Permit, notify the other Party that such Applicable Permit is
required.  If such permit is of a nature typically obtained by contractors in
power projects, Contractor shall, at its sole cost and expense, be obligated to
obtain and maintain such Applicable Permit on behalf of FPL. Otherwise, FPL
shall obtain and maintain such Applicable Permit.

 
3.10.2
All Applicable Permits (other than any building permits (but excluding any
applicable occupancy certificates) or other Applicable Permits designated as
either “To be issued in the name of Contractor” or “To be issued in the name of
FPL and Contractor” on Appendix A, Scope of Work, or Appendix M, FPL Permits)
shall be issued in the name of FPL unless otherwise required by Applicable Law
or such Applicable Permit.  If any Contractor Permit (or application therefor)
is in the name of FPL or otherwise requires action by FPL, FPL shall, upon the
request of Contractor, sign such application or take such action as reasonably
appropriate.

 
3.10.3
FPL reserves the right to review any such application of Contractor; provided,
however, that FPL’s exercise of such right shall not under any circumstances be
considered an approval of the necessity, effect or contents of such application
or related permit.  Contractor shall deliver to FPL true and complete copies of
all Applicable Permits obtained by Contractor upon its receipt
thereof.  Contractor shall use best efforts to identify in writing to FPL all
Applicable Permits and other government requirements for performance of the Work
not identified in the Contract Documents, or shall confirm in writing that, to
the best of Contractor’s knowledge, there are no such Applicable Permits or
other government requirements other than as identified in the Contract Documents
prior to the date of this Agreement.

 
Solar Photovoltaic EPC
 
Page 23

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
3.11
Labor.

 
3.11.1
General.  Contractor shall be responsible for retaining all Labor necessary for
it to perform its obligations hereunder and comply with the provisions hereof,
all in accordance with Applicable Laws.  Contractor shall be responsible for all
costs incurred in complying with this Section 3.11, or otherwise associated with
its Labor, including, without limitation, costs incurred by any member of its
Labor, whether by direct contract or subcontract, for medical treatment,
transport and accommodation as a result of injuries or illness arising from
engagement or employment in the execution of the Work.

 
3.11.2
Engagement of Labor.  Contractor shall make its own arrangements for the
engagement of all Labor in connection with the Contract Documents and the
performance of the Work.  Contractor shall employ in the performance of the Work
only Labor, whether supervisors, skilled workers or laborers, who are competent
to perform their assigned duties in a safe and secure manner and shall use all
reasonable efforts to cause its Subcontractors and Vendors to adhere to the same
standard with respect to their Labor.  Contractor agrees, where required by
Applicable Law, to employ only licensed personnel in good standing with their
respective trades and licensing authorities to perform engineering, design,
architectural and other professional services in the performance of the
Work.  All such professional services shall be performed with the degree of
care, safety, skill and responsibility customary among such licensed
personnel.  All Labor shall have received formal documented training, to the
extent required by Applicable Standards, in their area of expertise and, if
applicable, certification.

 
3.11.3
Identification.  Contractor shall identify each member of its and its
Subcontractor’s and Vendor’s Labor in accordance with the standards and
procedures that are mutually acceptable to the Parties.

 
3.11.4
Supply of Services for Labor.  Contractor shall provide and maintain at the Job
Site, in accordance with Applicable Laws and Applicable Permits, such
accommodations, services and amenities as necessary for all Labor employed for
the purpose of or in connection with the Contract Documents, including all water
supply (both for drinking and other purposes), electricity supply, sanitation,
safety, security, fire prevention and fire­-fighting equipment, refuse disposal
systems and other requirements in connection with such accommodations or
amenities.

 
3.11.5
Alcohol and Drugs.  Contractor shall not possess, consume, import, sell, give,
barter or otherwise dispose of any alcoholic beverages or drugs (excluding drugs
for proper medical purposes and then only in accordance with Applicable Law) at
the Job Site, or permit or suffer any such possession, consumption, importation,
sale, gift, barter or disposal by its Subcontractors, agents or Labor and shall
at all times assure that the Job Site is kept free of all such
substances.  Contractor shall immediately identify and remove from its or its
Subcontractors’ employment at the Job Site any person (whether in the charge of
Contractor or any Subcontractor) who is in possession of or under the influence
of any dangerous or controlled drug, alcohol or other such substance at any time
during such person’s performance of any portion of the Work, excluding any
person using a prescription drug under supervision and approval from a medical
doctor, or any other person who does or whose actions may create any unsafe
condition or other situation that may cause damage or harm to any person or
property.

 
3.11.6
Arms and Ammunition.  Except as required for Job Site security, Contractor shall
not possess, give, barter or otherwise dispose of, to any person or persons, any
arms or ammunition of any kind at the Job Site, or permit or suffer the same as
aforesaid and shall at all times assure that the Job Site is kept free from arms
and ammunition.

 
3.11.7
Disorderly Conduct.  Contractor shall be responsible for the conduct and deeds
of its Labor and its Subcontractors’ Labor relating to the Contract Documents
and the consequences thereof.  Contractor shall at all times take all reasonable
precautions to prevent any unlawful, riotous or disorderly conduct by or among
such Labor and for the preservation of peace, protection and safety of Persons
and property in the area of the Job Site against the same.  Contractor shall not
interfere with any members of any authorized police, military or security force
in the execution of their duties.

 
3.11.8
General Management of Employees.  Subject to FPL’s rights as set forth in
Section 3.11.11, Replacement at FPL’s Request, Contractor shall preserve its
rights to exercise and shall exercise its management rights in



Solar Photovoltaic EPC
 
Page 24

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 

  performing the Work.  Such management rights shall include the rights to hire,
discharge, promote and transfer employees; to select and remove foremen or other
persons at other levels of supervision; to establish and enforce reasonable
standards of production; to introduce, to the extent feasible, labor saving
equipment and materials; to determine the number of craftsmen necessary to
perform a task, job or project; and to establish, maintain and enforce rules and
regulations conducive to efficient and productive operations.

 
3.11.9
Labor Disputes.  Contractor shall use reasonable efforts to minimize the risk of
labor-related delays or disruption of the progress of the Work.  Contractor
shall promptly take any and all reasonable steps that may be available in
connection with the resolution of violations of collective bargaining agreements
or labor jurisdictional disputes, including the filing of appropriate processes
with any court or administrative agency having jurisdiction to settle, enjoin or
award damages resulting from violations of collective bargaining agreements or
labor jurisdictional disputes.  Contractor shall advise FPL promptly, in
writing, of any actual or threatened labor dispute of which Contractor has
knowledge that might materially affect the performance of the Work by Contractor
or by any of its Subcontractors or Vendors.  Notwithstanding the foregoing, the
settlement of strikes, walkouts, lockouts or other labor disputes shall be at
the discretion of the Party having the difficulty, except as expressly provided
for in Section 14.1, Definition of Force Majeure Event.

 
3.11.10
Personnel Documents.  Contractor shall ensure that all its personnel and
personnel of any Subcontractors or Vendors performing the Work are, and at all
times shall be, in possession of all such documents (including, without
limitation, visas, driver’s licenses and work permits) as may be required by any
and all Applicable Laws.

 
3.11.11
Replacement at FPL’s Request.  Within one (1) day after request by FPL,
Contractor shall remove from the Job Site and performance of the Work, and shall
cause any Subcontractor or Vendor to remove from the Job Site and performance of
the Work, any Person performing the Work whom FPL determines, in its sole
discretion, to be creating a safety hazard or a material risk of either:  (i)
non-achievement of Mechanical Completion or Provisional Acceptance; or (ii)
material non-performance by Contractor in accordance with this Agreement.  In
addition, Contractor shall include in each subcontract a provision that requires
each Subcontractor and Vendor to remove any employee or independent contractor
of such Subcontractor or Vendor used in the Work or in such Subcontractor’s and
Vendor’s warranty obligations within one (1) day after receiving notice from FPL
to remove such employee or independent contractor.

 
3.12
Project Management and Contractor’s Representative.

 
3.12.1
Project Management.  Contractor has designated a management team as set forth on
Appendix O, Project Management Team, and any future members of the management
team must be approved by FPL in writing prior to his/her designation, which
approval shall not be unreasonably withheld.  During the performance of the Work
from the Initial Site Mobilization and thereafter, Contractor shall maintain
continuously at the Job Site adequate management, supervisory, administrative,
security and technical personnel, including the Contractor Site Manager, to
ensure expeditious and competent handling of all matters related to the Work,
according to its determination of the staffing required for this
purpose.  Contractor will not re-assign, remove or replace the Contractor
Project Manager, Contractor Project Engineering Manager or Contractor Site
Manager without FPL’s prior written consent, which consent shall not be
unreasonably withheld.  Contractor shall promptly replace its Contractor Project
Manager, Contractor Project Engineering Manager or Contractor Site Manager, upon
written request of FPL, if such individual is disorderly or if in FPL’s opinion,
such individual is otherwise incompetent for his position and responsibilities.

 
3.12.2
Contractor’s Representative.  Contractor shall appoint one individual (the
“Contractor’s Representative”), with the prior written consent of FPL, which
shall not be unreasonably withheld, who shall be authorized to act on behalf of
Contractor and with whom FPL may consult at all reasonable times, and whose
instructions, requests and decisions in writing will be binding upon
Contractor.  Contractor shall not remove or replace such representative without
prior written notice to FPL.



 
Solar Photovoltaic EPC
 
Page 25

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
3.13
Temporary Office Quarters.

 
3.13.1
During the performance of the Work from the Initial Site Mobilization and
thereafter, Contractor shall maintain, at a reasonable location designated by
FPL, a suitable office at the Property Site at or near the site of the Work
which shall be the headquarters of Contractor’s Representative designated
pursuant to Section 3.12, Project Management and Contractor’s Representative,
above.

 
3.13.2
Contractor shall provide FPL’s representatives with office space, including all
utilities, heating, ventilation and air conditioning, contemporaneously with the
existence of Contractor’s site office specified in paragraph (a) above, which
office space shall be subject to the approval of FPL and be in compliance with
the requirements therefore in Appendix A, SCOPE OF WORK.  Contractor shall
properly maintain such offices and shall employ sufficient personnel to clean
such office each working day that such offices are used.  Contractor shall be
responsible for paying all utility deposits and charges, other than long
distance telephone charges related to calls made by FPL and its representatives,
related to such offices for FPL.

 
3.14
Cooperation with Other Contractors/Community.

 
3.14.1
Contractor acknowledges that work may be performed by others at the Job Site
during the execution of Work under this Agreement.  Contractor further
acknowledges that FPL, through itself or through its employees, subcontractors
or agents, will continue to work and perform activities in connection therewith
at and around the Job Site during the execution of the Work under this
Agreement.  Contractor shall cooperate and cause its Subcontractors and Vendors
to cooperate with FPL and other unrelated contractors who may be working at or
near the Job Site in order to assure that neither Contractor, nor any of its
Subcontractors or Vendors unreasonably hinders or increases, or makes more
difficult than necessary the work being done by FPL and other unrelated
contractors.  Contractor agrees to perform the Work in full cooperation with
such others and to permit, without charge, reasonable access to, and use of, the
Job Site and the Work, by said others or by FPL, whether such Work is partially
or entirely complete, when, in the judgment of FPL, such access or use is
necessary for the performance and completion of the work of others.  All
material and labor shall be furnished, and the Work performed, at such time or
times as shall be for the best interest of all contractors concerned, to the end
that all Work, and the work of any separate contractor, will be properly
coordinated and completed in accordance with the applicable schedules and the
times of completion required by the Contract Documents.

 
3.14.2
In addition to complying with all Applicable Laws and Applicable Permits,
Contractor shall use reasonable efforts, and cause its Subcontractors and
Vendors to use their reasonable efforts, to assist FPL in creating, assessing
and carrying out programs which shall, during all phases of the Work, minimize
the impacts upon the host community caused by the construction of the
Project.  Such programs shall include:  (i) sequencing of the Work so as to
minimize the impacts of noise and dust at and around the Job Site; and (ii)
using local labor and other resources whenever possible and cost effective.

 
3.15
Protection and Safety.

 
3.15.1
Prior to the Provisional Acceptance Date, Contractor shall be responsible for
the security, protection and safety of all Persons (including members of the
public and the employees, agents, contractors, consultants and representatives
of FPL, the Financing Parties, Contractor and its Subcontractors and Vendors,
and other contractors and subcontractors) and all public and private property
(including structures, sewers and service facilities above and below ground,
along, beneath, above, across or near the Job Site) that are at or near the Job
Site or that are in any manner affected by the performance of the Work.  As of
the Provisional Acceptance Date, FPL shall have operational control over the
Project.  Notwithstanding the foregoing, Contractor shall remain responsible for
the security, protection and safety of all Persons performing any portion of the
Work at the direction of Contractor as well as any damage to property caused
directly or indirectly by Contractor’s negligent acts or omissions and/or
failure to comply with the provisions of the Contract Documents while on the Job
Site.

 
3.15.2
Contractor shall initiate and maintain reasonable safety precautions and
accident prevention programs for the Job Site and in the performance of the
Work, which shall be in compliance with all Applicable Laws and Applicable
Permits, to prevent injury to persons or damage to property on, about or
adjacent to the Job



Solar Photovoltaic EPC
 
Page 26

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 

  Site and in the performance of the Work.  Without limiting the generality of
the foregoing, Contractor shall furnish and maintain all necessary safety
equipment such as barriers, signs, warning lights and guards as required to
provide adequate protection to persons and property.  In addition, Contractor
shall give reasonable notice to owners of public and private property and
utilities when such property is susceptible to injury or damage through the
performance of the Work and shall make all necessary arrangements with such
owners relative to the removal and replacement of protection of such property or
utilities.

 
3.15.3
Contractor shall provide FPL, within five (5) Days following its occurrence,
with written:

 
 
(a)
Notification of all Occupational Safety and Health Act recordable events;

 
 
(b)
Notifications and copies of all citations by Government Authorities concerning
accidents or safety violations at the Job Site;

 
 
(c)
Reports of near misses at the Job Site; and

 
 
(d)
Copies of written accident reports for lost time accidents.

 
 
 
Contractor shall promptly deliver to FPL any written communication with any
Government Authority or insurance company (including any notices) with respect
to accidents that occur at the Job Site.

 
3.16
Environmental Matters.

 
3.16.1
Hazardous Material.  Contractor shall, and shall cause its Subcontractors and
Vendors to, comply with all Applicable Laws relating to Hazardous Material and
all Applicable Permits.  Without limiting the generality of the foregoing:

 
 
(a)
Contractor shall, and shall cause its Subcontractors and Vendors to, apply for,
obtain, maintain and renew all Contractor Permits, and comply with all
Applicable Permits, in any case, as required by Applicable Laws regarding
Hazardous Material that are necessary, customary or advisable for the
performance of the Work.  Contractor shall, and shall cause its Subcontractors
and Vendors to, have an independent Environmental Protection Agency
identification number for disposal of Hazardous Material under the Contract
Documents if and as required under Applicable Laws or Applicable Permits.

 
 
(b)
Contractor shall conduct its activities under the Contract Documents, and shall
cause each of its Subcontractors to conduct its activities, in a manner designed
to prevent pollution of the environment or any other release of any Hazardous
Material by Contractor and its Subcontractors and Vendors in a manner or at a
level requiring remediation pursuant to any Applicable Law.

 
 
(c)
Contractor shall not cause or allow the release or disposal of Hazardous
Material at the Job Site, bring Hazardous Material to the Job Site, or transport
Hazardous Material from the Job Site, except in accordance with Applicable Law
and Applicable Permits.  Contractor shall be responsible for the management of
and proper disposal of all Hazardous Material brought onto or generated at the
Job Site by it or its Subcontractors or Vendors, if any.  Contractor shall cause
all such Hazardous Material brought onto or generated at the Job Site by it or
its Subcontractors or Vendors, if any, to be:

 
 
(i)
Transported only by carriers maintaining valid permits and operating in
compliance with such permits and laws regarding Hazardous Material pursuant to
manifest and shipping documents identifying only Contractor as the generator of
waste or person who arranged for waste disposal; and

 
 
(ii)
Treated and disposed of only at treatment, storage and disposal facilities
maintaining valid permits operating in compliance with such permits and laws
regarding Hazardous Material, from which, to the best of Contractor’s knowledge,
there has been and will be no release of Hazardous Material.

 
 
(iii)
Contractor shall submit to FPL a list of all Hazardous Material to be brought
onto or generated at the Job Site prior to bringing or generating such Hazardous
Material onto or

 
Solar Photovoltaic EPC
 
Page 27

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 

  at the Job Site.  Contractor shall keep FPL informed as to the status of all
Hazardous Material on the Job Site and disposal of all Hazardous Material from
the Job Site.

 
 
(d)
If Contractor or any of its Subcontractors or Vendors releases any Hazardous
Material on, at, or from the Job Site, or becomes aware of any Person who has
stored, released or disposed of Hazardous Material on, at, or from the Job Site
during the Work, Contractor shall immediately notify FPL in writing.  If
Contractor’s Work involved the area where such release occurred, Contractor
shall immediately stop any Work affecting the area.  Contractor shall, at its
sole cost and expense, diligently proceed to take all necessary or desirable
remedial action to clean up fully the contamination caused by any:

 
 
(i)
Release by Contractor or any of its Subcontractors or Vendors of any
Pre-Existing Hazardous Material; and

 
 
(ii)
Hazardous Material that was brought onto or generated at the Job Site by
Contractor or any of its Subcontractors or Vendors, whether on or off the Job
Site.

 
 
(e)
If Contractor discovers any Pre-Existing Hazardous Material that has been
stored, released or disposed of at the Property Site, Contractor shall
immediately notify FPL in writing.  If Contractor’s Work involves the area where
such a discovery was made, Contractor shall immediately stop any Work affecting
the area and FPL shall determine a reasonable course of action.  Contractor
shall not, and shall cause its Subcontractors and Vendors to not, take any
action that may exacerbate any such contamination.

 
 
(f)
Contractor shall be solely responsible for remedial action to clean up fully the
contamination referenced in Section 3.16.1(d).  If so requested by FPL,
Contractor shall cooperate with and assist FPL in making the Job Site available
for taking necessary remedial steps to clean up any such contamination at FPL’s
expense as determined in accordance with Section 6.3, Changes to Contract Price;
Disputes, of Article VI, CHANGE ORDERS. Contractor shall promptly deliver to FPL
any notice or violation, letter of non-compliance or similar communication from
any Government Authority.

 
3.16.2
Waste Treatment and Disposal.  Without limiting the foregoing:

 
 
(a)
Toxic Waste and Industrial Hazards:  Contractor shall be responsible for the
proper management and disposal of all toxic waste and industrial hazards brought
onto or generated at the Job Site by it or its Subcontractors or Vendors, if
any.  Contractor shall, and shall cause its Subcontractors and Vendors to,
comply with all Applicable Laws, Applicable Permits and applicable safety
standards related to the treatment, storage, disposal, transportation and
handling of toxic wastes and industrial hazards.  Contractor shall not store or
dispose of toxic wastes and industrial hazards near groundwater, surface water
or drainage systems.  Liquid wastes shall not be dumped onto the ground or in
any groundwater, surface water or drainage systems.  All waste oil and grease
resulting from construction activities shall be collected and disposed of in a
manner that prevents contamination to soil, ground water, and surface water, and
incinerated if possible.  Vehicle maintenance shall be conducted in safe areas
away from watercourses and oil or fluid runoff shall be collected in grease
traps.  Toxic waste and industrial hazard storage containers shall be
well-labeled.

 
(b)
Sanitary and Solid Waste:  Contractor shall take appropriate measures in
accordance with the Applicable Law and Applicable Permits for the treatment and
disposal of sanitary and solid waste, and in particular, Contractor shall
perform the Work in such a manner so as to protect environmentally sensitive
areas and water supplies.  Run-off from disposal sites shall be curtailed.

 
3.16.3
Fuel Storage.  The location, facilities, safety measures and environmental and
pollution control in connection with storage of fuel or like substances shall
comply with all Applicable Laws and Applicable Permits.



 
Solar Photovoltaic EPC
 
Page 28

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
3.16.4
Protected Areas.  Contractor acknowledges that portions of the Property Site may
be wetlands or other protected areas (“Protected Areas”) as indicated on the
survey to be provided by FPL pursuant to Section 4.7, Description of Property
Site, of Article IV, CERTAIN OBLIGATIONS OF FPL.  Certain of these Protected
Areas, if designated on such survey, do not constitute a part of the Job
Site.  Contractor shall erect a temporary barrier or other blockade to isolate
Protected Areas and protect such areas from impact by any Work.  Contractor
shall not allow any Work to be conducted in or otherwise interfere with or
impact such Protected Areas.  Contractor shall, and shall cause its
Subcontractors and Vendors to, comply with the Environmental Resource Plan and
all permits, rules, regulations and all other Applicable Laws and Applicable
Permits in connection with the Protected Areas on or adjacent to the Property
Site.

 
3.17
Fire Prevention.

 
3.17.1
Contractor shall be responsible for providing adequate fire prevention and
protection at the Job Site and shall take all reasonable precautions to minimize
the risk of fire at the Job Site.  Contractor shall provide instruction to the
Labor in fire prevention control and shall provide appropriate fire-fighting and
fire protection equipment and systems at the Job Site.

 
3.17.2
Contractor shall promptly collect and remove combustible debris and waste
material from the Job Site in accordance with Applicable Laws and Applicable
Permits, and shall not permit such debris and material to
accumulate.  Contractor shall control the usage of fires for any purpose in the
vicinity of the Work and shall agree upon the appropriateness of any such fires
with FPL.  Any areas of vegetation damaged by fire which are reasonably
determined by FPL to have been initiated by Contractor’s or Subcontractors’
Labor shall be recultivated and otherwise rehabilitated by Contractor, at
Contractor’s expense.

 
3.17.3
Contractor will complete all systems, procedures and Equipment constituting the
Plant fire protection system as necessary during construction to protect Work in
progress, in particular with regard to fuel and other flammable materials.

 
3.18
Religious and Archaeological Resources

 
In the event any archaeological or religious sites, places, monuments or areas
are discovered or identified by Contractor during the performance of Work under
the Contract Documents, Contractor shall leave such sites untouched and
protected by fencing and shall immediately stop any Work affecting the
area.  Contractor shall notify FPL of any such discovery as soon as practicable,
and Contractor shall carry out FPL’s instructions for dealing with the
same.  All fossils, coins, articles of value or antiquity and structures and
other remains or things of geological, archaeological, historical, religious,
cultural or similar interest discovered on the Job Site shall, as between FPL
and Contractor, be deemed to be the absolute property of FPL.  Contractor shall
prevent its and its Subcontractors’ and Vendors’ Labor and any other Persons
from removing or damaging any such article or thing.
 
3.19
Reports, Plans and Manuals.

 
3.19.1
Status Reports.  Within ten (10) days after the beginning of each month,
commencing with the month following the date of this Agreement, Contractor shall
prepare and submit to FPL written progress reports, in accordance with the
requirements of Appendix B, Project Schedule and Reporting Requirements, which
include a description of the progress and status of the Work compared to the
Project Schedule, the status of Equipment and other scheduled deliveries, the
Subcontractors’ activities and engineering, procurement and construction
progress.  In addition, each such progress report will provide cost information
regarding backcharges and a summary of any Changes executed by the Parties as of
the date of such report.  A reasonable number of photographs shall also be
included reasonably documenting the construction progress. Each photograph shall
show the date, Contractor’s name and description of the view taken.  In
accordance with Section 5.3, Project Schedule, of Article V, PROJECT SCHEDULE,
Contractor shall also report any events which may affect the Project Schedule,
including any Force Majeure Events, liens on the Property Site or the Project,
or any asserted violations of Applicable Laws.

 
3.19.2
Reporting of Accidents.  Contractor shall report in writing to FPL (and, to the
extent required by any Applicable Law or Applicable Permit, the appropriate
Government Authority) details of any significant safety event or accident
required to be reported under U.S. Department of Labor Occupational Safety &

 
Solar Photovoltaic EPC
 
Page 29

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)


 

  Health Administration standards that is on or about the Job Site as soon as
possible after its occurrence, but in any event not later than forty-eight (48)
hours after such accident occurs.  In the case of any fatality or serious injury
or accident, Contractor shall, in addition, notify FPL (and, to the extent
required by any Applicable Law or Applicable Permit, the appropriate Government
Authority) immediately.

 
3.19.3
Procedures Manual.  No later than forty-five (45) days following the date
hereof, Contractor shall prepare and submit to FPL a procedures manual that
describes the administrative procedures to be used by Contractor and FPL for
interfacing during the performance of the Work (the “Procedures
Manual”).  Contractor shall either promptly make changes to the Procedures
Manual suggested by FPL or negotiate and resolve in good faith with FPL such
changes.  Upon approval of the Procedures Manual by the Parties, the Parties
shall comply with the provisions thereof.  The Procedures Manual may be changed
from time to time with the approval of the Parties.  Contractor shall provide
six (6) copies, as well as an electronic copy, of the Procedures Manual to FPL.

 
3.19.4
Health Plan, Safety Plan and Environmental Plan.  No later than thirty (30) days
prior to Initial Site Mobilization, Contractor shall prepare and submit to FPL:

 
 
(a)
A health plan that includes health, first aid facility/area with qualified
attendant and emergency procedures to be used at the Job Site (the “Health
Plan”);

 
 
(b)
An environmental plan (the “Environmental Plan” as more particularly described
in Appendix A, Scope of Work) that includes:

 
 
(i)
A Hazardous Material, waste and industrial hazards management and disposal
program which details the controlled usage and treatment of all Hazardous
Material, toxic wastes, industrial hazards, sanitary waste, solid waste and
other waste brought onto, used or produced at the Job Site or in relation to the
Work and outlines a management structure for carrying out the specific
provisions of such program;

 
 
(ii)
An environmental protection and management program, including, without
limitation, a sediment and erosion control program

 
 
(iii)
A revegetation program, with a Change Order related thereto; and

 
 
(iv)
The description, location and drawings of construction facilities and temporary
works; and

 
 
(c)
A safety plan substantially in the form of Appendix Z, Form of Safety Plan,
which shall include an acknowledgement by Contractor that Contractor shall at
all times remain in compliance with all federal, state and local safety codes
(the “Safety Plan”).

 
 
 
Each of the Health Plan, Environmental Plan and Safety Plan shall be consistent
with all Applicable Laws and Applicable Permits and shall be submitted to FPL
for review and comment.  Contractor shall either promptly make changes to such
Health Plan, Environmental Plan or Safety Plan incorporating the comments of FPL
or negotiate and resolve in good faith with FPL any such changes. Contractor
shall comply and ensure that its Subcontractors comply with the Health Plan,
Environmental Plan, Safety Plan, the Safe and Secure Workplace Policy, the
Project Loss Manual and the Environmental Control Program.

 
3.19.5
Meetings.  During the performance of the Scope of Work, Contractor and FPL
shall, at a minimum, conduct meetings each month at a mutually convenient time
and date for the purpose of reviewing the progress of the Scope of Work, the
latest progress reports, the Health Plan, the Environmental Plan, the Safety
Plan, Quality Assurance Program, Contractor’s and Subcontractors’ adherence to
the Scope of Work and the Project Schedule as well as the status of any claims
on the Project and claims submitted pursuant to the terms of the Contract
Documents.  Contractor shall prepare detailed minutes of each such meeting, in
form and content acceptable to FPL, and shall distribute same to FPL within five
(5) days after such meeting.

 
3.19.6
Contractor Not Relieved of Duties or Responsibilities.  Neither the submission
to or approval by FPL of progress and other reports, plans and manuals, nor the
provision of general descriptions shall relieve Contractor of any of its duties
or responsibilities under the Contract Documents.



 
Solar Photovoltaic EPC
 
Page 30

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
3.19.7
Quality Assurance Program.

 
 
(a)
Contractor shall use effective quality assurance programs (collectively, the
“Quality Assurance Program”), which such programs:

 
 
(i)
Propose the manner in which Contractor intends to achieve the highest standards
in the performance of the entire Scope of Work;

 
 
(ii)
Shall be acceptable to FPL; and

 
 
(iii)
Shall be consistent with the requirements of Appendix Y, Form of Quality
Assurance Programs, and Appendix A, Scope of Work, in performing the Work.

 
(b)
Within thirty (30) days after the date of this Agreement, Contractor shall
provide to FPL a description of the Quality Assurance Program, which shall be
substantially in the form of Appendix Y, Form of Quality Assurance Programs,
(the “Quality Control Manual”), to be used by Contractor in the performance of
the Work. The Quality Control Manual shall also include all proposed types of
Critical Parameters that Contractor shall define as the Scope of Work
progresses.  “Critical Parameters” are defined as construction critical
dimensions, commissioning critical set-points, critical alignments and process
critical set-ups for Equipment, sub-systems, systems and the Plant, as mutually
agreed to by the Parties.

 
 
(c)
As soon as the Critical Parameters have been finalized, Contractor shall include
the same in the Project Schedule.  Contractor shall provide FPL with tentative
dates for the performance of Critical Parameters, which dates shall be updated
monthly, and shall also provide FPL with twenty-four (24) hour written notice
prior to performance of any Critical Parameters.  FPL will review and provide
comments to such programs in writing within thirty (30) days after submission by
Contractor.

 
 
(d)
If FPL’s comments are reasonable changes to the quality assurance programs
submitted by Contractor, Contractor will effect such changes at no additional
cost to FPL and resubmit such programs to FPL within ten (10) days after
Contractor receives FPL’s comments.  FPL will have ten (10) days after such
resubmission to review and provide comments to such programs resubmitted by
Contractor.  Such procedure shall continue with the same ten (10) day time
periods until FPL accepts such programs.  If FPL fails to respond within any of
the applicable periods specified above, FPL shall be deemed to have agreed to
the last such programs submitted by Contractor.  If applicable, Contractor shall
also submit verification of ISO 9001 qualification.

 
 
(e)
Contractor’s program shall address how improvement actions will be applied on
the Project’s processes, products and services.  Contractor shall also have in
place a formal system of collecting, reviewing and evaluating corrective and
preventive actions from a lessons learned process that will ensure desirable
changes regarding engineering, procurement, construction, start-up, turnover or
operation feedback from recently completed (or in process projects) are
incorporated.

 
 
(f)
A post award (pre-production) meeting shall be held at Contractor’s facility to
demonstrate Contractor’s understanding of the quality and quality assurance
requirements, and present their methods of complying with these requirements.

 
3.20
Drawings, Engineering Data and Other Materials.

 
3.20.1
All Drawings, Final Plans, reports and other information (except financial,
accounting and payroll records) furnished to Contractor, or prepared by it, its
Subcontractors or others in connection with the performance of the Work,
whenever provided, shall be kept by Contractor in an orderly and catalogued
fashion for reference by FPL during the performance by Contractor of the
Work.  Contractor shall maintain at the Property Site at least one (1) copy of
all Drawings, Final Plans, Change Orders and other modifications in good order
and marked to record all changes made during performance of the Work, including,
without limitation, all field deviations from the construction drawings.  As a
condition precedent to Final

 
Solar Photovoltaic EPC
 
Page 31

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 

   Acceptance, or upon the earlier termination of this Agreement, Contractor
shall transfer the Final Plans to FPL and they shall become the sole property of
FPL.

 
3.20.2
Final Plans (in both hard copy and magnetic media at no extra charge to FPL), if
not furnished earlier, shall be furnished to FPL upon Contractor’s request for a
Final Acceptance Certificate or upon the earlier termination of this
Agreement.  Contractor and any of its Subcontractors, as applicable, may retain
copies all such documents for their records, subject to the confidentiality
provisions of this Agreement.

 
3.20.3
Within ninety (90) days after the date of this Agreement, Contractor shall
furnish FPL (in electronic format whenever available) with conceptual
engineering drawings and the specifications pertaining to the electric
generators and step-up transformers of the Plant, including demonstrations that
the:

 
 
(a)
Requirements for reactive supply facilities at the Plant will be met; and

 
 
(b)
Plant will meet the guidelines and performance standards set forth in the
Contract Documents and the Operating Guidelines.

 
3.20.4
Contractor shall submit all Drawings in electronic format to FPL in accordance
with Appendix A, Scope of Work, for review and comment as provided in the Scope
of Work.  Based upon FPL’s comments, if any, Contractor shall resolve FPL’s
comments.  Contractor shall revise such Drawings from time to time, as required
to reflect any changes, in the actual installation of any individual Equipment
or system or the Plant as a whole.  Notwithstanding anything contained herein to
the contrary, FPL’s review and/or acceptance of the Drawings, or any portion
thereof, shall not in any way relieve Contractor of any of its obligations or
warranties set forth herein, including, but not limited to, its full
responsibility for the accuracy of the dimensions, details, integrity and
quality of the Drawings.

 
3.21
Operating and Maintenance Manuals

 
Contractor shall supply FPL with manuals and/or handbooks (in electronic format)
which provide, either in a single manual or handbook or collectively, complete
operating and maintenance instructions (including inventories of spare parts and
tools and parts lists with ordering instructions) for each major piece of
Equipment and system of the Plant.  Each such manual and handbook shall comply
with the requirements of the Scope of Work and the guidelines contained in
Appendix L, including with respect to matters such as quantity, content and the
time when such manuals are to be supplied to FPL, and shall be substantially
complete and delivered to FPL prior to Mechanical Completion in order to support
training of personnel and start-up and testing of the Plant.
 
3.22
Training of O&M Personnel.

 
3.22.1
During the construction of the Plant, and at least ninety (90) days prior to the
Provisional Acceptance Date, Contractor shall provide, at its own expense, a
training program in Plant operation and maintenance for FPL’s Plant personnel
and the O&M Contractor’s Plant personnel (collectively, “O&M Personnel”).  The
training program provided by Contractor shall be subject to FPL’s prior written
approval and shall:

 
 
(a)
Include classroom and field training;

 
 
(b)
Include all manuals, drawings, and other educational materials necessary or
desirable for the adequate training of O&M Personnel; and

 
 
(c)
Establish quality controls so that O&M Personnel are suitably trained and
capable of operating and maintaining the Plant after Provisional Acceptance.

 
 
 
Representatives of manufacturers of Equipment shall be utilized to provide
specialized training for such Equipment where deemed necessary by the
Parties.  All training programs conducted in accordance with this Section 3.22,
shall be videotaped and made available to FPL in electronic format.

 
3.22.2
Contractor shall make every reasonable effort to use the O&M Personnel during
Plant start-up and initial operation; however, neither FPL nor O&M Contractor
shall be obligated to:

 
 
(a)
Supply personnel for the construction of the Plant; nor

 
Solar Photovoltaic EPC
 
Page 32

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(b)
Provide during Plant start-up and initial operation more O&M Personnel than the
number of O&M Personnel FPL and O&M Contractor would use during normal Plant
operation as determined by FPL.  Contractor shall have complete responsibility
for directing, coordinating, monitoring and supervising O&M Personnel during
Plant start-up and initial Plant operations.

 
3.22.3
In addition, Contractor shall:

 
 
(a)
Remain solely responsible for performing the Work in accordance with this
Agreement, including Contractor’s obligation to achieve Mechanical Completion,
achieve Provisional Acceptance by the Guaranteed Provisional Acceptance Date and
achieve Final Acceptance, regardless of any act, omission, failure,
non-achievement, or non-performance of the O&M Personnel;

 
 
(b)
Remain fully responsible for all acts and omissions of the O&M Personnel in
connection with the commissioning and operation of the Plant until the
Provisional Acceptance Date as fully as if Contractor had independently engaged
such O&M Personnel; and

 
 
(c)
Be responsible for all acts and omissions of the O&M Personnel after the
Provisional Acceptance Date if such acts or omissions are taken at the direction
of Contractor.

 
3.22.4
The cost of the O&M Personnel’s travel, lodging, food and other living expenses
shall be borne by FPL.  Contractor shall have the right to require FPL to remove
O&M Personnel from the Job Site if Contractor reasonably believes that any such
O&M Personnel is unable to properly perform its obligations in connection with
the commissioning and operation of the Plant and Contractor provides FPL a
written explanation of its reasons for exercising the removal rights granted to
it hereunder; provided that the failure of such O&M Personnel to perform their
obligations or the removal of any O&M Personnel pursuant to this Section 3.22,
shall not relieve Contractor of any of its obligations hereunder.

 
3.23
Accounting Information; Financial Reporting Requirements

 
3.23.1
During the term of this Agreement and continuing for five (5) years after the
Final Acceptance Date, Contractor will provide FPL with any reasonably necessary
assistance, including providing all documents, cost information and other
information that FPL believes necessary, in a form reasonably acceptable to FPL,
for FPL’s federal, state or local tax filings, exemptions or positions advocated
by FPL, including, without limitation, sales, use and property taxes; provided,
however, that such access to cost information not otherwise made available to
FPL pursuant to the terms hereof shall be disclosed to an independent auditor of
FPL’s choice that agrees to keep secret from FPL, Contractor’s cost and other
competitively sensitive information.

 
3.23.2
Unless otherwise publicly available, Contractor shall as soon as available, but
in any event within sixty (60) days after each of the first three (3) quarters
of each calendar year, deliver to FPL a copy of the complete unaudited balance
sheet for such quarter for the *** prepared in accordance with generally
accepted accounting principles and certified by the Chief Financial Officer of
***.  Unless otherwise publicly available, Contractor shall as soon as
available, but in any event within ninety (90) days after December 31 of each
year, deliver to FPL a copy of the complete audited financial statements for
such year with an unqualified opinion for the *** prepared in accordance with
generally accepted accounting principles.

 
3.24
Contractor Taxes.

 
3.24.1
Except for FPL Taxes, Contractor shall, as required by applicable law, pay and
administer any and all Taxes and duties incurred or payable in connection with
the Work, including, without limitation, taxes based on or related to the
income, receipts, capital or net worth of Contractor, Contractor’s or its
Subcontractors’ or Vendors’ Labor or income, except for FPL Taxes (collectively,
“Contractor Taxes”); provided, however, that if Contractor is responsible for
payment of FPL Taxes under Applicable Law, unless otherwise instructed by FPL or
FPL is contesting such FPL Taxes, Contractor shall pay such FPL Taxes and any
penalties and interest due thereon, and FPL shall reimburse Contractor for such
FPL Taxes and any penalties and interest due thereon resulting from instructions
provided by FPL upon submission of evidence of payment.  Contractor shall
promptly provide FPL with reports or other evidence reasonably



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 33

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
acceptable to FPL showing the payment of Contractor Taxes by Contractor and any
FPL Taxes required to be paid by Contractor pursuant to this Section
3.24.  Contractor shall use commercially reasonable efforts to cooperate with
FPL to endeavor to minimize any FPL Taxes.  Notwithstanding the foregoing,
Contractor agrees to purchase for resale to FPL any machinery or equipment in
connection with the Work that would be the type of property that would qualify
as manufacturing machinery and equipment entitled to the exemption from the
Florida sales and use tax provided under Applicable Laws and, at the direction
of FPL, Contractor agrees to take such action as may be reasonably required to
allow such property, to the extent possible to qualify for any sales or use tax
exemption.  If required in connection with the purchase of any such property
from its Vendors, to the extent permitted by applicable law, Contractor agrees
to provide its Vendors a resale certificate or applicable affidavit as approved
by the State of Florida reflecting the fact that Contractor is purchasing such
property for resale to FPL.  Contractor agrees to take any other action
reasonably necessary to ensure that the purchase of qualifying machinery with
respect to the Work is exempt from sales and use tax under Florida (or other
applicable) law.  To the extent Contractor is required by Applicable Law to
collect sales tax from FPL, Contractor shall collect sales tax from FPL on all
materials physically incorporated in the Plant that are not subject to exemption
unless FPL has elected to provide Contractor with a direct pay certificate
issued to FPL by the State of Florida, in which case, FPL shall pay such sales
tax directly to the State of Florida.  In the event that an assessment for sales
and/or use or excise taxes are levied against Contractor, any Subcontractor or
Vendor, Contractor shall promptly notify FPL and furnish to FPL a copy of such
assessment.  In the event that FPL determines that the assessment should be
contested and so notifies Contractor in writing, FPL may, at FPL’s sole cost and
expense, file such documents as are necessary to contest such assessment.  FPL
shall exclusively control any contest, assessment or other action regarding any
such taxes or assessments, or any penalties or interest in respect thereof.  In
addition to Contractor’s other obligations as set forth herein, Contractor shall
cooperate with and assist FPL, at FPL’s expense, in any contest or proceeding
relating to Taxes payable by FPL hereunder.
 
3.24.2
Exempt Equipment.  Some of the machinery, equipment, parts or other items of
tangible personal property to be incorporated into the Plant may be exempt from
certain taxes (such exempt items, the “Exempt Equipment”).  FPL and Contractor
will work together to determine which purchases constitute purchases of Exempt
Equipment, and Contractor and FPL will take reasonably necessary actions to
ensure that such Exempt Equipment qualifies for applicable tax exemptions.

 
3.25
Claims and Liens for Labor and Materials

 
If FPL is paying when due all undisputed amounts in accordance with the Contract
Documents, Contractor shall, at Contractor’s sole expense, discharge and cause
to be released, whether by payment or posting of an appropriate surety bond in
accordance with Applicable Law, within ten (10) days after receipt of a written
demand from FPL, any Lien in respect to the Plant, the Contract Documents, the
Equipment, the Job Site or any fixtures or personal property included in the
Work (whether or not any such Lien is valid or enforceable) created by, through
or under, or as a result of any act or omission (or alleged act or omission) of,
Contractor or any Subcontractor, Vendor or other Person providing labor or
materials within the scope of Contractor’s Work.  Notwithstanding the foregoing
provision, as long as FPL, in its sole discretion, determines that the Job Site
and the improvements thereon will not be subject to any liability, penalty or
forfeiture, upon the written request of Contractor, FPL may permit Contractor to
contest the validity, enforceability or applicability of any such Lien, in which
event FPL shall provide, at no cost to FPL, such cooperation as Contractor may
reasonably request in connection therewith.
 
3.26
Spare Parts Availability.

 
3.26.1
Start-up Spare Parts.  Prior to Mechanical Completion, Contractor shall obtain
all spare parts required for Plant start-up and testing.  All spare parts not
used during Plant start-up and testing shall become the property of FPL, it
being understood and agreed that additional photovoltaic panels held by
Contractor at the Project Site but not incorporated into the Project shall not
be deemed to be spare parts.

 
3.26.2
Operating Spare Parts.  At least ten (10) days prior to the Provisional
Acceptance Date, Contractor shall provide FPL with each manufacturer’s
recommended spare parts list for the Equipment, which list shall



Solar Photovoltaic EPC
 
Page 34

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
include part numbers, recommended quantities, price, mean times to failure, mean
times to repair and a description of lead times necessary for orders of such
spare parts, in each case to the extent reasonably available to
Contractor.  Contractor agrees to:

 
 
(a)
Obtain from each Major Manufacturer an assignable guaranty that such Major
Manufacturer will have available for purchase by FPL for a period of *** (***)
years after the Provisional Acceptance Date, all spare parts for the Major
Equipment supplied by such Major Manufacturer required to keep the Plant in good
operating condition, it being understood that some of such parts are not “shelf
items” and will have to be manufactured by the Major Manufacturer after it
receives an order for them;

 
 
(b)
Make spare parts (other than spare parts for the Major Equipment) available for
purchase by FPL for a period of *** (***) years after the Provisional Acceptance
Date to the extent that Contractor is able to obtain them from the manufacturer
who supplied them for the Plant as originally built;

 
 
(c)
Find another source that can supply such spare parts if Contractor is unable to
obtain such spare parts from such manufacturer; and

 
 
(d)
Obtain a firm price for such spare parts reasonably acceptable to FPL for a
period of *** (***) years after the Provisional Acceptance Date.

 
3.26.3
With regard to the spare parts described in paragraph (b) above, upon written
notice from FPL at any time prior to the Provisional Acceptance Date, Contractor
shall, at FPL’s expense but without mark-up or multiplier, purchase and have
delivered to the Job Site as soon as possible permanent plant
spares.  Contractor will pay for and replace such spares if used during start-up
and commissioning of the Plant.

 
3.27
Contractor’s Obligation to Notify

 
Contractor shall keep FPL advised as to the status of the Equipment and Work and
shall promptly inform FPL in writing upon the occurrence of any of the
following, any:
 
3.27.1
Occurrence or event that may be expected to impact the schedule for delivery
and/or installation of Equipment;

 
3.27.2
Technical problem not anticipated at the start of the Work or of significant
magnitude that may impact the Plant or any component thereof or the Project
Schedule;

 
3.27.3
Defect; and

 
3.27.4
Material changes to previously submitted information.  FPL shall have the right
to verify the information provided by Contractor.  In connection therewith,
Contractor shall identify those items provided to FPL that would enable FPL to
verify such information in an expedient manner.

 
3.28
Construction Utilities

 
Contractor shall be responsible for the cost, supply and availability of
electric power and distribution requirements for the performance of the Work at
the Job Site for the construction and up to Provisional Acceptance; provided,
however, Contractor shall be responsible for the cost of any such items to the
extent required in order to reperform any Tests.  Contractor shall provide its
own telephone, facsimile, radio and other communication facilities at the Job
Site as necessary for the performance of the Work.  If FPL determines that any
Test performed or to be performed by Contractor will result in financial harm to
FPL, Contractor will accommodate FPL’s reasonable requests to mitigate or
alleviate such harm to FPL.  In addition, Contractor shall provide, at its sole
cost and expense, all chemicals for commissioning, start-up and testing and its
own temporary lighting, water and sewer facilities at the Job Site.
 
3.29
Lines and Grades

 
Contractor shall provide for the proper laying out of the construction Work, for
making measurements and for establishing temporary or permanent reference marks
in connection with the construction Work and Plant.  Contractor shall ensure
that all improvements constructed in connection with the Work are constructed
within the boundaries of the Property Site as delineated in Appendix P, Legal
Description of Property Site,


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 35

--------------------------------------------------------------------------------

 
 
Confidential Information
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
and do not encroach on any easements, rights of way or other improvements
existing on the Property Site as delineated in Appendix P, Legal Description of
Property Site.  FPL may at its sole discretion and cost, check the reference
marks, lines, grades and measurements so established.  Contractor shall
carefully preserve all monuments, bench marks and reference points.  In case of
its destruction thereof, Contractor will be responsible for all damages, costs
and expenses related to their replacement and for any mistake or loss of time
that may result therefrom.  Permanent monuments or bench marks which must be
removed or disturbed shall be protected until they can be properly referenced
for relocation.  Contractor shall furnish materials and assistance for the
proper replacement of such monuments or bench marks.
 
3.30
Temporary Structures

 
Temporary structures for offices, quarters, storage and other uses for
Contractor, its Subcontractors and Vendors and FPL shall be constructed only in
locations approved by FPL.  Contractor shall erect temporary walls, bulkheads or
fences where required to isolate the construction area from adjacent property in
order to increase safety and security and to minimize noise, dust and dirt from
affecting the property surrounding the Job Site.
 
3.31
Weatherproof Coverings

 
Contractor shall provide adequate and sufficient weatherproof and flame
resistant coverings for outdoor storage at the Job Site.  The cover or sheeting
shall be tied down to prevent moisture from damaging the Equipment.
 
3.32
Intellectual Property Rights.

 
3.32.1
Contractor agrees to grant and hereby grants to FPL an irrevocable, permanent,
non-exclusive, royalty-free license to utilize all of Contractor’s trade
secrets, patents, copyrights, trademarks, proprietary rights or information,
licenses and other intellectual property rights (collectively, the “Intellectual
Property Rights”) and the Intellectual Property Rights of third parties (to the
extent of Contractor’s rights thereto which can be transferred without violation
of obligations owed to such third parties), to the extent now existing or
developed primarily for the Project, related to the Work, to the extent
reasonably necessary for completion, design, construction, installation,
operation, maintenance, repair, or replacement of the Project, or Contractor’s
expansion, modification, or alteration of the Project (or any subsystem or
component thereof designed, specified, or constructed by Contractor under this
Agreement).

 
3.32.2
FPL shall have the right to assign the benefit of such license to any Financing
Party in connection with granting a security interest in the Project or any
portion thereof, to a purchaser in connection with a transfer of the Project, or
to any subsequent purchaser or assignee of same.  Any such purchaser or assignee
shall acquire such license subject to the same terms and restrictions as stated
in this Section 3.32.

 
3.32.3
Contractor shall, prior to directing any Subcontractor to produce any design or
engineering work in connection with the Project, obtain a valid written
assignment of all applicable Intellectual Property Rights from such
Subcontractor in terms identical to those that obligate Contractor to FPL as
expressed in this Section 3.32, which Intellectual Property Rights Contractor
hereby assigns to FPL.

 
3.32.4
Should Contractor or any employee or agent of Contractor make any invention or
discovery in connection with performing the Work, such invention or discovery
shall be deemed to be the sole and exclusive property of Contractor.  To the
extent FPL has any right or title thereto or interest therein, FPL hereby
assigns (and shall cause the assignment of) all such right and title to, and
interest in, any such invention or discovery to Contractor.  FPL shall, at
Contractor’s expense and request, cooperate in pursuing and effecting the
transfer to Contractor of all of FPL’s right and title to and interest in any
such invention or discovery, including, without limitation, executing or causing
the execution of assignments and applications, and assign with prosecution and
enforcement of rights with respect to any such invention or discovery,
including, without limitation, executing patent applications and powers of
attorney with respect thereto.  ***.





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 36

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
3.32.5
This Section 3.32, shall survive the expiration or termination of this
Agreement.

 
3.33
Emergencies

 
In the event of any emergency that endangers or could endanger life or property,
Contractor shall take such action as may be reasonable and necessary to prevent,
avoid or mitigate injury, damage or loss and shall, as soon as possible, report
any such incidents, including Contractor’s response and actions with respect
thereto, to FPL.
 
3.34
[Intentionally Deleted]

 
3.35
Wastewater, Potable Water 

 
Contractor shall supply at its expense all raw, potable and other water at the
Job Site as necessary in connection with the installation, start-up and testing
of the Plant.  Contractor shall dispose of all wastewater in conformance with
Applicable Law and Applicable Permits.
 
3.36
[Intentionally Deleted]

 
3.37
Start Up Process

 
Contractor shall perform the Plant start-up in accordance with the process set
forth in Appendix A, Scope of Work.  Whenever FPL’s staffing situation permits,
FPL and Contractor shall mutually agree upon and utilize qualified FPL seconded
personnel for start-up leadership positions, including the technical start-up
manager and key start-up supervision positions; provided, however, Contractor
shall remain fully responsible for all acts and omissions of such personnel in
connection with the commissioning and operation of the Plant until the
Provisional Acceptance Date as if Contractor had independently engaged such
personnel, and be responsible for all acts and omissions of such personnel after
the Provisional Acceptance Date if such acts or omissions are taken at the
direction of Contractor.
 
3.38
Accommodations Regarding Testing

 
Contractor shall (excluding any action which will affect Contractor’s ability to
complete the Work within the time required pursuant to this Agreement or
increase Contractor’s cost to complete the Work) coordinate with FPL the
scheduling of any Test, which efforts may include modification of Contractor’s
planned test program to maximize the value of energy sold.  Contractor shall
coordinate such Test with the dispatch schedule for the Plant, so as not to
interfere with FPL’s or its Affiliates’ obligations with respect thereto.
 
3.39
Access

 
Contractor shall use only the entrance(s) to the Job Site specified by FPL for
ingress and egress of all personnel, equipment, vehicles, and
materials.  Contractor shall perform the Work consistent and in accordance with
FPL’s ownership, license and easement rights in and to the Job Site.
 
3.40
Nature of Obligations

 
Except as expressly stated to the contrary herein, the Contract Price includes
the cost of completion of all the foregoing obligations.  Contractor hereby
agrees that it shall be ultimately responsible for the performance of all
activities, which may be necessary and desirable for the full performance of the
Scope of Work, all in accordance with the Contract Documents.
 
ARTICLE IV.
CERTAIN OBLIGATIONS OF FPL
 
4.1
Permits

 
FPL shall, with Contractor’s reasonable assistance (to be provided at no cost to
FPL), timely obtain and maintain, at its own cost and expense, all FPL
Permits.  In addition, FPL shall execute such applications as Contractor may
reasonably request in connection with obtaining any of the Contractor Permits;
provided, that FPL shall provide Contractor with such information and
documentation, at no cost to FPL, as Contractor shall reasonably request in
order to execute such applications.  FPL shall deliver to Contractor evidence
that the FPL Permits necessary to begin construction of the Plant have been
received by FPL or, if any such


Solar Photovoltaic EPC
 
Page 37

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
required FPL Permit has not actually been issued, that it has been approved for
issuance, or in the opinion of FPL, will be approved for issuance.
 
4.2
Interconnection Facilities

 
At least thirty (30) days prior to the Provisional Acceptance Date, FPL shall
give Contractor reasonable access to the FPL Interconnection Facilities.
 
4.3
FPL Obligations in Scope of Work

 
FPL shall comply with each and every obligation and duty assigned to FPL in the
Scope of Work.
 
4.4
[Intentionally Deleted]

 
4.5
Access to Property Site

 
Subject to Section 3.37, Start Up Process, of Article III, CERTAIN OBLIGATIONS
AND RESPONSIBILITIES OF CONTRACTOR, and consistent with the terms of the
Applicable Permits and FPL’s ownership, license, and easement rights in and to
the Job Site, FPL shall make the Job Site reasonably available to Contractor and
its Subcontractors and Vendors and assure reasonable rights of ingress and
egress to and from the Job Site for Contractor and its Subcontractors and
Vendors for performance of the Work; provided, however, that Contractor shall
coordinate with FPL regarding:  (i) initial entry onto the Job Site or any part
thereof; and (ii) contact with the Persons who own property on or near, or have
granted license or easement rights in and to, the Job Site.  During the period
commencing on the Final Acceptance Date and ending at the expiration of the
Warranty Period provided in Section 12.1.4(c), FPL shall make the Job Site
reasonably available to Contractor for the sole purpose of monitoring FPL’s
compliance with operation and maintenance manuals and manufacturers’ guidelines
applicable to the Equipment in connection with Contractor’s satisfaction of its
warranty obligations under Article 12, Contractor’s Warranties.
 
4.6
[Intentionally Deleted]

 
4.7
Description of Property Site

 
On or before thirty (30) days after the date of the Agreement, FPL shall deliver
to Contractor a boundary survey of the Property Site.  Contractor may rely on
such boundary survey for the sole purpose of establishing the boundaries of the
Property Site.
 
4.8
Notice of Financial Closing

 
FPL shall give Contractor prompt written notice of the scheduled and actual date
of Financial Closing.
 
4.9
FPL Taxes

 
FPL shall pay all real property taxes assessed against the Property Site and any
permanent use charges (but excluding charges and taxes for utilities and fuel to
be supplied by Contractor as required hereunder, which shall be Contractor’s
responsibility), and, subject to Section 3.24, Contractor Taxes, of Article III,
CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR FPL, shall be responsible
for the payment of, or reimbursement to Contractor of, state or local sales
and/or use taxes assessed by the State of Florida (or any city, county or
municipality therein) in connection with the purchase of all Equipment, except
for such taxes FPL contests in good faith, in each case including any such taxes
resulting from a Change In Law (collectively, “FPL Taxes”).  In the event that
FPL is required to pay additional Taxes, penalties or interest because
Contractor failed to follow written instructions of FPL appropriately or to
comply with its obligations under Section 3.24, Contractor Taxes, of Article
III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR FPL, Contractor
shall be responsible for the cost of such additional Taxes, penalties or
interest within thirty (30) days of FPL’s request therefor.
 
4.10
FPL’s Cooperation

 
At no additional cost to FPL, FPL shall make reasonable efforts to supply to
Contractor, in a timely manner, either directly or indirectly, material
information and data that is available to FPL and that is required for the
performance of the Work; provided, however, FPL does not warrant the correctness
of the information and


Solar Photovoltaic EPC
 
Page 38

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
documentation provided hereunder.  Although FPL may provide or may have provided
Contractor with copies of certain studies, reports or other information
(including oral statements), Contractor acknowledges and agrees that:
 
4.10.1
All such documents or information have been or will be provided as background
information and as an accommodation to Contractor;

 
4.10.2
FPL makes no representations or warranties with respect to the accuracy of such
documents or the information (including oral statements) or opinions therein
contained or expressed; and

 
4.10.3
It is not relying on FPL for any information, data, inferences, conclusions, or
other information with respect to the Job Site (other than the boundary survey
referred to in Section 4.7, Description of Property Site), including the surface
and subsurface conditions of the Job Site and the surrounding areas.

 
4.11
FPL’s Representative

 
No later than the date of this Agreement, FPL shall designate in writing one or
more representatives at the Property Site (at least one of whom shall be at the
Job Site during normal business hours) who shall act as the point of contact for
both Contractor and the Independent Engineer with respect to the prosecution of
the Work, administration of the Contract Documents on behalf of FPL, approval of
Contractor’s submissions hereunder and inspection of the Work, as reasonably
necessary for Contractor’s performance of the Work; provided that such
representative(s) shall not be authorized to execute or make any amendments to,
authorize Change Orders in respect of, or provide waivers under, this
Agreement.  FPL shall provide Contractor with prior written notice in the event
that it designates any additional representatives or removes any existing
representatives.
 
4.12
[Intentionally Deleted]

 
4.13
Operation and Maintenance

 
Subject to Contractor’s removal rights set forth in Section 3.22, Training of
O&M Personnel, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR, FPL shall, commencing fifteen (15) days prior to the anticipated
Provisional Acceptance Date (as determined by FPL based on the circumstances
existing at the time of determination), provide O&M Personnel with skills and
training appropriate for the operation of a photovoltaic solar power plant
reasonably required for training by Contractor as provided in accordance with
Section 3.22, Training of O&M Personnel, of Article III, CERTAIN OBLIGATIONS AND
RESPONSIBILITIES OF CONTRACTOR, and for testing, start-up, operation,
commissioning, and maintenance of the Project; provided, however, that
Contractor shall remain solely responsible for performing the Work in accordance
with this Agreement, including Contractor’s obligation to achieve Mechanical
Completion and Provisional Acceptance on or before the Guaranteed Provisional
Acceptance Date, regardless of any act, omission, failure, non-achievement,
negligence or non-performance of such O&M Personnel.
 
ARTICLE V.
PROJECT SCHEDULE
 
5.1
Commencement of Work

 
Prior to the issuance of the Notice to Proceed, Contractor shall commence and
diligently pursue completion of the Work only to the extent provided in a
Limited Notice to Proceed issued pursuant to Section 5.2.2.
 
5.2
Notice to Proceed

 
5.2.1
Commencement Date.  Between two to eight (2-8) weeks before Contractor will
construct improvements at, or deliver materials to, the Job Site that may be
insured pursuant to a Builder’s Risk Policy, Contractor shall deliver in writing
to FPL a notice setting forth the Commencement Date.

 
5.2.2
Limited Notice to Proceed.  Prior to the issuance of the Notice to Proceed, FPL
may issue one or more Limited Notices to Proceed; provided, however, if the
Limited Notice to Proceed has not been issued by FPL pursuant to Section 5.2.3
below, on or before August 1, 2008 (the “Latest Limited Notice to Proceed
Date”), Contractor shall be entitled to a day-for-day extension of the
Guaranteed Provisional Acceptance



Solar Photovoltaic EPC
 
Page 39

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
Date and all Critical Milestone Dates related thereto for each day after August
1, 2008, that FPL has failed to issue a Limited Notice to Proceed, in each case
extension shall be Contractor’s sole and exclusive remedy for such failure and
Contractor shall not be entitled to claim an FPL Caused Delay with respect to
such failure.  The date on which FPL provides Contractor with a Limited Notice
to Proceed, if at all, pursuant to Section 5.2.3 below, shall be the “Limited
Notice to Proceed Date”.  Any Work described in a Limited Notice to Proceed
shall be subject to the terms of this Agreement and Contractor shall commence
such portion of the Work after the Limited Notice to Proceed Date set forth
therein and thereafter diligently pursue that portion of such Work.  Any payment
by FPL with respect to such portions of the Work shall be determined and applied
to the Contract Price in accordance with Article VII hereof.
 
5.2.3
Limitation on Work Prior to Notice to Proceed.  A Limited Notice to Proceed,
issued pursuant to this Section 5.2.3, if any, shall authorize Contractor to
commence performance of the Work; provided, however, Contractor may not perform
any construction activities at the Job Site; and further provided, Contractor
shall not enter into any contract, agreement or purchase order (or any
obligation or commitment with respect thereto) with a Subcontractor or Vendor
without the prior written consent of FPL (which consent may be granted or
withheld in FPL’s sole discretion).

 
5.2.4
Notice to Proceed.  The Business Day after which FPL provides Contractor with
the Notice to Proceed shall be the “Notice to Proceed Date”; provided, however,
that the Notice to Proceed Date shall not be later than January 1, 2009 (the
“Latest Notice to Proceed Date”).  On the Notice to Proceed Date, Contractor
shall commence and shall thereafter diligently pursue all of the Work assigning
to it a priority that should reasonably permit the attainment of Provisional
Acceptance on or before the Guaranteed Provisional Acceptance Date.  Contractor
shall proceed with the performance of the Work in accordance with the Project
Schedule.

 
5.2.5
Delay in Notice to Proceed.  If a Notice to Proceed has not been issued by the
Latest Notice to Proceed Date, and such failure causes an increase in the
Contract Price or time required for performance of the Work, then Contractor
shall promptly notify FPL thereof in writing and FPL may either (i) issue a
Change Order to address such failure in which event the Latest Notice to Proceed
Date shall be extended for thirty (30) days and the procedure set forth herein
shall be repeated upon the expiration of each additional thirty (30) day period;
or (ii) terminate this Agreement pursuant to Section 15.3,and FPL shall only be
obligated to pay Contractor an amount equal to any applicable Termination
Payment.  If this Agreement is terminated pursuant to this Section 5.2.5, then
except as set forth in Section 15.3, neither Party shall have any further rights
or obligations hereunder (other than such rights and obligations that by the
express terms of this Agreement survive the expiration or earlier termination of
this Agreement or as otherwise set forth in a Limited Notice to Proceed).

 
5.3
Project Schedule.

 
5.3.1
Contractor shall perform the Work in compliance with the Project Schedule,
including completing the Work required by the Guaranteed Provisional Acceptance
Date and the Final Acceptance Date.  Contractor hereby covenants and warrants to
FPL that in undertaking to complete the Work in accordance with the terms
hereof, Contractor has taken into consideration and made reasonable allowances
for hindrances and delays incident to such Work not caused by FPL.  Contractor
shall provide the reports as required herein, and provide any further
information required by FPL as FPL, the Financing Parties or the Independent
Engineer may reasonably request to verify actual progress and forecast future
progress of the Work.  Contractor shall promptly notify FPL in writing of any
occurrence that Contractor has reason to believe will adversely affect the
completion of the Work by the Guaranteed Provisional Acceptance Date or
materially adversely affect completion of the Work in accordance with the
Project Schedule.  Contractor will specify in said notice the corrective action
planned by Contractor to overcome the effect of the delay or potential delay.

 
5.3.2
Without limiting the obligations of Contractor under Section 5.3.1, above,
Contractor shall provide, together with its monthly status reports required
hereunder, a project schedule and any updates thereto that provide for the
orderly, practicable and expeditious completion of the Work in accordance with
the requirements of the Contract Documents.  The project schedule and any update
shall be presented



Solar Photovoltaic EPC
 
Page 40

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
electronically on a monthly basis and in such reasonable detail as FPL and the
Independent Engineer may require and shall address all material elements of the
Work.  Additionally, the updated project schedule shall be made available to FPL
monthly, and as otherwise reasonably requested by FPL, in MS Project format on a
computer located at the Property Site.  Contractor shall consult with FPL in
connection with each update provided under this paragraph.  Notwithstanding
anything contained herein to the contrary, in the absence of a Change Order, no
update to the project schedule shall in any way amend, alter or otherwise change
the Project Schedule or the Guaranteed Provisional Acceptance Date.
 
5.3.3
Adequate Assurance.  In the event FPL reasonably believes Contractor’s
completion of any Critical Milestone set forth in Appendix C, Critical
Milestones and Milestones, will not be completed by the date required therein,
FPL shall notify Contractor in writing, and Contractor shall, within seven (7)
days of receipt of FPL’s notice, provide to FPL a written plan detailing the
activities or sequence of events Contractor will implement to assure completion
of the Critical Milestone by the date required in Appendix C, Critical
Milestones and Milestones, and Contractor shall promptly implement such
activities and sequence of events.  In the event Contractor fails to complete
any of the Critical Milestones by the date required in Appendix C, Critical
Milestones and Milestones, Contractor shall provide to FPL a written recovery
plan that will demonstrate achievement of the Critical Milestone at the earliest
possible date to minimize delay of the Project Schedule and Contractor shall
promptly implement any such recovery plan.  Such recovery plan shall include,
without limitation, reasonable evidence of increases in Contractor’s work force,
increases in the number of shifts, overtime operations, additional days of Work
per week, and such other evidence (including Critical Path schedule analysis) as
necessary for the timely completion of the Work in accordance with the Contract
Documents.  Approval by FPL and the Independent Engineer of such plan shall not:

 
 
(a)
Be deemed in any way to have relieved Contractor of its obligations under this
Agreement relating to the failure to achieve Mechanical Completion or
Provisional Acceptance by the Guaranteed Provisional Acceptance Date;

 
 
(b)
Be a basis for an increase in the Contract Price; or

 
 
(c)
Limit the rights of FPL under Section 11.2, Schedule Liquidated Damages, of
Article XI, CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES.

 
 
 
Further, Contractor acknowledges that the implementation of any such recovery
plan may result in material additional costs and expenditures for Contractor
(including by way of overtime, additional crews and/or additional
shifts).  Contractor agrees that it shall not be entitled to a Change Order or
any other compensation or increase in the Contract Price in connection with the
implementation of any such recovery plan.

 
5.3.4
No later than fifteen (15) days following the date hereof, Contractor shall
prepare and submit to FPL for review and comment a preliminary draft of the
Critical Path, in form and content acceptable to FPL.  Upon receipt of comment
from FPL, Contractor shall either promptly make changes to the Critical Path as
suggested by FPL or negotiate and resolve in good faith with FPL such
changes.  Upon approval of the Critical Path by the Parties, Contractor shall
comply with the provisions thereof.  Contractor shall provide five (5) copies,
as well as an electronic copy, of the Critical Path to FPL.  Contractor shall
not revise or modify the Critical Path, except pursuant to a Scope Change Order
mutually agreed by the Parties.

 
5.3.5
In no event will Contractor’s failure to complete one or more Milestones by the
date required for such Milestone change, delay or otherwise affect the required
completion date for any other Milestone.

 
5.4
Acceleration of Work

 
In addition to the provisions of Sections 5.3.3, above, relating to delays in
the Work, in the event of delay, including any event which causes the
prosecution of the Work to fail to conform to the Project Schedule, FPL may, by
notice to Contractor, direct that the Work be accelerated by means of overtime,
additional crews or additional shifts or resequencing of the Work.  If:
 
 
(a)
Such delay arises from any FPL Caused Delay or Force Majeure Event; or



Solar Photovoltaic EPC
 
Page 41

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(b)
Contractor provides reasonable evidence to FPL that such delay results from a
suspension pursuant to Section 15.4, Suspension by FPL for Convenience, of
Article XV, TERMINATION.

 
 
 
then Contractor shall be entitled to reimbursement of increased cost as a result
of such acceleration (i.e., premium portion of overtime pay, additional crew,
shift or Equipment cost and such other items of incremental cost requested in
advance by Contractor and approved by FPL which approval will not be
unreasonably withheld) less savings or costs not incurred due to such
acceleration, but expressly waives any other compensation therefor.  CONTRACTOR
SHALL RECEIVE NO SUCH REIMBURSEMENT FOR COSTS ARISING OUT OF, AND CONTRACTOR
SHALL BE SOLELY RESPONSIBLE FOR ANY COSTS INCURRED BY CONTRACTOR AS A RESULT OF,
ACCELERATION RELATED TO ANY EVENT OTHER THAN THE EVENTS SPECIFICALLY DESCRIBED
IN THIS SECTION 5.4, PARAGRAPHS (a) AND (b), ABOVE.  Contractor shall cause
prosecution of the Work to conform to the Project Schedule within thirty (30)
days after receiving written notice from FPL to accelerate the Work.

 
5.5
Liquidated Damages

 
Nothing contained in this Article shall relieve Contractor of its obligation to
pay Schedule Liquidated Damages in the event that Provisional Acceptance is not
achieved by the Guaranteed Provisional Acceptance Date.
 
ARTICLE VI.
CHANGE ORDERS
 
6.1
Change Order at FPL’s Request.

 
6.1.1
FPL may at any time, by written notice to Contractor, request an addition to or
deletion from or other changes in the Work or schedule therefor (together with
any necessary or requested amendments to this Agreement with respect thereto)
(hereinafter “Change” or “Changes”) by submitting a Request for Change Order in
the form attached hereto as Appendix S, Form of Request for Change
Order.  Contractor shall review and consider such requested Change and shall
make a written response thereto within ten (10) days after receiving such
request.  If Contractor believes that giving effect to any Change requested by
FPL will increase or decrease its cost of performing the Work, shorten or
lengthen the time needed for completion of the Work, require modification of its
warranties in Article XII, CONTRACTOR’S WARRANTIES, or require a modification of
any other provisions of the Contract Documents, its response to the Change
request shall set forth such changes (including any amendments to the Contract
Documents) that Contractor deems necessary as a result of the requested Change
and its justification therefor.  If Contractor accepts the Changes requested by
FPL (together with any amendments to the Contract Documents specified therein)
or if the Parties agree upon a modification of such requested Changes, the
Parties shall set forth the agreed upon Change in the Work and agreed upon
amendments to the Contract Documents, if any, in a written change order signed
by all Parties (a “Change Order”).  Each Change Order shall constitute a final
settlement of all items covered therein, including any compensation for impact
on, or delay or acceleration in, performing the Work.  If the Parties do not
agree upon all terms of the Change Order, Contractor shall proceed with such
Work and the dispute shall be resolved in accordance with Article XVII, DISPUTE
RESOLUTION; provided that if the Parties are unable to reach agreement on the
cost of a requested Change, Contractor shall perform the requested Change in
accordance with Section 6.3, Changes to Contract Price, below.

 
6.1.2
FPL may at any time, by written notice to Contractor, propose Changes in the
Work or the Project Schedule due to a Force Majeure Event or an FPL Caused
Delay.  If there is a material impact that will actually, demonstrably,
adversely and materially affect Contractor’s ability to complete one or more
Critical Milestones by the required date as a result of such Force Majeure Event
or an FPL Caused Delay, then the Parties agree to bargain reasonably and in
good-faith for the execution of a mutually acceptable Change Order.  Force
Majeure Events will only entitle Contractor to extensions of the Project
Schedule.



Solar Photovoltaic EPC
 
Page 42

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
6.2
Change Orders Requested by Contractor.

 
6.2.1
It is the intent of FPL and Contractor that the Scope of Work attached hereto as
Appendix A, Scope of Work, includes all items necessary for the proper execution
and completion of the Work.  As more particularly described in Section 3.1.3,
Contractor’s Exclusions, of Article III, CERTAIN OBLIGATIONS AND
RESPONSIBILITIES OF CONTRACTOR work not described in the Scope of Work attached
hereto as Appendix A, Scope of Work, shall not require a Change Order if such
work is consistent with and reasonably inferable from the Scope of Work, so that
an engineering, procurement and construction contractor of Contractor’s
experience and expertise should have anticipated that the work would have been
required.

 
6.2.2
Subject to Section 6.2.3, below, Contractor may at any time, by written notice
to FPL, request a Change in the Work (together with any necessary or requested
amendments to the Contract Documents) and FPL may accept or reject such request
in its sole discretion.  If Contractor believes that such requested Change will
increase or decrease its cost of performing the Work, lengthen or shorten the
time needed for completion of the Work, require modification of its warranties
in Article XII, CONTRACTOR’S WARRANTIES, or require a modification of any other
provisions of the Contract Documents, it shall notify FPL of such, setting forth
its justification for and effect of such changes, within ten (10) days after
making a request for a Change.  If FPL accepts the Changes requested by
Contractor (together with amendments to the Contract Documents specified
therein, if any), or if the Parties agree upon a modification of such requested
Changes, the Parties shall set forth the agreed upon Change in the Work and
agreed upon amendments to the Contract Documents, if any, in a written Change
Order signed by all Parties.  For the avoidance of doubt, the Parties agree that
FPL’s representative referred to in Section 4.11 shall not have authority to
approve Change Orders.  The Parties acknowledge and agree that one or more of
the documents and agreements, including agreements with Subcontractors, may not
be amended orally or through course of conduct.  The Parties hereby express
their intention that this Agreement will not be modified orally, through course
of conduct or otherwise (regardless of whether any other agreements or documents
relating to this Project have been so amended or modified).

 
6.2.3
Contractor may at any time, by written notice to FPL, propose Changes in the
Work or the Critical Milestones due to:

 
 
(a)
A Force Majeure Event, provided that such Force Majeure Event has an impact that
will actually, demonstrably, adversely and materially affect Contractor’s
ability to complete one or more Critical Milestones by the required dates and
further provided that Contractor complies with requirements provided in Article
XIV, FORCE MAJEURE EVENT AND FPL CAUSED DELAY, and Section 6.2.2, above;

 
 
(b)
An FPL Caused Delay, provided that such FPL Caused Delay has a demonstrable
material cost increase to Contractor and/or schedule impact that will actually,
demonstrably, adversely and materially affect Contractor’s ability to complete
one or more Critical Milestones by the required dates and further provided that
Contractor complies with the requirements set forth in Article XIV, FORCE
MAJEURE EVENT AND FPL CAUSED DELAY;

 
 
(c)
A Change In Law, provided that such Change In Law prevents Contractor from
performing all or a portion of the Work, has a demonstrable material cost
increase to Contractor and/or has a schedule impact that will actually,
demonstrably, adversely and materially affect Contractor’s ability to complete
one or more Critical Milestones by the required dates, and further provided that
Contractor shall diligently make adjustments to minimize the effect of such
Change In Law on the Project; or

 
 
(d)
Certain unforeseeable subsurface conditions but only to the extent provided in
Section 3.4.4, Differing Condition, of Article III, CERTAIN OBLIGATIONS AND
RESPONSIBILITIES OF CONTRACTOR.



Solar Photovoltaic EPC
 
Page 43

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
Unless the foregoing conditions are met, Contractor may not request a Change in
the Work or Critical Milestones due to a Force Majeure Event, FPL Caused Delay,
Change In Law or unforeseeable subsurface conditions.
 
6.2.4
If FPL agrees that Contractor has met all of the applicable conditions precedent
for a requested Change, then the Parties agree to bargain reasonably and in good
faith for the execution of a mutually acceptable Change Order.  Force Majeure
Events will only entitle Contractor to extensions of the Project Schedule.  If
in such event the Parties are unable to agree on a mutually acceptable Change
Order, then the dispute shall be resolved in accordance with Article XVII,
DISPUTE RESOLUTION.  Any extension permitted under this Section shall be of an
equitable duration designed to reflect the delay actually caused by the relevant
event despite Contractor’s reasonable efforts to mitigate the same.

 
6.2.5
Intentionally Deleted.

 
6.2.6
If Contractor knows of circumstances or events that do or may require a Change
in the Work or Project Schedule, and Contractor does not provide written
notification to FPL of such within fifteen (15) days after the date Contractor
knows or should have known (in the exercise of due diligence) of such
circumstances or events, then Contractor shall not have any right to request or
require any additional consideration or other changes as to cost, schedule,
warranty obligations or other provisions hereof, and Contractor shall have
waived any claims or offsets against FPL, with respect to any Change Order or
any necessary Change in the Work or Project Schedule arising out of such
circumstances or events.

 
6.3
Changes to Contract Price; Disputes

 
A Change Order initiated by either Party may have the effect of either
increasing or decreasing the Contract Price.  Any Contractor response to a
Change Order under Section 6.1, Change Order at FPL’s Request, above, and any
Contractor request for Changes under Section 6.2, Change Orders Requested by
Contractor, above, shall be accompanied by a proposed all inclusive final lump
sum cost (separating materials and labor) to FPL.  ***.
 
6.4
Information Requests

 
FPL may request that Contractor provide written information (prior to the
issuance of a request for Changes) regarding the effect of a contemplated Change
on pricing, scheduling, warranty obligations or on other terms of the Contract
Documents.  The purpose of such a request will be to determine whether or not a
Change will be implemented.  Contractor shall provide the requested information
within fourteen (14) days after the receipt of said request.  Contractor will be
allowed to reasonably delay its response to such request to the extent that
fulfilling such request would significantly delay progress on the Work, unless
FPL agrees to extend the required completion date for the affected
Milestone.  Such an information request is not a Change Order and does not
authorize Contractor to commence performance of the contemplated change in Scope
of Work.
 
6.5
Minor Changes

 
FPL shall have the direct authority to issue clarifications and order minor
changes in the Work, effected by written order, which do not involve any
adjustment to the Contract Price or the Guaranteed Provisional Acceptance Date
and do not require Contractor to incur any additional material cost or expense;
provided that such clarifications and changes are consistent with the intent of
the Contract Documents.  Such clarifications and changes shall be binding on FPL
and Contractor.  Contractor shall carry out such written
 


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 44

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
orders promptly and Contractor shall receive no additional compensation
therefor, nor shall there be any change to the Contract Documents.
 
ARTICLE VII.
CONTRACT PRICE; PAYMENTS TO CONTRACTOR
 
7.1
Contract Price

 
Subject to the following provisions of this Section 7.1, FPL shall pay
Contractor the Contract Price, equal to *** Dollars ($***), as full payment for
all Work to be performed by Contractor under the Contract Documents.  Except as
expressly set forth in this Agreement, no amounts in addition to the Contract
Price will be payable to Contractor with the exception of sales tax
reimbursement, if any, pursuant to Section 4.9, FPL Taxes, of Article IV,
CERTAIN OBLIGATIONS OF FPL.  FPL shall pay to Contractor the Contract Price in
accordance with the Construction and Milestone Payment Schedule, subject to
retention as provided in the following sentence.  Subject to the terms and
conditions of this Agreement, (i) an amount equal to *** percent (***%) of each
completion payment set forth in the Construction and Milestone Payment Schedule
shall be paid in accordance with the Construction and Milestone Payment
Schedule, (ii) *** percent (***%) of the remainder of each completion payment
set forth in the Construction and Milestone Payment Schedule (subject to
reductions to the Contract Price in accordance with the following paragraph of
this Section 7.1 and Section 10.5), except for the final payment due and payable
at Final Acceptance, as set forth on the Construction and Milestone Payment
Schedule, shall be paid upon Provisional Acceptance and (iii) the remainder of
each completion payment set forth in the Construction and Milestone Payment
Schedule (subject to reductions to the Contract Price in accordance with the
following paragraph of this Section 7.1 and Section 10.5) not previously paid
shall be paid upon Final Acceptance.  Payments owing by FPL hereunder not paid
by the end of the cure period provided for in Section 15.6.1 shall bear interest
from the date due until the date paid at a rate per annum equal to ***.


Notwithstanding the foregoing, the Contract Price may be increased as follows:


 
 
(a)
Contractor shall use good faith efforts to assess the feasibility of, and obtain
a recommendation from a structural engineer licensed in the State of Florida to,
construct the interior portion of the Plant on driven piers acceptable to FPL,
as more particularly described in Section 6.3 of Appendix A, Scope of Work (the
“Driven Pier Design”) and in the event that the structural engineer determines
that the Driven Pier Design is not feasible, Contractor shall provide written
notice thereof to FPL and Contractor shall submit, and the Parties shall agree
upon, a Change Order to (i) effect the foundation option described in Section
6.3 of Appendix A, Scope of Work and (ii) increase the Contract Price by the
additional amount necessary to effect such option, which in no event shall
exceed $***.

 
 
(b)
Upon completion of the procurement and installation of switchgear for the Work
provided for in Section 2.3 of Appendix A, Scope of Work and the final
determination of the actual cost thereof, Contractor shall submit and the
Parties shall agree upon a Change Order to increase the Contract Price by ***
percent (***%) of such actual cost, but in no event shall such increase exceed
$***.    

 
7.2
Requests for Payment

 
FPL shall pay the relevant portion of the Contract Price as set forth in Section
7.1 within *** (***) days after its receipt of a Request for Payment, provided
that Contractor has delivered the Letter of Credit required pursuant to Section
7.5, Letter of Credit, below, and all Lien waivers in accordance with Section
7.6, Liens, below.  FPL shall deduct from the amount requested in the applicable
Request for Payment the following amounts, if any:


 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
Solar Photovoltaic EPC
 
Page 45

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(a)
Schedule Liquidated Damages payable by Contractor;

 
 
(b)
Amounts withheld pursuant to:

 
 
(i)
Section 7.3.3, Protect FPL From Loss;

 
 
(ii)
Section 7.6.1, Satisfaction of Liens, below; and

 
 
(c)
Reasonable costs incurred by FPL in enforcing:

 
 
(i)
Section 6.2.2, of Article VI, CHANGE ORDERS;

 
 
(ii)
Section 14.5, Notice of FPL Caused Delay, of Article XIV, FORCE MAJEURE AND FPL
CAUSED DELAY; or

 
 
(iii)
Any other provision hereof (including attorneys’ and other consultants’ fees)
regardless of whether such provisions expressly provide for withholding or
set-off.

 
7.3
General Provisions For Payments.

 
7.3.1
If applicable, any payment by FPL shall be accompanied by a notice to Contractor
specifying the amount of each deduction and setting forth the reason(s) why the
deduction is justified; provided that FPL’s failure to provide any such notice
shall not result in a breach hereof or be deemed a waiver of any right to deduct
any amount hereunder.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY, FAILURE BY FPL TO PAY ANY AMOUNT DISPUTED IN GOOD FAITH UNTIL
RESOLUTION OF SUCH DISPUTE IN ACCORDANCE WITH THIS AGREEMENT SHALL NOT
ALLEVIATE, DIMINISH, OR MODIFY IN ANY RESPECT CONTRACTOR’S OBLIGATIONS TO
PERFORM HEREUNDER, INCLUDING CONTRACTOR’S OBLIGATION TO MEET THE GUARANTEED
PROVISIONAL ACCEPTANCE DATE.

 
7.3.2
Failure or forbearance on the part of FPL in withholding any amounts due under a
Request for Payment or invoice shall not be construed as accepting or
acquiescing to any disputed claims.  In addition, the making of any payment by
FPL shall not constitute an admission by it that the Work covered by such
payment (or any Work previously performed) is satisfactory or timely performed,
and FPL shall have the same right to challenge the satisfactoriness and
timeliness of such Work as if it had not made such payment.  If, after any such
payment has been made, it is subsequently determined by FPL, acting reasonably,
that Contractor was not entitled to all or a portion of any such payment,
Contractor shall promptly refund all or a portion of such payment to FPL.

 
7.3.3
Protect FPL From Loss.  Notwithstanding any other provision to the contrary
contained herein, FPL, in addition to its rights set forth in Section 7.5,
Letters of Credit, shall have no obligation to make payments to Contractor
hereunder and FPL may decide not to certify payment or may nullify the whole or
a part of a certification for payment made pursuant to a previous Request for
Payment to such extent as may be necessary in FPL’s opinion to protect FPL from
loss because of:

 
 
(a)
Defective Work not remedied;

 
 
(b)
Third party claims filed (including Liens), or reasonable evidence indicating
probable filing of such claims;

 
 
(c)
Failure of Contractor to make payments when due to Subcontractors or Vendors;

 
 
(d)
Damage to FPL or another contractor, including damage to the property of FPL or
any of its Affiliates but only to the extent Contractor may be liable for such
damage pursuant to this Agreement;

 
 
(e)
Contractor’s, or any Subcontractor’s or Vendor’s failure to carry out the Scope
of Work in accordance with the Contract Documents;

 
 
(f)
The occurrence of a Contractor Event of Default;

 
Solar Photovoltaic EPC
 
Page 46

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
(g)
A good faith determination by FPL that Contractor cannot, with prompt and
reasonable acceleration of the Work, achieve Provisional Acceptance before the
Guaranteed Provisional Acceptance Date; provided, however, the amount withheld
or retained on account of this paragraph, shall not exceed the amount of
Schedule Liquidated Damages which would be payable under Section 11.2, Schedule
Liquidated Damages, of Article XI, CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES,
on account of the then estimated delay in Provisional Acceptance;

 
 
(h)
Contractor’s failure to deliver a recovery plan acceptable to FPL as set forth
in:

 
 
(i)
Section 5.3.3, Adequate Assurance, of Article V, PROJECT SCHEDULE, or

 
 
(ii)
the failure of Contractor to cause the prosecution of the Work to conform to any
such recovery plan accepted by FPL;

 
 
(i)
Contractor’s failure to deliver any Contractor Deliverable to FPL on or before
the date such item is scheduled to be delivered; or

 
 
(j)
Contractor’s failure to remove and replace, or cause any Subcontractor or Vendor
to remove and replace, within ten (10) days after receiving notice pursuant to
Section 3.11.11, Replacement at FPL’s Request, of Article III, CERTAIN
OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR, any employee of Contractor or
such Subcontractor or Vendor who is employed in the Work or the warranty
obligations of Contractor or such Subcontractor or Vendor.

 
 
 
Notwithstanding the provisions of Section 15.7, Termination by Contractor Due to
FPL Default, of Article XV, TERMINATION, and 17.3, Continuing Obligations and
Rights, of Article XVII, DISPUTE RESOLUTION, Contractor shall not have any
rights of termination or suspension under such Sections as a result of FPL’s
exercise or attempted exercise of its rights under this Section 7.3.  FPL shall
release payments withheld pursuant to this Section 7.3.3 within *** (***)
days from the date when Contractor cures all such breaches to the satisfaction
of FPL.

 
7.3.4
Each payment made pursuant to this Article shall be paid directly to
Contractor.  Such payment shall be wire-transferred to an account or accounts
designated by Contractor in its Request for Payment.

 
7.4
Intentionally Deleted.

 
7.5
Letters of Credit

 
Simultaneously with the execution of this Agreement, Contractor shall, at its
own expense, cause the LC Issuing Bank to issue and maintain, by renewal or
replacement, for the periods specified herein, an irrevocable, unconditional,
transferable, standby, revolving letter of credit in favor of FPL meeting the
requirements of this Section 7.5, and in form and substance as set forth on
Appendix U, Form of Letter of Credit, (the “Letter of Credit”) and such Letter
of Credit must provide for draws in the United States.  The Letter of Credit
shall constitute security for Contractor’s obligations hereunder.  All fees and
charges, including, without limitation, issuing, commitment and operation fees
and charges, relating to the Letter of Credit shall be borne by Contractor.  The
Letter of Credit shall comply with and be subject to the following terms and
conditions:
 
7.5.1  
Upon issuance, the Letter of Credit shall have a face amount equal to ***
Dollars ($***).  On the date (the “Initial LC Amount Expiration Date”) sixty
(60) days after either Contractor satisfies the *** or the Contract Price is
reduced, in each case, in accordance with Section 11.4.3,, and thereafter so
long as the Letter of Credit is required to be provided hereunder, the face
amount shall automatically be reduced to (or the LC Issuing Bank may issue a
replacement Letter of Credit with a face amount equal to) *** Dollars ($***);
provided, if Contractor elects to cause the LC Issuing Bank to issue a
replacement Letter of Credit to FPL, upon receipt of such replacement Letter of
Credit by FPL, FPL shall, as promptly as practicable thereafter, mark the
replaced Letter of Credit “canceled” and return it to the LC Issuing Bank for
cancellation.  ***



 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 47

--------------------------------------------------------------------------------

 


 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
***.  Thirty (30) days after the later of (a) *** and (b) the date that
Contractor has satisfied all warranty obligations related to breaches of
warranty for which Contractor was notified prior to *** (such later date, the
“Letter of Credit Expiration Date”), FPL shall return the Letter of Credit to
the LC Issuing Bank with instructions for cancellation.
 
7.5.2
FPL shall have the right to draw upon the Letter of Credit by presenting to the
LC Issuing Bank a draw certificate pursuant to the Letter of Credit attached
hereto as Appendix U, Form of Letter of Credit.  FPL may draw upon the Letter of
Credit for payment for ***.  The Letter of Credit shall allow FPL to immediately
draw up to the full amount then available for drawing thereunder in the event of
any delay or failure by Contractor to restore the Letter of Credit as so
required or if Contractor fails to renew the Letter of Credit within sixty (60)
Days prior to the expiration thereof for renewals prior to ***.

 
7.5.3
LC Issuing Bank.  The LC Issuing Bank shall be a commercial bank or trust
company organized under the laws of the United States having total assets of at
least *** US Dollars ($***) and having:

 
 
(a)
Credit Ratings of at least “***” by S&P and “***” by Moody’s; or

 
 
(b)
If such entity is rated by either Moody’s or S&P, but not both, Credit Ratings
of at least “***” by S&P or “***” by Moody’s.

 
7.6
Liens.

 
7.6.1
Satisfaction of Liens.  Provided FPL has paid Contractor as required in this
Agreement: (a) within ten (10) days of receiving any notice of any Lien filed by
any Subcontractor, or any Person working for, or through, Contractor or any
Subcontractor, Contractor shall promptly commence to cause such Lien to be
discharged or satisfied by bond or otherwise including, without limitation, by
raising valid counterclaims against such Subcontractor; (b) the expense of
discharging or satisfying by bond any such Lien shall be paid by Contractor at
its sole cost and expense and shall not be a part of the Contract Price payable
to Contractor; and.(c) Contractor shall indemnify, defend and hold harmless FPL,
its Affiliates and all Persons acting for any of them, from and against any such
Lien against the property of FPL (except to the extent of FPL’s failure to make
any payment in breach of this Agreement).  If FPL receives notice of any such
Lien, FPL shall provide notice thereof to Contractor.  Contractor shall promptly
commence all necessary proceedings to discharge or satisfy by bond any such Lien
as soon as possible, bearing all the relevant costs thereof.  FPL shall have the
right to retain and withhold amounts on account of the Contract Price or draw
upon the Letter of Credit in an amount sufficient to indemnify FPL against any
such Lien until such time as FPL becomes satisfied that such Lien is discharged
or satisfied by bond.

 
7.6.2
As a condition precedent to the making of any payment hereunder, Contractor and
each of its Substantial Subcontractors and Substantial Vendors shall provide FPL
with a certificate in the form attached hereto as Appendix H, Form of Contractor
Certificate for Partial Waiver of Liens, and Appendix H-1, Form of Subcontractor
Certificate for Partial Waiver of Liens.  Contractor shall provide such
certificates simultaneously with each Request for Payment.

 
7.6.3
Acceptance by Contractor of the final payment shall constitute a release by
Contractor of FPL, Affiliates, Financing Parties and every officer and agent
thereof from all liens (whether statutory or otherwise and including mechanics’
or suppliers’ liens), claims and liability hereunder with respect to any Work
performed or furnished in connection with this Agreement, or for any act or
omission of FPL or of any

 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 48

--------------------------------------------------------------------------------

 


Confidential Information
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
person relating to or affecting this Agreement, except claims for which
Contractor has delivered a dispute notice to FPL.  No payment by FPL shall be
deemed a waiver by FPL of any obligation of Contractor under this Agreement.


 
ARTICLE VIII.
TITLE, RISK OF LOSS AND POSSESSION
 
8.1
Clear Title

 
8.1.1
Contractor warrants and guarantees that legal title to and the ownership of the
Work (including, without limitation, all Equipment, patents, licenses,
Contractor Deliverables, operation and maintenance manuals and any spare parts
purchased by Contractor on behalf of FPL at FPL’s request in connection with the
construction, operation and maintenance of the Plant) shall pass to FPL, free
and clear of any and all Liens, upon Provisional Acceptance.

 
8.1.2
Notwithstanding anything to the contrary, the costs of unloading and
transporting to the Job Site are included in the Contract Price.

 
8.2
Risk of Loss

 
8.2.1
From the date hereof until the Provisional Acceptance Date, Contractor hereby
assumes the risk of loss for the Project and the Work, including:

 
 
(a)
Any Equipment whether on or off the Job Site;

 
 
(b)
All other Work completed on or off the Job Site; and

 
 
(c)
All Work in progress.

 
8.2.2
All Equipment not yet incorporated into the Plant shall be stored in secured
areas.  Contractor shall bear the responsibility of preserving, safeguarding,
and maintaining such Equipment and any other completed Work and Work in progress
(including spare parts provided by FPL).  If any loss, damage, theft or
destruction occurs to the Work, on or off the Job Site, for which Contractor has
so assumed the risk of loss, Contractor shall, at FPL’s option and at
Contractor’s cost, promptly repair or replace the property affected thereby.  If
FPL elects not to repair or replace the affected property, Contractor shall pay
to FPL any proceeds received from the insurance required to be maintained by
Contractor pursuant to Section 9.1.8 or 9.1.9 due to such loss, damage, theft or
destruction.  Risk of loss for the Project and the Work shall pass to FPL
(excluding Contractor Equipment and other items to be removed by Contractor,
which shall remain the responsibility of Contractor) on the Provisional
Acceptance Date.  Subject to the foregoing , from and after the date of the
transfer of risk of loss, FPL shall assume all risk of physical loss or damage
thereto; provided, however, Contractor shall, subject to the provisions of
Article XII, Contractor’s Warranties, continue to be responsible after
Provisional Acceptance Date for claims, physical loss or damage to the Work to
the extent resulting from (a) the acts or omissions of Contractor or any
Affiliate thereof, any Subcontractor or Vendor, or anyone directly or indirectly
employed by any of them, or anyone for whose acts such Person may be liable
and/or (b) any failure to comply with the requirements of the Contract
Documents.

 
ARTICLE IX.
INSURANCE

 
9.1
Contractor Insurance Policies

 
Upon execution of the Agreement and continuing through the Final Acceptance
Date, Contractor shall, at its sole cost and expense, obtain and maintain and
cause its Subcontractors to obtain and maintain in force insurance policies
satisfying the requirements of this Article, providing the following coverages
of the types and in the amounts as follows (the “Contractor Insurance
Policies”):


Solar Photovoltaic EPC
 
Page 49

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
9.1.1
Workers’ Compensation Insurance.  Workers’ Compensation that complies with the
laws of the State of Florida and such other jurisdictions as may be applicable
to its operations and includes an alternate employer endorsement.  The amount of
coverage of the insurance policy shall be the statutory amount required by the
laws of the State of Florida.  Where applicable, coverage shall include
protection under the U.S. Longshoreman’s and Harbor Worker’s Act, Outer
Continental Shelf Lands Act and Maritime Law, including the Jones Act and Death
on the High Seas Act.  Contractor expressly agrees to comply with all provisions
of the Workers’ Compensation Laws or similar employee benefit laws of the United
States, or wherein said Work is to be performed, or of the countries from which
its personnel are employed, where required, if applicable.

 
9.1.2
Employers’ Liability Insurance.  Employers’ Liability Insurance including
Occupational Disease in the amount of One Million Dollars ($1,000,000).

 
9.1.3
Comprehensive or Commercial General Liability Insurance.  Comprehensive or
Commercial General Liability insurance shall be on a broad form occurrence basis
which shall be in the amount of One Million Dollars ($1,000,000) per occurrence
and Two Million Dollars ($2,000,000) in the aggregate for this Project
including, but not limited to coverage for the following:

 
 
(a)
Premises and Construction Operations;

 
 
(b)
Independent Contractors;

 
 
(c)
Products and Completed Operations, maintained for a period of two (2) years from
the Final Acceptance Date;

 
 
(d)
Explosion, Collapse and Underground Hazards;

 
 
(e)
Broad Form Contractual Liability Coverage, applicable to damages and indemnities
set forth in this Agreement;

 
 
(f)
Personal Injury Coverage;

 
 
(g)
Non-Owned Watercraft, if applicable;

 
 
(h)
Broad Form Property Damage;

 
 
(i)
Cross Liability coverage or Severability of Interest clause;

 
 
(j)
Broad Form Named Insured Endorsement; and

 
 
(k)
Action over coverage.

 
9.1.4
Automobile Liability Insurance.  Automobile Liability Insurance, on an
occurrence basis including coverage for all owned, leased, hired or non-owned
automotive equipment (and containing appropriate no fault insurance provisions
or other endorsements as are required under jurisdictional law or requirements),
in the amount of One Million Dollars ($1,000,000) per occurrence or the amount
required by Applicable Law, whichever is greater.

 
9.1.5
Umbrella Excess Liability Insurance.  Umbrella Excess Liability to be provided
on a following form basis with coverage as broad as the primary policies in the
amount of Twenty Million Dollars ($20,000,000) each occurrence and in the
aggregate.

 
9.1.6
All Risk Equipment Insurance.  All Risk Equipment Insurance covering all risk of
physical damage to equipment owned by Contractor and/or provided for use at the
Job Site by Contractor.

 
9.1.7
Professional Liability Insurance.  Professional Liability Insurance on a claims
made basis with limits of $1,000,000 each occurrence and, at execution of this
Agreement, $2,000,000, and upon the Commencement Date, $3,000,000, aggregate for
liability arising out of any negligent act, error, mistake or omission resulting
from Contractor’s engineering, procurement, construction, design, commissioning,
start-up and testing services, such coverage to remain in effect for not less
than four (4) years following Provisional Acceptance.

 
Solar Photovoltaic EPC
 
Page 50

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
9.1.8
Inland and Marine Cargo Insurance.  Inland and Marine Cargo Insurance, if
applicable - replacement value, which coverage may be included as part of the
Builder’s Risk Policy.

 
9.2
Form of Contractor Insurance Policies.

 
9.2.1
Each Contractor Insurance Policy shall be written on an occurrence
basis.  Subject to the limits and coverages specified in Section 9.1, Contractor
Insurance Policies, and except for Workers’ Compensation, Contractor shall name
FPL, designated Affiliates of FPL, the Utility, the Financing Parties and any
other Person designated by FPL (including their respective officers, directors
and employees) as additional insureds on Contractor’s liability policies as
required to be carried by Contractor by the provisions of Section 9.1,
Contractor Insurance Policies, for liabilities of Contractor under the Contract
Documents.  Each Contractor Insurance Policy shall provide, either in its
printed text or by endorsement, that:

 
 
(a)
It shall be primary with respect to the interest of FPL, designated Affiliates
of FPL and the Financing Parties (including their respective officers, directors
and employees); and

 
 
(b)
Any other insurance maintained by FPL, designated Affiliates of FPL or the
Financing Parties is in excess and not contributory to Contractor Insurance
Policies in all instances regardless of any like insurance coverage that FPL,
designated Affiliates of FPL and the Financing Parties may have.

 
9.2.2
Contractor shall require the issuers of the coverages specified in 9.1,
Contractor Insurance Policies, to amend such Contractor Insurance Policies to:

 
 
(a)
Include a waiver of all rights of subrogation against the Financing Parties, FPL
and designated Affiliates of FPL and any other Person designated by FPL and
their respective directors, officers and employees;

 
 
(b)
Contain a severability of interest provision;

 
 
(c)
Provide that none of the Financing Parties, FPL or designated Affiliates of FPL
or their respective directors, officers or employees shall be liable for the
payment of premiums under such policy;

 
 
(d)
Provide that complete copies of all inspection or other reports required or
performed for the insurer shall be provided to both FPL and the Financing
Parties within thirty (30) days of delivery to Contractor;

 
 
(e)
Provide that FPL and the Financing Parties must be given at least sixty (60)
days’ prior written notice  of any change in, non-renewal or cancellation of
such coverages that are initiated by insurer, except ten (10) days for
non-payment of premium, and

 
 
(f)
Provide that FPL and the Financing Parties must be given at least sixty (60)
days’ prior written notice of any change in, non-renewal or cancellation of such
coverages that are initiated by Contractor, except ten (10) days for non-payment
of premium.

 
9.2.3
Contractor shall be responsible for additional costs associated with modifying
inadequate coverage, terms and conditions to meet the requirements of this
Agreement.  Contractor shall comply with all the conditions stipulated in each
of the insurance policies.  Contractor shall make no material alteration to the
terms of any insurance required herein without the prior written approval of
FPL.  If an insurer makes (or purports to make) any such alteration, Contractor
shall notify FPL immediately.  If any such notice is sent from an office outside
the United States, it will be sent by international courier.  Contractor shall
be responsible to insure against risk of loss or damage to any Contractor
Equipment and other equipment and tools that will not be incorporated into or
become part of the Project.

 
9.3
Qualified Insurers

 
All Contractor Insurance Policies shall be written by insurers reasonably
acceptable to FPL and the Financing Parties and that are rated “A-” or higher by
A.M. Best’s Key Rating Guide, or as may be approved in writing
 
Solar Photovoltaic EPC
 
Page 51

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
                by FPL and the Financing Parties from time to time (a “Qualified
Insurer”).  In addition, if required by the Financing Parties, the Qualified
Insurer must be able to provide a non-vitiation endorsement.
 
9.4
Certificates of Insurance

 
Contractor shall require all insurers under Contractor Insurance Policies to
provide the Financing Parties, FPL and such other interested Persons as may be
designated by FPL with certificates of insurance, in form and substance
acceptable to the Financing Parties and FPL, evidencing and describing the
insurance policies and endorsements maintained hereunder prior to commencement
of the Work, or upon issuance of such policies, if earlier, and on each issuance
anniversary while such insurance is in effect.  The certificates of insurance
shall evidence and describe the insurance policies and endorsements, including,
without limitation, the requirements for the additional insured and waiver of
subrogation as described in Section 9.2, Form of Contractor Insurance
Policies.  Notwithstanding anything to the contrary contained herein, evidence
of such coverage shall be provided to FPL as a condition precedent to Initial
Site Mobilization.
 
9.5
Inspection of Contractor Insurance Policies

 
In respect of all Contractor Insurance Policies, Contractor shall, when so
requested by FPL, produce Contractor’s policies of insurance and confirmation of
premium payment for such policies.  If policies have not been secured on a
project specific basis, Contractor may delete proprietary information not
relevant to Contractor/FPL project prior to transmission.
 
9.6
Subcontractors’ Insurance

 
Before permitting any of its Subcontractors to perform any Work at the Job Site,
Contractor shall obtain a certificate of insurance from each such Subcontractor
evidencing that such Subcontractor has obtained the insurance required of
Subcontractors by Contractor and in the case of Substantial Subcontractors, as
required by FPL.  All policies of Substantial Subcontractors shall include, and
Contractor shall use reasonable efforts to require all other Subcontractors to
include, a waiver of any right of subrogation of the insurers thereunder against
FPL, the Financing Parties and Contractor, and any right of the insurers to
set-off or counterclaim, offset or any other deduction, whether by attachment or
otherwise, in respect of any liability or any such Person insured under such
policy.  Policies provided by Substantial Subcontractors and Substantial Vendors
shall be in amounts and upon conditions as are customarily and normally provided
in the major, grid-connected solar power generation industry.
 
9.7
Remedy on Failure to Insure

 
If Contractor shall fail to obtain and keep in force Contractor Insurance
Policies, FPL may, without limiting any other remedy it may have, obtain and
keep in force any such insurance and pay such premium or premiums as may be
necessary for that purpose and recover from Contractor whether by way of
deduction, offset or otherwise the cost of obtaining and maintaining such
insurance.
 
9.8
Management of Insurance Policies

 
Except as directed by FPL, Contractor shall be responsible for managing and
administering all Contractor Insurance Policies, including the payment of all
deductibles and self-insured retention amounts, the filing of all claims and the
taking of all necessary and proper steps to collect any proceeds on behalf of
the relevant insured Person.  Contractor shall at all times keep FPL informed of
the filing and progress of any claim.  If Contractor shall fail to perform these
responsibilities, FPL may take such action as it determines appropriate under
the circumstances.  In the event Contractor collects proceeds on behalf of other
Persons, it shall ensure that these are paid directly from the insurers to the
relevant Person and, in the event that it receives any such proceeds, it shall,
unless otherwise directed by FPL, pay such proceed to such Party forthwith and
prior thereto, hold the same in trust for the recipient.
 
9.9
FPL Insurance Policies

 
Subject to Section 9.9.3, prior to the Initial Site Mobilization by Contractor
and continuing through the Final Acceptance Date, FPL shall obtain and maintain
in force with responsible and reputable insurance carriers, subject to usual and
customary terms, exclusions and limitations and deductible provisions the
following insurance of the types set forth below:
 
Solar Photovoltaic EPC
 
Page 52

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
9.9.1
Workers’ Compensation Insurance.  Workers’ Compensation covering all of FPL’s
employees - statutory limit;

 
9.9.2
Employers’ Liability Insurance.  Employers’ Liability covering all of FPL’s
employees;

 
9.9.3
Property Insurance.  After Provisional Acceptance and through the end of all of
the Warranty Periods, FPL shall provide property insurance for the Plant and the
Property Site in an amount and on terms that FPL deems reasonable.

 
9.9.4
All Risk Installation and Builder’s Risk Insurance.  No later than the
Commencement Date, FPL shall obtain and maintain in force an All Risk
Installation and Builder’s Risk Insurance Policy (the “Builder’s Risk Policy”).
The Builder’s Risk Policy shall be in an amount at least equal to the maximum
foreseeable loss that could reasonably be sustained with respect to the Project
or, if such amount is unavailable, such lower amount as may be commercially
available at the time FPL procures such policy. A certificate of insurance
evidencing the Builder’s Risk Policy shall be furnished to the Contractor within
thirty days after Contractor notifies FPL in writing that it will construct
improvements at, or deliver materials to, the Job Site that may be insured
pursuant to a builder’s risk policy. Contractor shall be named as an additional
insured on any Project-specific Builder’s Risk Policy. The Builder’s Risk Policy
may contain separate sub-limits and deductibles subject to insurance company
underwriting guidelines, provided the per occurrence deductible shall not exceed
the amounts which are available to FPL on a commercially reasonable basis, as
determined by FPL in its sole discretion. The Builder’s Risk Policy will be
maintained in accordance with terms reasonably available in the insurance market
for the construction of major solar electric generating facilities and shall
cover physical loss to property at the Job Site which results from a Defect but
will not cover the Defect, including the cost to remedy the Defect. FPL shall
cause the underwriter of the Builder’s Risk Policy to waive all rights of
subrogation against Contractor and its Subcontractors for damages covered by the
Builder’s Risk Policy. If a loss is insured under the Builder’s Risk Policy, FPL
will prepare and submit to the insurer any claim and proof of loss in accordance
with the terms of the Builder’s Risk Policy, and Contractor shall provide FPL
with such documentation as FPL may reasonably require in connection with the
preparation of such claim and proof of loss. FPL shall use commercially
reasonable efforts for the benefit of the Parties in pursuing any claim under
the Builder’s Risk Policy, including, if permitted by the Builder’s Risk Policy,
pursuit of partial payment for partial proof of loss and payment of undisputed
amounts due under the Builder’s Risk Policy, provided Contractor acknowledges
and agrees that the Builder’s Risk Policy may not require such partial payments.
FPL shall keep the Contractor reasonably informed of the status of claims
negotiations between FPL and the insurer under the Builder’s Risk Policy and if
Contractor is not satisfied with the progress of such negotiations, it shall
have the right to address such dissatisfaction with FPL’s management and FPL
shall use reasonable efforts to address Contractor’s concerns. Notwithstanding
the foregoing and subject to FPL’s obligation to use commercially reasonable
efforts in pursuing claims under the Builder’s Risk Policy, any decisions made
in the settlement or negotiation of any claim under the Builder’s Risk Policy
shall be in FPL’s sole discretion. Upon availability and reasonable prior
notice, Contractor’s authorized representative shall be entitled to receive a
copy of the Builder’s Risk Policy. Contractor is responsible for the deductible
under the Builder’s Risk Policy; provided, however, Contractor’s responsibility
therefor shall in no event exceed $500,000 per occurrence.

 
9.10
Form of FPL’s Policies

 
9.10.1
FPL shall provide Contractor with a certificate of insurance evidencing those
policies set forth in Section 9.9, FPL Insurance Policies.  As it applies to
this Agreement, FPL shall provide that the insurance required pursuant to
Section 9.9, FPL Insurance Policies, shall, except for Workers’ Compensation,
name Contractor and its Subcontractors as additional insureds thereunder only as
their respective interests may appear but only with respect to Work performed
pursuant to the Agreement.

 
9.10.2
Contractor shall be responsible for the payment of all deductibles for such
claims caused, directly or indirectly, through the acts or omissions of
Contractor, any Affiliate thereof, any Subcontractor or Vendor, or anyone
directly or indirectly employed by any of them, or anyone for whose acts such
Person may be liable.

 
Solar Photovoltaic EPC
 
Page 53

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
9.11
Contractor’s Assistance

 
In the event a loss is sustained under any of FPL’s policies, such loss will be
adjusted by FPL and/or the Financing Parties with the insurance
companies.  Contractor will assist FPL and the Financing Parties in the
adjustment of losses.  In the event a loss is sustained under the Builder’s Risk
Policy, such loss will be adjusted by Contractor and FPL with the insurance
companies.  FPL and Contractor agree to waive all rights of recovery against
each other, and shall cause their respective underwriters to waive all rights of
subrogation, for damages caused by fire and/or other perils to the extent
covered and paid for by the Cargo Insurance.  Contractor shall cooperate with
FPL in obtaining and maintaining the insurance policies of FPL and shall provide
all Drawings, Final Plans, certificates and other information that FPL or its
insurers may reasonably require.  Upon FPL’s reasonable request, Contractor
shall with all due diligence comply with the conditions of FPL’s insurance
polices and all reasonable requirements of the insurers in connection with the
settlement of claims, the recovery of losses and the prevention of accidents and
shall bear at its own cost the consequences of any failure to do so.
 
9.12
Responsibility for Safe Delivery of Materials of Contractor

 
In addition to Section 8.2., Risk of Loss, of Article VIII, RISK OF LOSS AND
POSSESSION, Contractor shall comply with all warranty requirements or other
requirements set forth in all policies, including transport or marine/inland
marine cargo insurance policies.
 
9.13
No Limitation on Liability

 
Nothing in this Article shall be deemed to limit Contractor’s liability under
the Contract Documents regardless of the insurance coverages required by this
Article.  Except for the coverage limits of liability for insurance companies
set forth in Section 9.1, Contractor Insurance Policies, no limitation of
liability provided to Contractor under the Contract Documents is intended nor
shall run to the benefit of any insurance company or in any way prejudice,
alter, diminish, abridge or reduce, in any respect, the amount of proceeds of
insurance otherwise payable to FPL or the Financing Parties under coverage
required to be carried by Contractor under the Contract Documents, it being the
intent of the Parties that the full amount of insurance coverage bargained for
be actually available notwithstanding any limitation of liability contained in
the Contract Documents, if any.  FPL assumes no responsibility for the solvency
of any insurer or the failure of any insurer to settle any claim.
 
9.14
FPL Controlled Insurance Program

 
FPL and Contractor agree that FPL may substitute its own Owner’s Controlled
Insurance Program (“OCIP”) for the purpose of providing during the term of the
Agreement Worker’s Compensation insurance, Commercial General Liability
insurance and other insurance requested by FPL that is typically covered by
OCIPs.  In such event, FPL shall procure and pay the costs for certain insurance
coverages on behalf of Contractor and Subcontractors.
 
ARTICLE X.
SYNCHRONIZATION, TESTS, MECHANICAL COMPLETION, PROVISIONAL ACCEPTANCE AND FINAL
ACCEPTANCE
 
10.1
General.

 
10.1.1
All start-up, synchronization, operation and testing conducted by Contractor
shall be in accordance with the Contract Documents, applicable manufacturers’
instructions and warranty requirements, Applicable Laws, Applicable Standards,
Applicable Permits, Prudent Utility Practices and any and all applicable rules
as agreed to by FPL and Contractor.  Contractor shall provide FPL with at least
thirty (30) days’ advance written notice of the first Test that involves
delivering energy to the Grid.  In addition, no Test of the Plant that delivers
electrical output shall be conducted unless Contractor gives prior written
notice thereof as provided in Section 10.1.2, Test Notice.  FPL, Financing
Parties, the Utility, the Independent Engineer, all relevant Government
Authorities and their respective authorized representatives shall have the right
to inspect the Work and to be present during the start-up, synchronization,
operation and testing of the Project pursuant to this Article.

 
Solar Photovoltaic EPC
 
Page 54

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
10.1.2
Test Notice.

 
 
(a)
Prior to performing any Test, Contractor shall deliver to FPL a written notice
thereof (a “Test Notice”) specifying a date for commencement of any or all of
the Tests.  Contractor shall

 
 
coordinate with FPL the scheduling of any Test and FPL shall coordinate such
Test with the dispatch schedule for the Plant, so as not to interfere with FPL’s
or its Affiliates’ obligations with respect thereto.  Contractor shall deliver a
Test Notice at least ten (10) Business Days prior to the commencement of any
Test.  FPL shall, within five (5) Business Days after its receipt of such Test
Notice, deliver to Contractor a written notice:

 
 
(i)
Accepting such Test Notice; or

 
 
(ii)
Denying that the prerequisites for performing such Test have been completed and
stating the facts upon which such reasonable denial is based.

 
 
(b)
Upon receipt of notice denying that the prerequisites for performing such Test
have been completed, Contractor shall take such action as is appropriate to
remedy the conditions described in such notice from FPL.  Following any such
remedial action, Contractor shall deliver to FPL a new Test Notice conforming to
the requirements of this Section 10.1.2, and the provisions of this Section
10.1.2, shall apply with respect to such new Test Notice in the same manner as
they applied with respect to the original Test Notice.

 
 
(c)
The foregoing procedure shall be repeated as often as necessary until FPL no
longer rejects the Test Notice; provided, however, if Contractor is required to
notify following receipt of FPL’s written notice in which FPL denies that the
prerequisites for performing a task have been completed, such renotification may
be given within five (5) Business Days of such notice by FPL, and FPL shall have
three (3) Business Days following the receipt of such resubmitted notice to file
written objections as described above.  Contractor shall reschedule Tests as
requested by FPL to reasonably accommodate the schedules of Persons whom FPL
deems necessary to attend the Tests.  Contractor shall promptly notify FPL of
any proposed change in the schedule of Tests and may not conduct any such test
under such proposed changed schedule unless FPL receives reasonable advance
notice of the actual date of commencement of such rescheduled test.  FPL shall
be responsible for notifying the Utility, the Financing Parties and the
Independent Engineer for witnessing Tests.  Contractor shall reimburse FPL for
all additional direct costs reasonably and necessarily incurred by FPL due to
Contractor’s failure to provide written notice in accordance with this Section
10.2, or due to Contractor’s failure to prepare any portion of the Work for
inspections or testing after having provided notice to FPL of any such
inspection or test.

 
10.2
Synchronization

 
Together with the notice of the Scheduled Synchronization Date, Contractor shall
provide FPL a start-up and test schedule for the Project and copies of all
manufacturers’ specifications, schedules of protection schemes, and protection
relay settings.  Contractor shall promptly give FPL notice of any expected
change in the Scheduled Synchronization Date or other information provided with
the notice as described above (or any modifications thereto); provided that
Contractor shall provide at least ten (10) days prior written notice of the
actual synchronization date.  Contractor shall perform the synchronization
procedures in accordance with the Scope of Work and FPL’s direction regarding
Utility’s requirements.  Utility and its authorized representatives shall have
the right to be present during the synchronization.
 
10.3
Mechanical Completion

 
Upon satisfaction of all requirements for Mechanical Completion, Contractor
shall provide FPL with a notice of Mechanical Completion.  Within three (3)
Business Days of receipt of such notice, FPL shall notify Contractor in writing
whether or not Contractor has fulfilled the requirements of Mechanical
Completion.  If Contractor has not fulfilled such requirements for Mechanical
Completion, FPL shall specify in such notice to Contractor in reasonable detail
the reasons that the requirements for Mechanical Completion have not been
met.  Contractor shall promptly act to correct such deficiencies so as to
achieve Mechanical Completion as soon as possible (and no later than by the
applicable date set forth in Appendix C, Critical Milestones and


Solar Photovoltaic EPC
 
Page 55

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
Milestones, if such date has not already passed).  Following any such remedial
action, Contractor shall deliver to FPL a new notice of Mechanical Completion
and the provisions of this Section 10.3, shall apply with respect to such new
Mechanical Completion notice in the same manner as they applied to the original
Mechanical Completion notice so long as, if the Guaranteed Provisional
Acceptance Date shall have passed, Contractor is paying Schedule Liquidated
Damages when due in accordance with Article XI, CONTRACTOR GUARANTEES AND
LIQUIDATED DAMAGES.
 
10.4
Performance Tests

 
10.4.1
Contractor is responsible for conducting the Tests and any required re-tests for
the purposes of determining achievement of the Minimum Performance Level and the
Final Acceptance Performance Level.  Only after the Project:

 
 
(a)
Has achieved Mechanical Completion;

 
 
(b)
Has been synchronized with the Grid in accordance with the Scope of Work and
Utility’s requirements;

 
 
(c)
Is capable of being operated safely, normally, reliably and continuously in
accordance with the requirements of the Contract Documents at all operating
conditions and modes specified in the Scope of Work (although minor portions of
the Project not essential to its safe, continuous and reliable operation may
remain to be completed); and

 
 
(d)
Is ready for the Tests to be performed in accordance with the Contract
Documents,

 
 
(e)
shall Contractor conduct the Tests.

 
10.4.2
Each Test shall be conducted in accordance with the terms of the Contract
Documents, including the Scope of Work and Appendix HH, after complying with the
notice provisions of Section 10.1.2, Test Notice.  If the Project achieves the
Minimum Performance Level, Contractor shall, upon satisfaction of the other
requirements to Provisional Acceptance, submit a notice of Provisional
Acceptance in accordance with Section 10.7, Provisional Acceptance.  If the
Project fails all or any part of the Tests, including, without limitation, the
failure to achieve the Minimum Performance Level, Contractor shall take
appropriate corrective action and the Tests shall be performed again.  If the
Project fails all or any part of the retest, Contractor shall take appropriate
corrective action and the Tests shall be repeated.  If Contractor fails to
achieve the Minimum Performance Level and satisfy all of the other requirements
of Provisional Acceptance on or prior to the Guaranteed Provisional Acceptance
Date, Contractor shall pay Schedule Liquidated Damages in accordance with
Section 11.2, Schedule Liquidated Damages, of Article XI, CONTRACTOR GUARANTEES
AND LIQUIDATED DAMAGES.  In addition, Contractor shall repeat the Tests in
accordance with Section 11.6.1 during the applicable time periods set forth in
Section 11.1, Completion Guarantee, of Article XI, CONTRACTOR GUARANTEES AND
LIQUIDATED DAMAGES. Contractor shall provide a written report of the results of
each Test to FPL.

 
10.5
Performance Shortfalls.

 
10.5.1
Prior to the Guaranteed Provisional Acceptance Date, if the Project has achieved
the Minimum Performance Level necessary for Provisional Acceptance, as
determined pursuant to Section 11.6, Determination of Performance, of Article
XI, CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES (but not the Final Acceptance
Performance Level), and the Project is capable of being operated safely,
normally and continuously in accordance with the requirements of the Contract
Documents at all operating levels specified in the Scope of Work (although minor
portions of the Project not essential to its safe, continuous and reliable
operation may remain to be completed), and after complying with the notice
provisions of Section 10.1.2, Test Notice, Contractor may conduct the Tests
again in accordance with the terms of the Contract Documents, including the
Scope of Work, in order to attempt to achieve the Final Acceptance Performance
Level.  If the Project fails to achieve all or any part of the Final Acceptance
Performance Level after the Guaranteed Provisional Acceptance Date, Contractor
shall, subject to Contractor’s rights set forth in the following sentence,
submit a Remedial Plan reasonably acceptable to FPL and take appropriate
corrective action and repeat the Tests.  If the Project fails all or any part of
the



Solar Photovoltaic EPC
 
Page 56

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
Final Acceptance Performance Level after the Guaranteed Provisional Acceptance
Date but all other requirements for Final Acceptance have been met, including
the achievement of the Minimum Performance Level, Contractor shall have the
option of:

 
 
(a)
Submitting a Remedial Plan reasonably acceptable to FPL and take appropriate
corrective action and repeat the Tests; or

 
 
(b)
Giving notice to FPL of its declaration of Final Acceptance and reducing the
Contract Price based on the results of the last Guaranteed Performance Test
performed (and during which the Noise Guarantee was simultaneously satisfied)
prior to the issuance of such notice.

 
 
 
If Contractor selects option (b), above, (i) the Contract Price will be reduced
to an amount equal to *** and (ii) Contractor shall perform all Remediation Work
requested by FPL related to Work not associated with the percentage of the Final
Acceptance Performance Level that has been achieved.  For example, if 75% of the
Final Acceptance Performance Level is achieved, to the extent requested by FPL,
Work not associated with achieving such 75% of the Final Acceptance Performance
Level (such Work being referred to as the “Non-Accepted Work”) shall be removed
from the Property Site and the Property Site on which such Non-Accepted Work is
located or performed shall be restored to the condition of the Property Site
immediately prior to Initial Site Mobilization to the extent requested by FPL.

 
10.5.2
Notwithstanding the foregoing and subject to the terms and conditions contained
herein, Contractor may repeat the Tests until the earliest of the:

 
 
(a)
Date that is *** (***) days after the Guaranteed Provisional Acceptance Date;

 
 
(b)
Achievement by Contractor of the Final Acceptance Performance Level; or

 
 
(c)
Delivery by Contractor to FPL of Contractor’s notice of declaration of Final
Acceptance and reduction of the Contract Price in accordance with Section
10.5.1.

 
 
 
Contractor shall provide a written report of the results of each Test to
FPL.  The Minimum Performance Level, the Final Acceptance Performance Level and
any other Net Energy Output used to calculate any reduction of Contract Price
shall be achieved only while the Plant is operating in compliance with the Noise
Guarantee (excluding for this purpose all waivers and variances permitted under
Applicable Permits).

 
10.5.3
If the Final Acceptance Performance Level is not achieved within *** (***) days
after the Guaranteed Provisional Acceptance Date and Contractor has not selected
option (b) of Section 10.5.1, then the Contract Price will be automatically
reduced to an amount equal to the Contract Price multiplied by the Payment
Output Percentage, which Payment Output Percentage shall be based on the results
of the last Guaranteed Performance Test performed (and during which the Noise
Guarantee was simultaneously satisfied) prior to one hundred and eighty (180)
days after the Guaranteed Provisional Acceptance Date.

 
10.5.4
At no time between the Provisional Acceptance Date and Final Acceptance shall
the performance of the Project fall below the Minimum Performance Level, for
reasons not due to FPL’s operation of the Project or a Force Majeure Event.

 
10.6
Punch List.

 
10.6.1
At all times during performance of the Work, Contractor shall maintain a list
setting forth parts of the Work which remain to be performed in order to confirm
that the Work fully complies with the terms of the Contract
Documents.  Contractor shall promptly provide a copy of such list to FPL upon
request.  Contractor shall make such revisions to such list as and when
requested by FPL from time to time.

 
10.6.2
No later than thirty (30) days before the Provisional Acceptance Date,
Contractor shall prepare and submit to FPL a comprehensive list (the “Punch
List”) of items to be completed for the Project to reach Final Acceptance.  The
Punch List shall not include any item that affects the safety, reliability or
operability of the Equipment, the Plant or any portion thereof or requires a
shut-down or reduced operation of the





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



Solar Photovoltaic EPC
 
Page 57

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
Equipment, the Project or any portion thereof to be completed.  Contractor shall
make such revisions to the Punch List as and when reasonably requested by FPL
from time to time.

 
10.6.3
The Parties agree that with respect to Punch List items that remain uncompleted
and which are preventing Final Acceptance, it may be more expedient for FPL to
complete such Punch List items, at its election and option.  If the Parties are
able to agree upon the commercial value of all items on the Punch List, and FPL
so elects, at its sole discretion, FPL may, in lieu of requiring Contractor to
complete any item on the Punch List, require Contractor to pay to FPL an amount
equal to *** percent (***%) of the commercial value of such Punch List item as
reasonably determined by FPL.  FPL shall have the right to offset such amount
owed by Contractor against any amounts owed by FPL to Contractor at Final
Acceptance, or otherwise under the Contract Documents.

 
10.7
Provisional Acceptance.

 
10.7.1
After completing the Tests in accordance with Section 10.4, Tests, and
Contractor determines that all of the requirements for Provisional Acceptance
have been completed, Contractor shall provide written notice thereof to FPL.

 
10.7.2
Within three (3) Business Days following receipt by FPL of such notice of
Provisional Acceptance, FPL shall notify Contractor in writing whether or not
Contractor has fulfilled the requirements of Provisional Acceptance.  If
Contractor has fulfilled the requirements of Provisional Acceptance, FPL shall
notify Contractor that it has achieved Provisional Acceptance.  If Contractor
has not fulfilled such requirements for Provisional Acceptance, FPL shall
specify in such notice to Contractor in reasonable detail the reasons for
determining that the requirements for Provisional Acceptance have not been
met.  Contractor shall promptly act to correct such deficiencies so as to
achieve Provisional Acceptance as soon as possible (and no later than by the
Guaranteed Provisional Acceptance Date if such date has not already
passed).  Following any such remedial action, Contractor shall deliver to FPL a
new notice of Provisional Acceptance and the provisions of this Section 10.7.2,
shall apply with respect to such new Provisional Acceptance notice in the same
manner as they applied to the original Provisional Acceptance notice.  The
foregoing procedure shall be repeated as often as necessary, so long as
Contractor is paying when due Schedule Liquidated Damages (if applicable), until
acceptance by FPL of Contractor’s Provisional Acceptance notice and delivery by
FPL of its own notice to Contractor that Provisional Acceptance has been
achieved.  The date on which Provisional Acceptance is achieved by Contractor
shall be the “Provisional Acceptance Date.”

 
10.8
Final Acceptance of the Plant

 
After achieving Provisional Acceptance in accordance with Section 10.7,
Provisional Acceptance, when Contractor determines that all of the requirements
for Final Acceptance have been completed (other than execution of the Final
Acceptance Certificate by FPL), or when Contractor has elected to or is required
to declare Final Acceptance pursuant to Section 10.5, Performance Shortfalls,
Contractor shall submit a proposed Final Acceptance Certificate, in
substantially the form attached hereto as Appendix G, Form of Final Acceptance
Certificate, to FPL.  As soon thereafter as reasonably practicable, a team
consisting of representatives of FPL, the Financing Parties, the Independent
Engineer and Contractor shall make a final inspection of the Plant.  Within ten
(10) Business Days following such final inspection, FPL, with the consent of the
Financing Parties, if applicable, shall notify Contractor in writing whether
Contractor has fulfilled the requirements of the Contract Documents to reach
Final Acceptance (other than execution of the Final Acceptance Certificate by
FPL).  If such requirements have been fulfilled, FPL will execute the proposed
Final Acceptance Certificate.  If the requirements for Final Acceptance have not
been fulfilled, then FPL shall deliver a written notice to such effect to
Contractor describing in reasonable detail the deficiencies noted and corrective
action recommended, including projected target dates for the completion of such
incomplete or remedial Work.  Contractor shall promptly act to correct any such
deficiencies.  The procedure set forth in this Section 10.8, shall be repeated
as necessary, until the earlier of:  (i) the date on which Contractor has
fulfilled the requirements for the issuance of the Final Acceptance Certificate
and FPL executes such certificate; or (ii) termination of this Agreement.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 58

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
10.9
Changes in Guaranteed Dates

 
Except as otherwise set forth herein, no action by FPL or Contractor (unless FPL
specifically agrees to the contrary) required or permitted under this Article
shall affect the Guaranteed Provisional Acceptance Date or any other scheduled
date described or defined under the terms of the Project Schedule or other
Contract Document.
 
10.10
Revenues

Any revenues generated by the Project during the performance of any start-up,
synchronization, operation and testing or otherwise shall be paid to and for the
benefit of FPL.
 
ARTICLE XI.
CONTRACTOR GUARANTEES AND LIQUIDATED DAMAGES
 
11.1
Completion Guarantee.

 
11.1.1
Contractor hereby guarantees that Provisional Acceptance will occur no later
than the Guaranteed Provisional Acceptance Date and that Final Acceptance will
occur no later than *** (subject to delay for Force Majeure Events or FPL Caused
Delay).

 
11.1.2
Subject to FPL’s other rights as set forth in this Agreement and subject to the
provisions of this Section 11.1, in the event that Provisional Acceptance occurs
after the Guaranteed Provisional Acceptance Date, Contractor shall pay and FPL
shall accept as its sole remedy for each and every day of such delay after the
Guaranteed Provisional Acceptance Date the Schedule Liquidated Damages described
in Section 11.2, Schedule Liquidated Damages.

 
11.1.3
If and in the event Contractor fails to achieve Provisional Acceptance within
*** (other than as a result of FPL Caused Delay or a Force Majeure Event), then:

 
 
(a)
Contractor shall be considered in default, and this Agreement may, at FPL’s sole
and exclusive discretion, be terminated in accordance with Article XV,
TERMINATION; and

 
 
(b)
Contractor shall continue to pay the Schedule Liquidated Damages described in
Section 11.2, Schedule Liquidated Damages, until the exhaustion of the aggregate
amount of liquidated damages, payable by Contractor hereunder in accordance with
Section 11.5.3, Aggregate Liquidated Damages.

 
11.2
Schedule Liquidated Damages.

 
11.2.1
FPL and Contractor acknowledge and agree that any failure to achieve Provisional
Acceptance for the Project by the Guaranteed Provisional Acceptance Date or any
failure of the Project, between the Provisional Acceptance Date and Final
Acceptance, to operate at or above the Minimum Performance Level will directly
cause substantial damage to FPL, which damage cannot be ascertained with
reasonable certainty.  Accordingly, if Contractor shall fail to achieve
Provisional Acceptance for the Project by the Guaranteed Provisional Acceptance
Date, or if at any time between the Provisional Acceptance Date and Final
Acceptance the performance of the Project falls below the Minimum Performance
Level (other than as a result of FPL’s improper operation of the Project, FPL
Caused Delay or a Force Majeure Event), subject to Section 11.5.3, Aggregate
Liquidated Damages, it shall pay to FPL, as liquidated and agreed damages and
not as a penalty, an amount (collectively, the “Schedule Liquidated Damages”)
equal to $*** for each Day that:

 
 
(a)
Provisional Acceptance is delayed beyond the Guaranteed Provisional Acceptance
Date, commencing with the first Day following the Guaranteed Provisional
Acceptance Date; and

 
 
(b)
Performance of the Project falls below Minimum Performance Level between the
Provisional Acceptance Date and Final Acceptance (other than as a result of
FPL’s improper operation of the Project, FPL Caused Delay or a Force Majeure
Event).



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 59

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
11.2.2
It is understood and agreed between the Parties that the terms, conditions and
amounts fixed pursuant to this Article as Schedule Liquidated Damages are
reasonable, considering the damages that FPL would sustain, and that these
amounts are agreed upon and fixed as liquidated damages because of the
difficulty of ascertaining the exact amount of damages that would be sustained
by FPL.  Payment of Schedule Liquidated Damages are the exclusive remedies for
delays if and in the event the Project ultimately achieves Provisional
Acceptance before the aggregate amount of liquidated damages is
exhausted.  Further, subject to the last sentence of this paragraph and provided
Contractor:

 
 
(a)
Has not otherwise materially breached the Agreement; and

 
 
(b)
Is paying the assessed Schedule Liquidated Damages,

 
 
 
the failure to achieve Provisional Acceptance by the applicable Guaranteed
Provisional Acceptance Date shall not be considered an event of default under
the Contract Documents.

 
 
 
Notwithstanding anything contained herein to the contrary, in the event that
Contractor has not achieved Provisional Acceptance but has reached its maximum
liability hereunder for payment of liquidated damages in accordance with Section
11.5.3, Aggregate Liquidated Damages, Contractor shall be considered in default,
and this Agreement may, at FPL’s sole and exclusive discretion, be terminated in
accordance with Article XV, TERMINATION.

 
11.2.3
Although Schedule Liquidated Damages are FPL’s sole and exclusive remedy and
Contractor’s sole and exclusive obligation for Contractor’s delay in achieving
Provisional Acceptance, such exclusivity shall in no event affect FPL’s rights
and remedies set forth in Article XV Article XV, TERMINATION.

 
11.2.4
Notwithstanding anything herein to the contrary, if Contractor selects option
(b) of Section 10.5.1 as and when applicable, no additional Schedule Liquidated
Damages shall accrue thereafter.

 
11.3
Final Acceptance Performance Level; Guaranteed Performance Level.

 
Contractor guarantees to FPL that the peak Net Energy Output of the Plant during
the period from the Provisional Acceptance Date to the Final Acceptance Date
will be equal to or greater than the Expected Energy Output (which for purposes
of clarity is based on a 25,000 kW net AC capacity at Guarantee Design
Conditions) (the “Net Energy Output Guarantee”); provided, however, that (i) for
purposes of satisfaction of clause (c)(i) of the definition of “Final
Acceptance”, Net Energy Output shall be equal to or greater than the Final
Acceptance Performance Level; (ii) in the event that Contractor makes the
election provided for in Section 10.5.1(b), “Net Energy Output Guarantee” shall
thereafter be deemed to equal the peak Net Energy Output of the Plant as
determined by the Final Acceptance Performance Level that has been achieved by
the last Guaranteed Performance Test performed (and during which the Noise
Guarantee was simultaneously satisfied) when corrected to the Guarantee Design
Conditions contained in the Scope of Work; and (iii) ***.
 
11.4
***.



 
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
Solar Photovoltaic EPC
 
Page 60

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
11.5
Payment of Liquidated Damages.

 
11.5.1
Schedule Liquidated Damages, if any, under this Article shall accrue on a daily
basis for each Day (or portion thereof) of delay. Contractor shall pay any
Schedule Liquidated Damages pursuant to this Article within seven (7) Days after
receipt of demand therefor.

 
11.5.2
Except as provided in Section 11.5.3, Aggregate Liquidated Damages, Contractor’s
obligation to pay Schedule Liquidated Damages when and as provided in this
Article is an absolute and unconditional obligation, and shall not be released,
discharged, diminished, or in any way affected by:

 
 
(a)
Any default by FPL in the performance or observance of any of its obligations
hereunder, provided that FPL has paid all undisputed amounts due to Contractor
hereunder;

 
 
(b)
The assignment by FPL of the Contract Documents to the Financing Parties or any
other Person; or

 
 
(c)
Any other circumstances, happening, condition or event.

 
 
(d)
Contractor shall pay such liquidated damages without deduction, set-off,
reduction or counterclaim.

 
11.5.3
Aggregate Liquidated Damages.  Notwithstanding anything contained herein to the
contrary, the aggregate amount of Schedule Liquidated Damages payable by
Contractor hereunder shall not exceed *** percent (***%) of the Contract Price.

 
11.5.4
FPL shall have the right to offset any amounts owing to FPL under this Article
against amounts owing to Contractor under this Agreement and to exercise its
rights against any security provided by or for the

 




 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 61

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
benefit of Contractor, in such order as FPL may elect in its sole
discretion.  In addition, FPL, in its sole discretion, may collect Schedule
Liquidated Damages by drawing on the Letter of Credit if not timely paid by
Contractor.
 
11.6
Determination of Performance.

 
11.6.1
Contractor’s compliance with the Minimum Performance Level for purposes of
achieving Provisional Acceptance shall be determined on the basis of the Tests
conducted in accordance with Article X, SYNCHRONIZATION, TESTS, MECHANICAL
COMPLETION, PROVISIONAL ACCEPTANCE AND FINAL ACCEPTANCE, and Appendix HH, and
the results of such Tests shall be conclusive for such purpose.  The Net Energy
Output of the Plant shall be determined pursuant to the Guaranteed Performance
Test and shall be measured while the Plant is operating in compliance with the
Noise Guarantee (excluding for this purpose all waivers and variances permitted
under Applicable Permits).

 
11.6.2
Contractor’s compliance with the Minimum Performance Level and the Guaranteed
Performance Level, or the extent of its failure to comply therewith, for
purposes of achieving Final Acceptance shall be determined on the basis of the
Tests conducted in accordance with Article X, SYNCHRONIZATION, TESTS, MECHANICAL
COMPLETION, PROVISIONAL ACCEPTANCE AND FINAL ACCEPTANCE, and Appendix HH, and
the results of such tests shall be conclusive for such purpose.  The Net Energy
Output of the Plant shall be determined pursuant to the Guaranteed Performance
Test and shall be measured while the Plant is operating in compliance with the
Noise Guarantee (excluding for this purpose all waivers and variances permitted
under Applicable Permits).

 
11.7
Absolute Obligations

 
The Parties understand and agree that Contractor’s obligation to achieve the
Minimum Performance Level simultaneously with achievement of the Noise
Guarantee, is an absolute obligation, which must be achieved.  Notwithstanding
anything contained herein to the contrary, after the Project has achieved
Provisional Acceptance and during the time period prior to Final Acceptance, the
Project shall be capable of being operated in accordance with all of the Plant’s
operating procedures and all Applicable Laws, Applicable Permits and the other
requirements of the Contract Documents, and all operating conditions specified
in the Scope of Work, excluding for this purpose all waivers and variances
permitted under Applicable Permits.  The obligations set forth in this Section
11.7 are absolute obligations of Contractor regardless of the amounts and
expenses required to be incurred by Contractor to satisfy such obligation, and
notwithstanding that such amounts may exceed the Contract Price.
 
11.8
***

 
ARTICLE XII.
CONTRACTOR’S WARRANTIES
 
12.1
Warranties.

 
12.1.1
Contractor warrants to FPL that all Equipment shall:

 
 
(a)
Be new and of good quality;

 
 

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 62

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
(b)
Be free from improper workmanship and Defects;

 
 
(c)
Comply with all applicable requirements of all Applicable Laws and all
Applicable Permits; and

 
 
(d)
Be fit for FPL’s use in and as a photovoltaic solar power generation facility.



Contractor’s warranty above expressly excludes (i) photovoltaic modules that
have been subjected to misuse, abuse, neglect, alteration, improper application
or removal by any party other than Contractor, (ii) cosmetic defects stemming
from normal wear and tear of photovoltaic module materials, and (iii) Defects
caused by FPL’s failure to comply with the operation and maintenance manuals and
manufacturers’ guidelines applicable to the Equipment.
 
12.1.2
Contractor warrants to FPL that the Work will be performed in a good and
workmanlike manner, and that the Plant will:

 
 
(a)
Conform to and be designed, engineered and constructed in accordance with the
Drawings, Scope of Work, all Applicable Laws and Applicable Permits, Prudent
Utility Practices and other requirements of the Contract Documents;

 
 
(b)
Conform with, and be designed and engineered according to professional standards
and skill, expertise and diligence of design professionals regularly involved in
major solar power projects similar to the Project; and

 
 
(c)
Contain the Equipment, supplies and materials described in the Scope of Work.



Contractor’s warranty above expressly excludes (i) photovoltaic modules that
have been subjected to misuse, abuse, neglect, alteration, improper application
or removal by any party other than Contractor, (ii) cosmetic defects stemming
from normal wear and tear of photovoltaic module materials, and (iii) Defects
caused by FPL’s failure to comply with the operation and maintenance manuals and
manufacturers’ guidelines applicable to the Equipment.
 
12.1.3
Contractor warrants to FPL that: ***

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 63

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
All of the foregoing warranties provided for in this Section 12.1.3 expressly
exclude (i) photovoltaic modules that have been subjected to misuse, abuse,
neglect, alteration, improper application or removal by any party other than
Contractor and (ii) Defects caused by FPL’s failure to comply with the operation
and maintenance manuals and manufacturers’ guidelines applicable to the
Equipment.  Furthermore, the warranty provided for in clause (b) of this Section
12.1.3 shall also expressly exclude cosmetic defects stemming from normal wear
and tear of photovoltaic module materials.
 
12.1.4
Warranty Period.  Except as expressly stated herein to the contrary, Contractor
warrants that it shall remedy, in accordance with Section 12.2, Repair of
Nonconforming Work, any Defects or breaches of warranty which appear prior to
the expiration of: (a) *** with respect to the warranties set forth in Sections
12.1.1 and 12.1.2, as such period may be extended in accordance with the terms
hereof (the “Initial Warranty Period”), (b) the period commencing on the Final
Acceptance Date and ending on *** (the “Plant Warranty Period”) with respect to
the warranties set forth in Section 12.1.3(a) and (c) the period commencing on
*** and ending on *** (the “Module Warranty Period”) with respect to the
warranties set forth in Section 12.1.3(b) (each of the Initial Warranty Period,
the Plant Warranty Period and the Module Warranty Period, a “Warranty Period”,
and collectively, the “Warranty Periods”).

 
 
 
The provisions of this Section apply to Work performed by Subcontractors and
Vendors as well as Work performed directly by Contractor.  If and in the event
FPL notifies Contractor of a Defect or breach of warranty, as applicable, within
the given Warranty Period, Contractor, at Contractor’s expense, shall
immediately respond to the notification and commence all Work with due diligence
to remedy the Defect or breach of warranty.  The repair or replacement Work
performed by Contractor to accomplish to remedy a Defect or breach of warranty
set forth in Sections 12.1.1 and 12.1.2 shall be subject to (a)
***.  Contractor’s obligations to remedy any Defects or breaches of

 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
Solar Photovoltaic EPC
 
Page 64

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
 
warranty, as applicable, surfacing after the given Warranty Period shall be
limited to the proceeds, if any, of any applicable insurance policy.  Contractor
agrees to reasonably cooperate with FPL to effect the collection of any such
insurance proceeds.

 
12.1.5
***

 
12.1.6
If, prior to or during the given Warranty Period for any warranty provided
hereunder (as the same may be extended hereunder), *** percent (***%) or more of
any type of component of the Work fails (for purposes hereof, a component shall
be deemed to have failed if it contains a Defect or is in breach of other
warranty set forth in Section 12.1, WARRANTIES, as applicable), then Contractor
shall perform or cause to be performed a root-cause analysis with respect to
such extensive component failure and, unless Contractor proves to FPL’s sole
satisfaction that the failure is not due to a design fault in such component,
such component or components shall be re-designed and retrofitted for the Plant,
subject fully in each case to the warranties set forth in Section 12.1,
WARRANTIES, for a period of *** (***) months beginning on each date of the
completion of the re-installation of such new component.  If Contractor proves
to FPL’s sole satisfaction that the failure is not due to a design fault in such
component, then the given Warranty Period applicable for all such component or
components in the Plant shall be automatically extended for (a) an additional
*** (***) months commencing on the date, in the case of each such component,
when the failure occurred that caused the percentage of failures of components
of that type to equal or exceed *** percent (***%) if such failure occurred at
any time prior to *** and or (b) an additional *** (***) months commencing on
the date, in the case of each such component, when the failure occurred that
caused the percentage of failures of components of that type to equal or exceed
*** percent (***%) if such failure occurred at any time on or after ***.

 
12.1.7
THE WARRANTIES OF CONTRACTOR SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN
LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED (INCLUDING
ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ALL
WARRANTIES ARISING FROM COURSE OF DEALING AND USAGE OF TRADE).  The foregoing
sentence is not intended to disclaim any other obligations of Contractor set
forth herein.

 
12.2
Repair of Nonconforming Work.

 
12.2.1
If, during the given Warranty Period for any warranty provided hereunder, the
Work or the Plant is found to contain Defects or Contractor is otherwise in
breach of any of the warranties set forth in Section 12.1, Warranties, as
applicable, Contractor shall at its expense correct, repair or replace such
Defect or otherwise cure such breach as promptly as practicable upon being given
notice thereof.  FPL shall provide Contractor with reasonable access to the
Plant in order to perform its obligation under this Article and the Parties
shall schedule such corrections or replacements as necessary so as to minimize
disruptions to the operation of the Plant.  Contractor shall bear all costs and
expenses associated with correcting any Defect or breach of warranty, including,
without limitation, necessary disassembly, transportation, reassembly and
retesting, as well as reworking, repair or replacement of such Work, disassembly
and reassembly of piping, ducts, machinery, Equipment or other Work as necessary
to give access to improper, defective or non-conforming Work and correction,
removal or repair of any damage to other work or property that arises from the
Defect or breach of warranty.  If Contractor is obligated to repair, replace or
renew any Equipment, item or portion of the Work hereunder, Contractor will
undertake a technical analysis of the problem and correct the “root cause”
unless Contractor can demonstrate to FPL’s reasonable satisfaction that there is
not a risk of the reoccurrence of such problem.  Contractor’s obligations under
this Section shall not be impaired or otherwise adversely affected by any actual
or possible legal obligation or duty of any Vendor or Subcontractor to
Contractor or FPL concerning any Defect or breach of warranty.  No such
correction or cure, as the case may be, shall be considered complete until FPL
shall have reviewed and accepted such remedial Work.



 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 65

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
12.2.2
If Contractor fails to commence to complete the correction of any Defect or cure
of any breach of warranty as required herein within five (5) days after receipt
of notice from FPL to perform such obligations or thereafter fails to diligently
continue to complete such corrections or cure, then FPL may correct (or cause to
be corrected) such Defect or cure (or cause to be cured) such breach of warranty
and Contractor shall be liable for all reasonable costs, charges, and expenses
incurred by FPL in connection therewith (including attorneys’ and other
consultants’ fees), and Contractor shall, within fifteen (15) days after request
therefor, pay to FPL an amount equal to such costs, charges, and expenses.  Any
such request by FPL shall be accompanied by proper documentation evidencing such
costs, charges and expenses.  Such correction of a Defect or cure of a breach of
warranty by FPL (or caused by FPL) shall be deemed performed by Contractor and
the Warranty Period applicable thereto for such corrected or cured Work shall be
extended in accordance with Section 12.1.4.

 
12.2.3
If, during the a given Warranty Period, Contractor shall change, repair or
replace any Major Equipment item or component, FPL, in its reasonable
discretion, may require Contractor to conduct and satisfactorily complete any
test required by FPL with respect to the affected Equipment; provided, however,
in connection with any performance of a test pursuant to this Section 12.2.3,
appropriate allowance with respect to the performance of such Equipment shall be
made for the fact that such Equipment may have operated prior thereto.  If after
running such test pursuant to this Section, the results indicate a degradation
in the performance of the Project (as measured against the test results used to
satisfy the requirements of Section 12.1.3) or the Project fails to satisfy any
other Test, then Contractor shall repair, correct or replace such affected
Equipment and re-run such test until the Project performs at a level consistent
with the performance of the Project immediately prior to the change, repair or
replacement of such Equipment.

 
12.3
Proprietary Rights

 
Without limiting any of the provisions of this Agreement, if FPL or Contractor
is prevented from completing the Plant, the Work or any part thereof, or from
the use, operation, or enjoyment of the Plant, the Work or any part thereof as a
result of a claim, action or proceeding by any Person for unauthorized
disclosure, use, infringement or misappropriation of any Intellectual Property
Right arising from Contractor’s performance (or that of its Subcontractors or
Vendors) under the Contract Documents, including, without limitation, the Work,
Equipment, the Contractor Deliverables or other items and services provided by
Contractor or any Subcontractor or Vendor hereunder, Contractor shall promptly,
but in no event later than thirty (30) days from the date of any action or
proceeding, take all actions necessary to remove such impediment, including:
 
12.3.1
Secure termination of the injunction and procure for FPL or its Affiliates or
assigns, as applicable, the right to use such materials, Equipment or Contractor
Deliverables in connection with the operation and maintenance of the Project,
without obligation or liability; or

 
12.3.2
Replace such materials, Equipment or Contractor Deliverables, with a
non-infringing equivalent, or modify same to become non-infringing,

 
All at Contractor’s sole expense, but subject to all the requirements of the
Contract Documents.
 
12.4
Repairs and Testing by FPL.

 
12.4.1
During the Warranty Period, without prior notice to Contractor and without
affecting the warranties of Contractor hereunder, FPL shall be permitted to:

 
 
(a)
Make repairs or replacements on Equipment so long as the repair or replacement
involves the correct installation of spare parts and is otherwise conducted in
accordance with the operation and maintenance manuals, the manufacturer
specifications and the Procedures Manual; and

 
 
(b)
Adjust or test Equipment as outlined in the instruction manuals provided by
Contractor or any Subcontractor or Vendor.

 
12.4.2
In the event of an emergency and if, in the reasonable judgment of FPL, the
delay that would result from giving notice to Contractor could cause serious
loss or damage which could be prevented by immediate action, any action
(including correction of Defects) may be taken by FPL or a third party chosen by
FPL, without giving prior notice to Contractor, and in the case of a Defect, the
reasonable cost of correction shall



Solar Photovoltaic EPC
 
Page 66

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
be paid by Contractor.  In the event such action is taken by FPL, Contractor
shall be promptly notified within five (5) Business Days after correction
efforts are implemented, and shall assist whenever and wherever possible in
making the necessary corrections.

 
12.5
Vendors and Subcontractors

 
Contractor shall, for the protection of Contractor and FPL, obtain from the
Vendors and Subcontractors such guarantees and warranties with respect to Work
performed and Equipment supplied, used and installed hereunder as are reasonably
obtainable, which guarantees and warranties shall equal or exceed those set
forth in Section 12.1, Warranties, and shall be made available and assignable to
FPL and the Financing Parties to the full extent of the terms thereof upon the
expiration of Contractor’s warranty hereunder.  FPL shall be an express third
party beneficiary of all such guarantees and warranties.  All such warranties
obtained shall be in addition to, and shall not alter the warranties of,
Contractor.  Upon FPL’s request, Contractor shall use all reasonable efforts to
force Subcontractors to honor warranties including, but not limited to, filing
suit to enforce same.  To the extent available, FPL shall have the right to
require Contractor to secure additional warranty or extended guarantee
protection pursuant to a Change Order issued in accordance with the provisions
of Article VI, CHANGE ORDERS.  Upon the earlier of the Provisional Acceptance
Date or termination of this Agreement, Contractor shall deliver to FPL copies of
all relevant contracts providing for such guarantees and warranties.
 
12.6
Assignment of Warranties

 
Upon the expiration of all of the Warranty Periods or termination of this
Agreement, Contractor shall assign to FPL all warranties received by it from
Subcontractors and Vendors or otherwise obtained under Section 12.5, Vendors and
Subcontractors (or the Plant or Work in the event of termination of this
Agreement).  Such assignment of warranties to FPL must also allow FPL to further
assign such warranties.  However, in the event that FPL makes any warranty claim
against Contractor with respect to Equipment or services supplied in whole or in
part by any Subcontractor or Vendor, and Contractor fulfills its obligations
with respect to such claim by FPL, Contractor shall be entitled to enforce for
its own benefit any warranty given by such Subcontractor or Vendor with respect
to such Equipment and services.
 
12.7
Survival of Warranties

 
The provisions of this Article shall survive the expiration or termination of
this Agreement.
 
ARTICLE XIII.
REPRESENTATIONS
 
13.1
Representations and Warranties.

 
13.1.1
Contractor represents and warrants to FPL that:

 
 
(a)
Contractor is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of Delaware and is duly authorized and
qualified to conduct business in the State of Florida;

 
 
(b)
Contractor has all requisite power and authority to conduct its business, own
its properties and execute and deliver this Agreement and perform its
obligations hereunder in accordance with the terms hereof;

 
 
(c)
The execution, delivery, and performance of the Contract Documents have been
duly authorized by all requisite corporate action and this Agreement constitutes
the legal, valid and binding obligation of Contractor, enforceable against
Contractor in accordance with its terms;

 
 
(d)
Neither the execution, delivery or performance of the Contract Documents
conflicts with, or results in a violation or breach of the terms, conditions or
provisions of, or constitutes a default under, the organizational documents of
Contractor or any agreement, contract, indenture or other instrument under which
Contractor or its assets are bound, nor violates or conflicts with any
Applicable Law or any judgment, decree, order, writ, injunction or award
applicable to Contractor;



Solar Photovoltaic EPC
 
Page 67

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(e)
Contractor is not in violation of any Applicable Law or Applicable Permit, which
violations, individually or in the aggregate, would affect its performance of
its obligations under the Contract Documents;

 
(f)
Except as described in Section 18.21, Contractor’s License, Contractor is the
holder of all governmental consents, licenses, permissions and other
authorizations and Applicable Permits required to operate and conduct its
business now and as contemplated by the Contract Documents, other than
Contractor Permits  and FPL Permits which will be obtained in accordance with
the terms of the Contract Documents;

 
 
(g)
There is no pending controversy, legal action, arbitration proceeding,
administrative proceeding or investigation instituted, or to the best of
Contractor’s knowledge threatened, against or affecting, or that could affect,
the legality, validity and enforceability of the Contract Documents or the
performance by Contractor of its obligations under the Contract Documents, nor
does Contractor know of any basis for any such controversy, action, proceeding
or investigation;

 
 
(h)
Contractor has examined this Agreement, including all Appendices attached
hereto, thoroughly and become familiar with all its terms and provisions;

 
 
(i)
Contractor, by itself and through its Subcontractors and Vendors, has the full
experience and proper qualifications to design and perform the Work and to
construct the Plant in accordance with the terms of the Contract Documents;

 
 
(j)
Contractor has visited and examined the Property Site and is fully familiar with
such Property Site and surrounding area and based on such visit and examination
has no reason to believe that Contractor will be unable to complete the Work in
accordance with the Contract Documents;

 
 
(k)
To the best of its knowledge, Contractor has reviewed all other documents and
information necessary and available to Contractor in order to ascertain the
nature, location and scope of the Work, the character and accessibility of the
Property Site, the existence of obstacles to construction of the Plant and
performance of the Work, the availability of facilities and utilities, and the
location and character of existing or adjacent work or structures;

 
 
(l)
Contractor owns or has the right to use all patents, trademarks, service marks,
tradenames, copyrights, licenses, franchises, permits and intellectual property
rights necessary to perform the Work without conflict with the rights of others;

 
 
(m)
Each of Contractor and *** is financially solvent, able to pay its debts as they
mature, and possessed of sufficient working capital to complete its obligations
under this Agreement;

 
 
(n)
FPL may provide or may have provided Contractor with copies of certain studies,
reports or other information (including oral statements) and Contractor
represents and acknowledges that:

 
 
(i)
All such documents or information have been or will be provided as background
information and as an accommodation to Contractor;

 
 
(ii)
FPL makes no representations or warranties with respect to the accuracy of such
documents or the information (including oral statements) or opinions therein
contained or expressed; and

 
 
(iii)
It is not relying on FPL for any information, data, inferences, conclusions, or
other information with respect to the Job Site (other than the boundary survey
referred to in Section 4.7, Description of Property Site), including the surface
conditions of the Job Site and the surrounding areas;

 
 
(o)
All Persons who will perform any portion of the Work have and will have all
business and professional certifications required by Applicable Law to perform
their respective services under this Agreement;

 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
Solar Photovoltaic EPC
 
Page 68

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(p)
The access rights granted to or obtained by Contractor to the Job Site are
adequate for the performance of the Work and operation of the Plant; and

 
 
(q)
The Plant will be designed and constructed to achieve or exceed the Net Energy
Output Guarantee.

 
13.1.2
FPL represents and warrants to Contractor that:

 
 
(a)
FPL is a corporation, duly organized, validly existing, and in good standing
under the laws of Florida and is duly authorized and qualified to conduct
business in the State of Florida;

 
 
(b)
FPL has all requisite power and authority to conduct its business, own its
properties and execute and deliver the Contract Documents and perform its
obligations hereunder in accordance with the terms hereof;

 
 
(c)
The execution, delivery, and performance of the Contract Documents have been
duly authorized by all requisite corporation action and this Agreement
constitutes the legal, valid and binding obligation of FPL, enforceable against
FPL in accordance with its terms;

 
 
(d)
Neither the execution, delivery or performance of the Contract Documents
conflicts with, or results in a violation or breach of the terms, conditions or
provisions of, or constitutes a default under, the organizational documents of
FPL or any agreement, contract, indenture or other instrument under which FPL or
its assets are bound, nor violates or conflicts with any Applicable Law or any
judgment, decree, order, writ, injunction or award applicable to FPL;

 
 
(e)
FPL is not in violation of any Applicable Law or Applicable Permit, which
violations, individually or in the aggregate, would affect its performance of
its obligations under the Contract Documents; and

 
 
(f)
FPL is the holder of all governmental consents, licenses, permissions and other
authorizations and Applicable Permits required to operate and conduct its
business now and as contemplated by the Contract Documents, other than FPL
Permits which will be obtained in accordance with the terms of the Contract
Documents.

 
13.2
Survival of Representations and Warranties

 
The representations and warranties of the Parties herein shall survive execution
and termination of this Agreement.
 
ARTICLE XIV.
FORCE MAJEURE AND FPL CAUSED DELAY
 
14.1
Definition of Force Majeure Event

 
14.1.1
As used herein, the term “Force Majeure Event” shall mean any event or
circumstance, or combination of events or circumstances, that arises after the
date hereof, is beyond the reasonable control of the Party claiming the Force
Majeure Event, is unavoidable or could not be prevented or overcome by the
reasonable efforts and due diligence of the Party claiming the Force Majeure
Event and has an impact which will actually, demonstrably, adversely and
materially affect such Party’s ability to perform its obligations in accordance
with the terms of the Contract Documents or has an impact which will actually,
demonstrably, adversely and materially affect the Critical Path of the Work and
performance of its obligations in accordance with the terms of the Contract
Documents.  Without limiting the generality of the foregoing, events that may
give rise to a Force Majeure Event include, without limitation:

 
 
(a)
Acts of God;

 
 
(b)
Natural disasters;

 
 
(c)
Fires;

 
 
(d)
Earthquakes;

 
 
(e)
Lightning;

 
Solar Photovoltaic EPC
 
Page 69

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(f)
Floods;

 
 
(g)
Storms;

 
 
(h)
Civil disturbances;

 
 
(i)
Terrorism;

 
 
(j)
Riots;

 
 
(k)
War; and

 
 
(l)
The action of or failure to act on the part of any Government Authority having
or asserting jurisdiction that is binding upon the Parties and has been opposed
by all reasonable means,

 
 
 
In each case, that meet the definition of Force Majeure Event as set forth
above.

 
14.1.2
Notwithstanding the foregoing, the term “Force Majeure Event” does not include,
without limitation:

 
 
(a)
Strikes, work stoppages (or deteriorations), slowdowns or other labor actions,
unless such strike, work stoppage or other labor action is a result of strike,
work stoppage or other labor action originated by employees of the Party not
claiming the Force Majeure Event;

 
 
(b)
Any labor or manpower shortages;

 
 
(c)
Unavailability, late delivery, failure, breakage or malfunction of equipment or
materials or events that affect the cost of equipment or materials;

 
 
(d)
Economic hardship (including lack of money);

 
 
(e)
Perils of sea;

 
 
(f)
Delays in transportation (including delays in clearing customs) other than
delays in transportation resulting from accidents or closure of roads or other
transportation route by Government Authorities;

 
 
(g)
Changes in Applicable Laws;

 
 
(h)
***;

 
 
(i)
Actions of a Government Authority with respect to Contractor’s compliance with
Applicable Laws or Applicable Permits;

 
 
(j)
Any failure by Contractor to obtain and/or maintain any Applicable Permit it is
required to obtain and/or maintain hereunder;

 
 
(k)
Any other act, omission, delay, default or failure (financial or otherwise) of a
Subcontractor or Vendor; or

 
 
(l)
Any surface or subsurface conditions at the Property Site (subject to
Contractor’s rights as provided in Section 3.4.4, Differing Condition, of
Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF CONTRACTOR).

 
14.1.3
Notwithstanding the foregoing and solely for the purpose of conducting the
acceptance testing provided for in Section 2 of Appendix HH – Acceptance
Testing, the term “Force Majeure Event” includes solar conditions that do not
meet the express criteria set forth in in Section 2 of Appendix HH – Acceptance

 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 70

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
Testing, subject however to the other requirements for an event or occurrence to
be Force Majeure Event and the other requirements set forth in this Article.
 
14.2
Notice of Force Majeure Event

 
The Party claiming a Force Majeure Event shall within five (5) Business Days
after it knows or should have known of the occurrence of the Force Majeure Event
(or in any event, no later than twenty (20) days after the commencement of the
Force Majeure Event), give the other Party written notice describing the details
of the cause and nature of the Force Majeure Event, the anticipated length of
delay due to the Force Majeure Event and any other affect on the Party’s
performance of its obligations hereunder; provided that if the Force Majeure
Event results in a breakdown of communications rendering it not reasonably
practicable to give notice within the applicable time limit specified herein,
then the Party claiming a Force Majeure Event shall give such notice as soon as
reasonably practicable after the reinstatement of communications, but no later
than five (5) Business Days after such reinstatement.  Within fifteen (15) days
after initial notification, such Party shall provide sufficient proof of the
occurrence and duration of such Force Majeure Event to the other Party and shall
thereafter provide the other Party with periodic supplemental updates to reflect
any change in information given to the other Party as often as requested by the
other Party.  The Party claiming the Force Majeure Event shall give notice to
the other Party of:  (i) the cessation of the relevant Force Majeure Event; and
(ii) the cessation of the effects of such Force Majeure Event on the performance
by it of its obligations under the Contract Documents as soon as practicable
after becoming aware thereof.  No Force Majeure Event shall relieve any Party
from performing those of its obligations that are not affected by the Force
Majeure Event.
 
14.3
Delay from Force Majeure Event

 
14.3.1
So long as the conditions set forth in this Section 14.3 are satisfied, and
subject to Section 14.7, Performance Not Excused, neither Party shall be
responsible or liable for, or deemed in breach of this Agreement because of, any
failure or delay in complying with its obligations under or pursuant to the
Contract Documents to the extent that such failure has been caused, or
contributed to, by one or more Force Majeure Events or its effects or by any
combination thereof, and in such event:

 
 
(a)
Except as otherwise provided herein, the performance by the Party claiming the
Force Majeure Event of its obligations hereunder shall be suspended, and in the
event that such Party is required to start or complete an action during a
specific period of time, such start date or period for completion shall be
extended, on the condition that:

 
 
(i)
Such suspension of performance and extension of time shall be of no greater
scope and of no longer duration than is required by the effects of the Force
Majeure Event;

 
 
(ii)
The Party claiming the Force Majeure Event complies with Section 14.2, Notice of
Force Majeure Event; and

 
 
(iii)
The Party claiming the Force Majeure Event continually uses commercially
reasonable efforts to alleviate and mitigate the cause and effect of the Force
Majeure Event and remedy its inability to perform; and

 
 
(b)
In the event Contractor desires to claim a Force Majeure Event, it must submit a
request for Changes pursuant to Section 6.2, Change Orders Requested by
Contractor, of Article VI, CHANGE ORDERS.

 
14.3.2
Solely with respect to a Force Majeure Event described in Section 14.1.3, if
such Force Majeure Event continues for sixty (60) consecutive days from the
commencement of acceptance testing, then, solely for purposes of Section 11.2,
FPL shall deem Contractor to have satisfied the Minimum Performance Level and
Schedule Liquidated Damages shall not be payable.  In such event, Contractor
shall not be deemed to have achieved Provisional Acceptance until solar
conditions exist that meet the express criteria set forth in in Section 2 of
Appendix HH – Acceptance Testing and the Minimum Performance Level is achieved
in accordance with Section 11.6.



Solar Photovoltaic EPC
 
Page 71

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
14.3.3
Contractor’s failure to comply with this Section 14.3, shall constitute a waiver
of any claims as a result of a Force Majeure Event.

 
14.4
Removal of Force Majeure

 
If, within a reasonable time after a Force Majeure Event that has caused
Contractor to suspend or delay performance of the Work, action to be undertaken
at the expense of FPL has been identified and recommended to Contractor, and
Contractor has failed within five (5) days after receipt of notice thereof from
FPL to take such action as Contractor could lawfully and reasonably initiate to
remove or relieve either the Force Majeure Event or its direct or indirect
effects, FPL may, in its sole discretion and after notice to Contractor,
initiate such reasonable measures as will be designed to remove or relieve such
Force Majeure Event or its direct or indirect effects and thereafter require
Contractor to resume full or partial performance of the Work.  To the extent
Contractor’s failure to take such measures results in expense in addition to
what FPL would have paid to Contractor (whether as part of the original Contract
Price or as additional compensation to the extent the requested measures
constituted a Change Order altering the scope of the Work) had Contractor taken
such measures, such additional expense shall be for Contractor’s account.
 
14.5
Notice of FPL Caused Delay

 
14.5.1
In the event Contractor desires to claim an FPL Caused Delay, Contractor shall
within five (5) Business Days after it knows or should have known of the
occurrence of the FPL Caused Delay, give FPL written notice describing the
details of the FPL Caused Delay, the anticipated length of such delay and any
other affect on Contractor’s performance of its obligations hereunder.  Within
fifteen (15) days after initial notification, Contractor shall:

 
 
(a)
Provide to FPL demonstrable proof of the occurrence and duration of such FPL
Caused Delay and, if requested by FPL, such proof shall be provided, and in any
event verified, by an independent third party reasonably acceptable to FPL and
Contractor at the sole cost and expense of Contractor; and

 
 
(b)
Thereafter provide FPL with periodic supplemental updates to reflect any change
in information given to FPL as often as requested by FPL.

 
14.5.2
In the event that Contractor claims an FPL Caused Delay in violation of this
provision, FPL shall be entitled to set-off against any payments due to
Contractor or draw upon any security provided by Contractor (including the
Letter of Credit) to compensate FPL for all costs (including reasonable
attorneys’ and other consultants’ fees) incurred in enforcing this Section 14.5.

 
14.6
Delay from FPL Caused Delay

 
14.6.1
So long as the conditions set forth in this Section 14.6, are satisfied and
subject to Section 14.7, Performance Not Excused, Contractor shall not be
responsible or liable for, or deemed in breach of the Contract Documents because
of, any failure or delay in completing the Work in accordance with the Project
Schedule or achieving Provisional Acceptance by the Guaranteed Provisional
Acceptance Date to the extent that such failure has been caused by one or more
FPL Caused Delays, and in such event, except as otherwise provided herein, the
start date or period for completion of any portion of the Work shall be
extended, on the condition that:

 
 
(a)
Such suspension of performance and extension of time shall be of no greater
scope and of no longer duration than is required by the effects of the FPL
Caused Delay;

 
 
(b)
Contractor complies with Section 14.5, Notice of FPL Caused Delay; and

 
 
(c)
Contractor provides all assistance reasonably requested by FPL for the
elimination or mitigation of the FPL Caused Delay.

 
14.6.2
In the event Contractor desires to claim an FPL Caused Delay, it must submit a
request for Changes pursuant to Section 6.2, Change Orders Requested by
Contractor, of Article VI, CHANGE ORDERS, and Contractor shall be entitled to
suspension of performance or extension of time (including an extension of the
Guaranteed Provisional Acceptance Date) together with demonstrated, justified
and



Solar Photovoltaic EPC
 
Page 72

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
reasonable additional costs incurred by reason of such delay to the extent
agreed upon by both Parties pursuant to a Change Order in accordance with
Section 6.2, Change Orders Requested by Contractor, of Article VI, CHANGE
ORDERS.  Failure to comply with the terms of this Section 14.6, shall constitute
a waiver of any claims for an increase in the Project Schedule or the Contract
Price as a result of an FPL Caused Delay.

 
14.7
Performance Not Excused

 
The payment of money owed shall not be excused because of a Force Majeure Event
or FPL Caused Delay.  In addition, a Party shall not be excused under this
Article from timely performance of its obligations hereunder to the extent that
the claimed Force Majeure Event or FPL Caused Delay was caused by any negligent
or intentional acts, errors, or omissions, or for any breach or default of the
Contract Documents by such Party.  Furthermore, no suspension of performance or
extension of time shall relieve the Party benefiting therefrom from any
liability for any breach of the obligations that were suspended or failure to
comply with the time period that was extended to the extent such breach or
failure occurred prior to the occurrence of the applicable Force Majeure Event
or FPL Caused Delay.  Notwithstanding anything contained herein to the contrary,
Contractor shall not withdraw Contractor’s Equipment and personnel from the Job
Site or otherwise demobilize without the prior authorization of FPL.  Contractor
shall not be entitled to receive reimbursement for its costs of demobilization
and/or remobilization as a result of any Force Majeure Event.
 
ARTICLE XV.
TERMINATION
 
15.1
Contractor Events of Default

 
The occurrence of any of the following events shall constitute an event of
default by Contractor (each a “Contractor Event of Default”):
 
15.1.1
The failure of Contractor, subject to the grace period provided in Section 11.1,
Completion Guarantee, of Article XI, CONTRACTOR GUARANTEES AND LIQUIDATED
DAMAGES, to achieve Provisional Acceptance by the Guaranteed Provisional
Acceptance Date;

 
15.1.2
Intentionally Deleted.

 
15.1.3
The failure of Contractor to achieve Final Acceptance within *** (***) days
after the Guaranteed Provisional Acceptance Date;

 
15.1.4
The failure of the Plant to continue to operate at Minimum Performance Level
after Provisional Acceptance and prior to Final Acceptance, unless such failure
is caused by FPL’s failure to properly operate and maintain the Plant in
accordance with Contractor’s written instructions provided hereunder;

 
15.1.5
The Plant, during the period of time between Provisional Acceptance and Final
Acceptance, is not capable of being operated in accordance with Plant operating
procedures and all Applicable Laws and Applicable Permits, and other
requirements of the Agreement, and all operating conditions specified in the
Scope of Work;

 
15.1.6
The failure by Contractor to pay liquidated damages as required herein;

 
15.1.7
Any failure by Contractor to make any other payment or payments required to be
made to FPL under the Contract Documents within five (5) Business Days after
receipt of written notice from FPL of Contractor’s failure to make such other
payment or payments (except, in the case of payments other than Schedule
Liquidated Damages, to the extent Contractor disputes such other payment or
payments in good faith and in accordance with the terms of this Agreement);

 
15.1.8
Any of the following occurs:

 
 
(a)
Contractor fails to supply sufficient skilled workers or suitable materials or
equipment;

 
 
(b)
Contractor fails to make prompt payments when due to Subcontractors or Vendors
for labor, materials or equipment;



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 73

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(c)
Contractor suspends performance of a material portion of the Work (other than as
provided in:  (i) Article XIV, FORCE MAJEURE AND FPL CAUSED DELAY; (ii) Section
15.4.1, Suspension by FPL for Convenience, (iii) Section 15.7, Termination by
Contractor Due to FPL Default; or (iv) pursuant to a Change Order); or

 
 
(d)
Contractor fails to comply with any provision of any Applicable Law,

 
 
 
and if in each paragraph (a) through (d) of this Section, such condition remains
unremedied for thirty (30) days following written notice thereof by FPL, or for
such longer period, not to exceed sixty (60) days, during which time Contractor
diligently pursues the cure of such material breach, if such material breach is
capable of being cured;

 
15.1.9
The failure by Contractor to deliver any recovery plan described in Section
5.3.3, of Section 5.3, Project Schedule, of Article V, PROJECT SCHEDULE, within
thirty (30) days after the date such recovery plan is due pursuant to the terms
of such Section, or following approval of a recovery plan pursuant to such
Section, the failure of Contractor to meet the schedule set forth in such
recovery plan;

 
15.1.10
Any breach by Contractor of any representation or warranty made by Contractor in
Article XIII, REPRESENTATIONS;

 
15.1.11
Any breach by Contractor of any obligation, covenant or agreement of Contractor
hereunder other than those breaches specified in this Section 15.1, and:

 
 
(a)
Such breach is not cured by Contractor within fifteen (15) days after notice
thereof from FPL; or

 
 
(b)
If such breach is not capable of being cured within such fifteen (15) day period
(as determined by FPL in its sole discretion), Contractor fails to:

 
 
(i)
Commence to cure such breach within such fifteen (15) day period;

 
 
(ii)
Thereafter diligently proceed to cure such breach in a manner satisfactory to
FPL in its sole discretion;

 
 
(iii)
Cure such breach within ninety (90) days after notice thereof from FPL;

 
15.1.12
Any of the following occurs:

 
 
(a)
Contractor  *** consents to the appointment of or taking possession by, a
receiver, a trustee, custodian, or liquidator of itself or of a substantial part
of its assets, or fails or admits in writing its inability to pay its debts
generally as they become due, or makes a general assignment for the benefit of
creditors;

 
 
(b)
Contractor  *** files a voluntary petition in bankruptcy or a voluntary petition
or an answer seeking reorganization in a proceeding under any applicable
bankruptcy or insolvency laws or an answer admitting the material allegations of
a petition filed against it in any such proceeding, or seeks relief by voluntary
petition, answer or consent, under the provisions of any now existing or future
bankruptcy, insolvency or other similar law providing for the liquidation,
reorganization, or winding up of corporations, or providing for an agreement,
composition, extension, or adjustment with its creditors;

 
 
(c)
A substantial part of Contractor’s  *** assets is subject to the appointment of
a receiver, trustee, liquidator, or custodian by court order and such order
shall remain in effect for more than thirty (30) days; or

 
 
(d)
Contractor  *** is adjudged bankrupt or insolvent, has any property sequestered
by court order and such order shall remain in effect for more than thirty (30)
days, or has filed against it a petition under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect, and such petition shall
not be dismissed within thirty (30) days of such filing;



 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 74

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
15.1.13
The dissolution of Contractor, except for the purpose of merger, consolidation
or reorganization where the successor expressly assumes Contractor’s obligations
hereunder and such assignment and assumption does not materially adversely
affect the ability of the successor to perform its obligations under the
Contract Documents  *** remains in full force and effect for the obligations of
such successor;

 
15.1.14
The transfer by Contractor of all or a substantial portion of the:

 
 
(a)
Rights and/or obligations of Contractor hereunder, except for an assignment
permitted hereunder; or

 
 
(b)
Assets or obligations of Contractor, except where the transferee expressly
assumes the transferred obligations and such transfer does not materially
adversely affect the ability of Contractor or the transferee, as applicable, to
perform its obligations under the Contract Documents, as determined by FPL in
its sole discretion;

 
15.1.15
***;

 
15.1.16
Any failure by Contractor to maintain the insurance coverages required of it in
accordance with Article IX, INSURANCE;

 
15.1.17
Any failure of Contractor to maintain the Letter of Credit in accordance with
Section 7.5, Letters of Credit, of Article VII, CONTRACT PRICE; PAYMENTS TO
CONTRACTOR, ***; unless the available amount thereunder *** has been drawn in
full in accordance with the terms thereof;

 
15.1.18
Any abandonment of the Work by Contractor, where “Abandonment” for the purposes
of this Section shall mean that Contractor has substantially reduced personnel
at the Job Site or removed required equipment from the Job Site such that, in
the opinion of an experienced construction manager, Contractor would not be
capable of completing the Critical Milestones in accordance with the Project
Schedule; or

 
15.1.19
***.

 
15.2
Termination by FPL Due to Contractor Default; Other Remedies.

 
15.2.1
Upon the occurrence of a Contractor Event of Default, FPL may, at its option,
terminate this Agreement, without prejudice to any other rights and remedies
available to FPL under this Agreement, by giving written notice thereof to
Contractor, which termination shall be effective upon the giving of such notice
by FPL.

 
15.2.2
In the event of a termination by FPL under this Section 15.2, FPL shall have the
right to take possession of and use all of the Contractor Equipment located at
the Job Site on the date of such termination for the purpose of completing the
Work and may employ any other Person to complete the Work by whatever method
that FPL may deem necessary.  In addition, FPL may make such expenditures as in
FPL’s sole judgment will accomplish the timely completion of the Work in
accordance with the terms hereof.

 
15.2.3
In the event of termination by FPL under this Section 15.2, Contractor shall not
be entitled to receive any further payments under the Contract Documents (other
than undisputed payments owed and payable to Contractor hereunder prior to the
date of such termination).

 
15.2.4
In the event of termination by FPL under this Section 15.2, Contractor shall be
responsible for and shall reimburse FPL for the following amounts:


 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



Solar Photovoltaic EPC
 
Page 75

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
(a)
All reasonable costs and expenses incurred by FPL to engage a substitute
contractor to complete (or cure deficiencies in) the Work, including, without
limitation, overhead and legal, engineering and other professional expenses;

 
 
(b)
All reasonable costs and expenses incurred in connection with the termination of
the Contract Documents, including costs and expenses incurred in connection with
the obligations set forth under Section 15.9, Obligations Upon Termination;

 
 
(c)
The amount by which:

 
 
(i)
The cost reasonable to complete (or cure deficiencies in) the Work, exceeds

 
 
(ii)
The balance of the Contract Price unpaid at the time of the termination; and

 
 
(d)
All actual damages occasioned by reason of said default, except that Parties
agree that Schedule Liquidated Damages shall apply in lieu of delay damages for
late completion.

 
15.2.5
Upon the occurrence and during the continuance of a Contractor Event of Default
but prior to termination of this Agreement by FPL, FPL may, without prejudice to
any of its other rights or remedies:

 
 
(a)
***;

 
 
(b)
Seek equitable relief to cause Contractor to take action or to refrain from
taking action pursuant to this Agreement, or to make restitution of amounts
improperly received under this Agreement;

 
 
(c)
Make such payments or perform such obligations as are required to cure such
Contractor Event of Default, and then draw on or make a claim against the Letter
of Credit or other security provided pursuant to this Agreement for the cost of
such payment or performance and/or offset the cost of such payment or
performance against payments otherwise due to Contractor under this Agreement;
provided that FPL shall be under no obligation to cure any such Contractor Event
of Default;

 
 
(d)
Seek damages as provided in Section 15.2.4, including proceeding against any
bond, guarantee, letter of credit, or other security given by or for the benefit
of Contractor for its performance under this Agreement;

 
 
(e)
Require direct payment or co-payment to Subcontractors or Vendors and any such
payments or co-payments shall be credited against amounts due to Contractor
under the Agreement; or

 
 
(f)
Assign to FPL any agreement or purchase order with a Subcontractor or Vendor,
provided that:

 
 
(i)
FPL shall assume the obligations under such agreement or purchase order accruing
after the date of such assignment;

 
 
(ii)
If requested by FPL, Contractor shall remain responsible for administering and
managing such agreement or purchase order (including enforcing the warranty
obligations thereunder); and

 
 
(iii)
In no event shall Contractor be relieved of its obligation to achieve
Provisional Acceptance or Final Acceptance as a result of such assignment.

 
15.3
Termination by FPL for Convenience.

 
15.3.1
FPL may terminate this Agreement at any time for any reason in its sole
discretion by giving written notice thereof to Contractor, which termination
shall be effective upon the giving of such notice by FPL.  Upon receiving any
such notice of termination, Contractor shall stop performing the Work and,
except as otherwise directed by FPL, shall cancel as quickly as possible all
orders placed by it with Subcontractors and Vendors and shall use all reasonable
efforts to minimize cancellation charges and other costs and expenses associated
with the termination of the Agreement.  Contractor shall also promptly assign
all subcontracts and purchase orders which FPL wishes to retain in accordance
with Section 15.9, Obligations Upon Termination.



 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 76

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
15.3.2
In the event of a termination by FPL under Section 15.3.1, Contractor shall be
entitled to receive, as its sole and exclusive remedy for such termination, a
termination payment (“Termination Payment”) equal to the termination amount as
set forth in the Termination Payment Schedule.

 
15.3.3
Intentionally Deleted.

 
15.3.4
In addition to FPL’s right to terminate set forth in Section 15.3.1 above, FPL
may terminate this Agreement because any of the following occurs pursuant to the
Power Plant Siting Act, § 403.501-518, Florida Statutes and/or Chapter 62-17,
Part I, (§ 62-17.011-62-17.293) of the Florida Administrative Code, the
procedural rule implementing the act or otherwise:

 
 
(a)
FPL does not select the Project pursuant to the “Request for Proposals”;

 
 
(b)
The Siting Board does not issue a “Land Use Order” for the Project;

 
 
(c)
The Siting Board does not issue a “Final Certification Order”;

 
 
(d)
The Florida Department of Environmental Protection does not issue the “Air
Construction Permit”;

 
 
(e)
The State of Florida Public Service Commission does not issue a “Need Order” for
the Project;

 
 
(f)
The Project is unable to obtain the applicable local, county, state or federal
permits not covered by the Power Plant Siting Act;

 
 
(g)
The administrative law judge responsible for recommending the Project to the
Governor fails to recommend the Project;

 
 
(h)
The Governor fails to approve the Project;

 
 
(i)
Any other Government Authority whose approval or recommendation is necessary for
the Project to be constructed fails to grant such approval or give such
recommendation; or

 
 
(j)
As a condition of obtaining any of the foregoing approvals or recommendations,
FPL is required to materially amend the proposal for the Project (as determined
in FPL’s sole discretion);

 
then Contractor shall not be entitled to receive any further payments under the
Contract Documents, except for the applicable Termination Payment.  
 
15.3.5
Any amount owed pursuant to this Section 15.3, shall be subject to adjustment to
the extent any Work contains Defects.

 
15.4
Suspension by FPL for Convenience.

 
15.4.1
FPL may suspend all or a portion of the Work to be performed under the Contract
Documents at any time for any reason in its sole discretion by giving written
notice thereof to Contractor.  Such suspension, not to exceed 90 days
individually and 180 days total while this Agreement is in effect, shall
continue for the period specified in the notice of suspension; provided that
Contractor agrees to resume performance of the Work promptly upon receipt of
notice from FPL.  Upon receiving any such notice of suspension, unless the
notice requires otherwise, Contractor shall:

 
 
(a)
Immediately discontinue the Work on the date and to the extent specified in the
notice;

 
 
(b)
Place no further orders or subcontracts for Equipment, services or facilities
with respect to suspended Work, other than to the extent required in the notice;

 
 
(c)
Promptly make every reasonable effort to obtain suspension, with terms
reasonably satisfactory to FPL, of all orders, subcontracts and rental
agreements to the extent they relate to performance of suspended Work;

 
 
(d)
Continue to protect and maintain the Work performed, including those portions on
which Work has been suspended; and



Solar Photovoltaic EPC
 
Page 77

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(e)
Take any other reasonable steps to minimize costs and expenses associated with
such suspension.

 
15.4.2
Except as provided in Section 15.4.3, below, as full compensation for any
suspension under this Section, Contractor will be reimbursed by FPL for the
costs, as reasonably incurred, without duplication of any item, to the extent
that such costs directly result from such suspension of the Work and to the
extent that they do not reflect reimbursement for Contractor’s, Vendors’ or
Subcontractors’ anticipated profit from unperformed Work, including all
necessary and reasonable costs incurred in connection with demobilization and
remobilization of Contractor’s facility and Labor and Contractor Equipment, plus
an amount equal to ***% of such amounts.

 
15.4.3
Upon delivery of notice by FPL to Contractor to resume suspended Work,
Contractor shall, as promptly as reasonably possible, resume performance under
the Contract Documents to the extent required in the notice.  Contractor may
request a Change Order as a result of a suspension of Work under this Section
within fourteen (14) days after receipt of notice to resume the suspended Work;
provided that such suspension was not due to Contractor’s negligence, willful
misconduct or noncompliance with the terms of this Agreement.  Contractor shall
submit to FPL a request for Changes in accordance with Article VI, CHANGE
ORDERS, and such request shall be accompanied by sufficient documentation
setting forth the schedule impact and monetary extent of such claim in
sufficient detail to permit thorough analysis by FPL; provided that if such
information is not available within such fourteen (14) day period, Contractor
shall notify FPL of such within such fourteen (14) day period and provide an
expected date (which shall be as soon as reasonably practicable) for providing
such information.  If Contractor does not submit a request for Changes within
such fourteen (14) day period and provide the information regarding schedule and
monetary impact as required above within such fourteen (14) day period (or by
the expected date if not possible during such fourteen (14) day period),
Contractor shall not be entitled to any additional consideration or other
amendments hereto and shall be deemed to have waived all claims and offsets
against FPL as a result of the suspension of Work.  Contractor shall permit
access by FPL to pertinent records for purposes of reviewing the claims by
Contractor of schedule and monetary impact.

 
15.4.4
Contractor shall not have any recourse to the provisions of Sections 15.4.2 or
15.4.3 if and to the extent that any suspension by FPL under this Section 15.4.1
occurs contemporaneously with any Force Majeure Event, FPL Caused Delay or a
breach of Contractor’s obligations under this Agreement.

 
15.5
[Intentionally Deleted]

 
15.6
FPL Events of Default

 
The occurrence and continuation of any of the following events shall constitute
an event of default by FPL (each, an “FPL Event of Default”):
 
15.6.1
A failure by FPL to make payment of any undisputed amount when due, and such
breach is not cured by FPL within fifteen (15) days after FPL’s receipt of
notice thereof from Contractor; or

 
15.6.2
Any breach by FPL of any representation or warranty made by FPL in Article XIII,
REPRESENTATIONS;

 
15.6.3
Any of the following occurs:

 
 
(a)
FPL consents to the appointment of or taking possession by, a receiver, a
trustee, custodian, or liquidator of itself or of a substantial part of its
assets, or fails or admits in writing its inability to pay its debts generally
as they become due, or makes a general assignment for the benefit of creditors;

 
 
(b)
FPL files a voluntary petition in bankruptcy or a voluntary petition or an
answer seeking reorganization in a proceeding under any applicable bankruptcy or
insolvency laws or an answer admitting the material allegations of a petition
filed against it in any such proceeding, or seeks relief by voluntary petition,
answer or consent, under the provisions of any now existing or future
bankruptcy, insolvency or other similar law providing for the liquidation,
reorganization, or winding up of corporations, or providing for an agreement,
composition, extension, or adjustment with its creditors;



Solar Photovoltaic EPC
 
Page 78

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(c)
A substantial part of FPL’s assets is subject to the appointment of a receiver,
trustee, liquidator, or custodian by court order and such order shall remain in
effect for more than thirty (30) days; or

 
 
(d)
FPL is adjudged bankrupt or insolvent, has any property sequestered by court
order and such order shall remain in effect for more than thirty (30) days, or
has filed against it a petition under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect, and such petition shall
not be dismissed within thirty (30) days of such filing.

 
15.6.4
Any breach by FPL of any obligation, covenant or agreement of FPL hereunder
other than those breaches specified in this Section 15.6, and:

 
 
(a)
Such breach is not cured by FPL within fifteen (15) days after notice thereof
from Contractor; or

 
 
(b)
If such breach is not capable of being cured within such fifteen (15) day period
(as determined by Contractor in its sole discretion), FPL fails to:

 
 
(i)
Commence to cure such breach within such fifteen (15) day period;

 
 
(ii)
Thereafter diligently proceed to cure such breach in a manner satisfactory to
Contractor in its sole discretion; or

 
 
(iii)
Cure such breach within ninety (90) days after notice thereof from Contractor.

 
15.6.5
The dissolution of FPL, except for the purpose of merger, consolidation or
reorganization where the successor expressly assumes FPL’s obligations hereunder
and such assignment and assumption does not materially adversely affect the
ability of the successor to perform its obligations under the Contract
Documents.

 
15.6.6
The transfer by FPL of all or a substantial portion of the:

 
 
(a)
Rights and/or obligations of FPL hereunder, except for an assignment permitted
hereunder; or

 
 
(b)
Assets or obligations of FPL, except where the transferee expressly assumes the
transferred obligations and such transfer does not materially adversely affect
the ability of FPL or the transferee, as applicable, to perform its obligations
under the Contract Documents, as determined by Contractor in its sole
discretion;

 
15.6.7
Any failure by FPL to maintain the insurance coverages required of it in
accordance with Article IX, INSURANCE;

 
15.7
Termination by Contractor Due to FPL Default.

 
15.7.1
Subject to Section 15.7.2, below, upon the occurrence and during the continuance
of an FPL Event of Default beyond the applicable grace period, Contractor may
terminate this Agreement thirty (30) Days after giving written notice thereof to
FPL so long as the amount owed by FPL (other than any amount disputed in
accordance with the terms of this Agreement) is not paid within such period.

 
15.7.2
In the event of such termination, Contractor shall be entitled to receive an
amount equal to the Termination Payment as its sole and exclusive remedy for
such termination.

 
15.8
Continuing Obligations and Remedies During Event of Default

 
In the event of the occurrence of any default hereunder:
 
15.8.1
Neither Party shall be relieved of any of its liabilities or obligations
hereunder, unless and until such liabilities and obligations are terminated in
accordance with the provisions hereof; and

 
15.8.2
Each Party shall have the right to pursue any right or remedy available to it,
hereunder.

 
15.9
Obligations Upon Termination

 
Upon a termination of this Agreement pursuant to Section 15.2:


Solar Photovoltaic EPC
 
Page 79

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
15.9.1
Contractor shall leave the Job Site and remove from the Job Site all Contractor
Equipment, waste, rubbish and Hazardous Material as FPL may request;

 
15.9.2
FPL shall take possession of the Job Site and of the Equipment (whether at the
Job Site, in transit or otherwise);

 
15.9.3
Contractor shall promptly assign to FPL or its designee any contract rights
(including warranties, licenses, patents and copyrights) that it has to any and
all Equipment and the Work, including, without limitation, contracts with
Subcontractors and Vendors, and Contractor shall execute such documents as may
be reasonably requested by FPL to evidence such assignment, subject to FPL’s
assumption of same and, if required, FPL’s adequate assurance to such
Subcontractors or Vendors regarding FPL’s ability to pay;

 
15.9.4
Contractor shall promptly furnish FPL with copies of all Drawings and, to the
extent available, Final Plans, and copies of all computer files containing
Drawings or Final Plans;

 
15.9.5
Contractor hereby grants FPL and its designee with the right to use, free of
charge, all patented, copyrighted and other proprietary information relating to
the Work that FPL deems necessary to complete the Work, and Contractor shall
execute such documents as may be reasonably requested by FPL to evidence such
right;

 
15.9.6
Contractor shall assist FPL in preparing an inventory of all Equipment in use or
in storage at the Job Site;

 
15.9.7
Contractor shall perform all Remediation Work requested by FPL; and

 
15.9.8
Contractor shall take such other action as required hereunder upon termination
of this Agreement.

 
15.10
Termination and Survival of Terms

 
Upon termination of this Agreement pursuant to this Article, the rights and
obligations of the Parties hereunder shall terminate, except for the rights and
obligations:
 
15.10.1
Accrued as of the date of termination;

 
15.10.2
Arising out of events occurring prior to the date of termination; and

 
15.10.3
Of the Parties which survive termination, including the rights and obligations
forth in Articles XII, CONTRACTOR’S WARRANTIES, and XIII, REPRESENTATIONS.

 
ARTICLE XVI.
INDEMNIFICATION
 
16.1
Contractor Indemnification

 
Contractor agrees to reimburse, indemnify, defend and hold FPL, the Financing
Parties and their Affiliates and each of their respective directors, officers,
employees, representatives, agents, advisors, consultants, counsel and assigns
harmless from and against, on an After-Tax Basis, any and all losses, claims,
obligations, demands, assessments, penalties, liabilities, costs, damages and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Damages”) asserted against or incurred by such indemnitees by reason of or
resulting from any and all of the following:
 
16.1.1
Any bodily injury, death or damage to property caused by any act or omission
(including strict liability) or willful misconduct relating to or arising out of
the performance of the Work or any curative action under any warranty following
performance of the Work, of Contractor or any Affiliate thereof, any
Subcontractor or Vendor, or anyone directly or indirectly employed by any of
them, or anyone for whose acts such Person may be liable;

 
16.1.2
Any third party claims resulting in bodily or property damage arising out of
defective and/or nonconforming Work relating to or arising out of the
performance of the Work;

 
16.1.3
Claims by any Government Authority for any Contractor Taxes;

 
16.1.4
Any pollution or contamination which originates from sources in Contractor’s or
its Subcontractors’ or Vendors’ possession, use or control or caused by the
release by Contractor or its Subcontractors or Vendors



Solar Photovoltaic EPC
 
Page 80

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
(excluding Pre-Existing Hazardous Material other than as provided in (e) below),
including, without limitation, from Hazardous Material, toxic waste, industrial
hazards, sanitary waste, fuel, lubricant, motor oil, paint, solvent, bilge and
garbage;

 
16.1.5
Any release or exacerbation of Pre-Existing Hazardous Materials or rendering
removal or remediation of Pre-Existing Hazardous Materials more costly, which in
any of such events is caused by any negligent act or omission of Contractor or
any Affiliate thereof, any Subcontractor or Vendor, or anyone directly or
indirectly employed by any of them, or anyone for whose acts such Person may be
liable;

 
16.1.6
To the extent FPL has paid all undisputed amounts due pursuant to the Contract
Documents, any Lien, as set forth in Section 3.25, Claims and Liens for Labor
and Materials, of Article III, CERTAIN OBLIGATIONS AND RESPONSIBILITIES OF
CONTRACTOR, on the Equipment, the Job Site or any fixtures or personal property
included in the Work (whether or not any such Lien is valid or enforceable)
created by, through or under, or as a result of any act or omission (or alleged
act or omission) of, Contractor or any Subcontractor, Vendor or other Person
providing labor or materials in connection with the Work;

 
16.1.7
Any claim, action or proceeding by any Person for unauthorized disclosure, use,
infringement or misappropriation of any Intellectual Property Right arising
from:

 
 
(a)
Contractor’s performance (or that of its Affiliates, Subcontractors or Vendors)
under the Contract Documents, including, without limitation, the Work,
Equipment, Drawings, Final Plans or other items and services provided by
Contractor or any Subcontractor or Vendor hereunder;

 
 
(b)
The use or ownership of any Contractor Deliverable;

 
 
(c)
Any license granted hereunder; or

 
 
(d)
The design, engineering, construction, use, operation or ownership of the Plant
or any portion thereof;

 
 
(e)
(Without limiting the provisions of Section 12.3, Proprietary Rights, of Article
XII, CONTRACTOR’S WARRANTIES, if FPL is enjoined from completing the Project or
any part thereof, or from the use, operation or enjoyment of the Project or any
part thereof, as a result of such claim or legal action or any litigation based
thereon, Contractor shall promptly use its best efforts to have such injunction
removed at no cost to FPL.)

 
16.1.8
Any vitiation of any insurance policy procured under Article IX, INSURANCE, as a
result of Contractor’s failure to comply with any of the requirements set forth
in such policy or any other act by Contractor or any Subcontractor or Vendor;

 
16.1.9
Any failure of the Project, as designed, constructed or completed by Contractor,
to comply with, or be capable of operating in compliance with, Applicable Laws
or the conditions or provisions of Applicable Permits;

 
16.1.10
Any failure of Contractor to comply with Applicable Laws or the conditions or
provisions of Applicable Permits; and

 
16.1.11
Any claims with respect to employer’s liability or worker’s compensation filed
by any employee of Contractor or any of its Subcontractors or Vendors.

 
16.2
FPL Indemnification

 
FPL agrees to reimburse, indemnify, defend and hold Contractor and its
Affiliates and each of their respective directors, officers, employees,
representatives, agents, advisors, consultants and counsel harmless from and
against, on an After-Tax Basis, any and all Damages asserted against or incurred
by such indemnitees by reason of or resulting from any and all of the following:
 
16.2.1
Any bodily injury, death or damage to property caused by (a) any act or omission
(including strict liability) or willful misconduct of FPL or its agents or
employees or others under FPL’s direct control or (b) a breach by FPL of its
obligations hereunder;



Solar Photovoltaic EPC
 
Page 81

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
16.2.2
Claims by any Government Authority for any FPL Taxes;

 
16.2.3
Any Pre-Existing Hazardous Material on the Property Site, except to the extent
covered by Section 16.1.5, Contractor Release or Exacerbation; and

 
16.2.4
Any claims with respect to employer’s liability or worker’s compensation filed
by any employee of FPL.

 
16.3
Conditions of Indemnification

 
The respective rights and obligations of the Parties and the other indemnitees
under this Article with respect to claims resulting from the assertion of
liability by third parties shall be subject to the following terms and
conditions:
 
16.3.1
Notice of Proceedings.  Within fourteen (14) days (or such earlier time as might
be required to avoid prejudicing the indemnifying Party’s position) after
receipt of notice of commencement of any legal action or of any claims against
such indemnitee in respect of which indemnification will be sought, the Person
claiming to be indemnified under the terms of this Section (the “Indemnified
Person”) shall give the Party from which indemnification is sought (the
“Indemnifying Party”) written notice thereof, together with a copy of such
claim, process or other legal pleading.  Failure of the Indemnified Person to
give such notice will not reduce or relieve the Indemnifying Party of liability
hereunder unless and to the extent that the Indemnifying Party was precluded
from defending such claim, action, suit or proceeding as a result of the failure
of the Indemnified Person to give such notice.  In any event, the failure to so
notify shall not relieve the Indemnifying Party from any liability that it may
have to the Indemnified Person otherwise than under this Article.

 
16.3.2
Conduct of Proceedings.  Each Party and each other indemnitee shall have the
right, but not the obligation, to contest, defend and litigate any claim,
action, suit or proceeding by any third party alleged or asserted against it
arising out of any matter in respect of which it is entitled to be indemnified
hereunder and the reasonable costs and expenses thereof (including reasonable
attorneys’ fees and expert witness fees) shall be subject to the said indemnity;
provided that the indemnifying Party shall be entitled, at its option, to assume
and control the defense of such claim, action, suit or proceeding at its expense
upon its giving written notice thereof to the Indemnified Person.  The
Indemnified Person shall provide reasonable assistance to the Indemnifying
Party, at the Indemnifying Party’s expense, in connection with such claim,
action, suit or proceeding.  Upon such assumption, the Indemnifying Party shall
reimburse the Indemnified Person for the reasonable costs and expenses
previously incurred by it prior to the assumption of such defense by the
Indemnifying Party.  The Indemnifying Party shall keep the Indemnified Person
informed as to the status and progress of such claim, action, suit or
proceeding.  Except as set forth in paragraph (c) below, in the event the
Indemnifying Party assumes the control of the defense, the Indemnifying Party
will not be liable to the Indemnified Person under this Article for any legal
fees or expenses subsequently incurred by the Indemnified Person in connection
with such defense.  The Indemnifying Party shall control the settlement of all
claims over which it has assumed the defense; provided, however, that the
Indemnifying Party shall not agree to or conclude any settlement that affects
the Indemnified Person without the prior written approval of the Indemnified
Person, (whose said approval shall not be unreasonably withheld).

 
16.3.3
Representation.  In the event the Indemnifying Party assumes control of the
defense, the Indemnified Person shall have the right to employ its own counsel
and such counsel may participate in such claim, action, suit or proceeding, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person, when and as incurred, unless the:

 
 
(a)
Employment of counsel by such Indemnified Person has been authorized in writing
by the Indemnifying Party;

 
 
(b)
Indemnified Person shall have reasonably concluded that there may be a conflict
of interest between the Indemnifying Party and the Indemnified Person in the
conduct of the defense of such action; or



Solar Photovoltaic EPC
 
Page 82

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
 
(c)
Indemnified Person shall have reasonably concluded and specifically notified the
Indemnifying Party either that there may be specific defense available to it
which are different from or additional to those available to the Indemnifying
Party.

 
 
 
If any of the preceding clauses (a) through (c) shall be applicable, then
counsel for the Indemnified Person shall have the right to direct the defense of
such claim, action, suit or proceeding on behalf of the Indemnified Person and
the reasonable fees and expenses of such counsel shall be reimbursed by the
Indemnifying Party.

 
16.4
Contributory Negligence

 
Except as provided in Section 16.2.2, above, if the joint, concurring,
comparative or contributory fault, negligence or willful misconduct of the
Parties gives rise to Damages for which a Party is entitled to indemnification
under this Article, then such Damages shall be allocated between the Parties in
proportion to their respective degrees of fault, negligence or willful
misconduct contributing to such Damages.
 
16.5
Remedies Not Exclusive

 
The rights under this Article shall not be exclusive with respect to any other
right or remedy provided for in the Contract Documents.
 
16.6
Payment

 
All payments required to be made under this Article shall be made on an
After-Tax Basis and within thirty (30) days of demand therefor.
 
16.7
Survival of Indemnification

 
The provisions of this Article shall survive the Final Acceptance Date and the
termination of this Agreement.
 
ARTICLE XVII.
DISPUTE RESOLUTION
 
17.1
Friendly Consultation

 
In the event of any dispute, controversy or claim between the Parties arising
out of or relating to the Contract Documents, or the breach, termination or
invalidity thereof (collectively, a “Dispute”), the Parties shall attempt in the
first instance to resolve such Dispute through friendly consultations between
the Parties.  If such consultations do not result in a resolution of the Dispute
within thirty (30) days after notice of a Dispute is delivered by either Party,
then either Party may pursue all of its remedies available pursuant to the
Contract Documents.  The Parties agree to attempt to resolve all Disputes
arising hereunder promptly, equitably and in a good faith manner.  The Parties
further agree to provide each other with reasonable access during normal
business hours to any and all non-privileged records, information and data
pertaining to such Dispute.
 
17.2
Litigation.

 
17.2.1
If a Dispute cannot be resolved pursuant to Section 17.1, Friendly Consultation,
and in the event of litigation arising hereunder, the Parties agree that the
venue for such litigation shall be the courts of the State of Florida in
Miami-Dade County or Palm Beach County, Florida or the United States District
Court for the Southern District of Florida, unless such other location or forum
is mutually agreed.  The Parties irrevocably waive any objection which any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions, including any objection to the laying of venue
based on the grounds of forum non conveniens and any objection based on the
grounds of lack of in personam jurisdiction.  To facilitate the comprehensive
resolution of related disputes, and upon the sole discretion and request of FPL,
Contractor agrees and will stipulate in any proceeding to the consolidation of
any litigation or other proceeding arising out of or relating to this Agreement
with any other litigation or other proceeding arising out of or relating to any
other agreement relating to the Project.

 
17.2.2
IN ANY LITIGATION ARISING FROM OR RELATED TO THE CONTRACT DOCUMENTS, THE PARTIES
HERETO EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE



Solar Photovoltaic EPC
 
Page 83

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
CONTRACT DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF EITHER PARTY TO THE CONTRACT
DOCUMENTS.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR FPL AND CONTRACTOR TO
ENTER INTO THIS AGREEMENT.

 
17.2.3
The rights and obligations of the Parties under this Article shall not be
impaired, reduced or otherwise affected as a result of any of the following the:

 
 
(a)
Receipt by a Party from any third party of any amounts in reimbursement of
Damages that are the subject of the Dispute; or

 
 
(b)
Assignment or transfer by either Party of any or all of its rights and/or
obligations under the Contract Documents as permitted hereunder.

 
17.2.4
In the event of any Dispute pursuant to this Article XVII, Dispute Resolution,
the prevailing Party shall be entitled to recover its reasonable attorneys’ fees
and costs incurred in connection therewith.

 
17.3
Continuing Obligations and Rights

 
When any Dispute occurs and is the subject of friendly consultations or
litigation, Contractor shall continue the Work in accordance with the Project
Schedule and the terms hereof and FPL shall continue to make payments of
undisputed amounts in accordance with the Contract Documents, and the Parties
shall otherwise continue to exercise their rights, and fulfill their respective
obligations, under the Contract Documents.
 
17.4
Tolling Statute of Limitations

 
All applicable statutes of limitation and defenses based upon the passage of
time and similar contractual limitations shall be tolled while the procedures
specified in this Article are pending.  The Parties will take such action, if
any, required to effectuate such tolling.  Without prejudice to the procedures
specified in this Article, a Party may file a complaint for statute of
limitations purposes, if in its sole judgment such action may be necessary to
preserve its claims or defenses.  Despite such action, the Parties will continue
to participate in good faith in the procedures specified in this Article.
 
17.5
Audit Rights

 
In the event of a claim by FPL under this Agreement involving an amount greater
than Fifty Thousand Dollars ($50,000), Contractor shall grant audit rights to
FPL with respect to all relevant documentation pertaining to such claim
 
 
ARTICLE XVIII.
MISCELLANEOUS
 
18.1
Assignment.

 
18.1.1
Except as expressly permitted in the Contract Documents, Contractor may not
assign this Agreement, the Contract Documents or any portion hereof, or any of
the rights or obligations hereunder, without the prior written consent of FPL,
which consent shall not be unreasonably delayed.  This Agreement shall inure to
the benefit of, and be binding upon, the successors and permitted assigns of the
Parties.

 
18.1.2
FPL shall be entitled to assign this Agreement, the Contract Documents and its
rights and obligations hereunder (a) to any Affiliate, without the consent of
Contractor and (b) to any other Person, with the consent of Contractor, which
consent shall not be unreasonably withheld or delayed, and Contractor shall
release FPL from all obligations hereunder upon any such assignment; provided,
however, that notwithstanding any assignment pursuant to clause (a) above, FPL
shall remain responsible for all financial obligations under this Agreement.  In
addition, Contractor hereby consents to the granting of a security interest in
and an assignment by FPL of the Contract Documents and its rights herein to the
Financing



Solar Photovoltaic EPC
 
Page 84

--------------------------------------------------------------------------------

 


 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
Parties and their successors, assigns and designees.  In furtherance of the
foregoing, Contractor acknowledges that the Financing Parties may under certain
circumstances assume the interests and rights of FPL under the Contract
Documents.
 
18.1.3
Contractor acknowledges that the Financing Parties may under certain
circumstances foreclose upon and sell, or cause FPL to sell or lease the Project
and cause any new lessee or purchaser of the Plant to assume all of the
interests, rights and obligations of FPL arising under the Contract
Documents.  In such event, Contractor agrees to the assignment by FPL and the
Financing Parties of the Contract Documents and its rights herein to such
purchaser or lessee and shall release FPL and the Financing Parties from all
obligations hereunder upon any such assignment.

 
18.2
Good Faith Dealings; Authorship

 
The Parties undertake to act fairly and in good faith in relation to the
performance and implementation of the Contract Documents and to take such other
reasonable measures as may be necessary for the realization of its purposes and
objectives.  The Parties collectively have prepared the Contract Documents, and
none of the provisions hereof shall be construed against one Party on the ground
that such Party is the author of the Contract Documents or any part hereof.
 
18.3
Confidentiality.

 
18.3.1
For purposes of this Agreement, “Confidential Information” shall mean:

 
 
(a)
The contents of the Contract Documents;

 
 
(b)
Any information relating to the negotiations or performance of the Contract
Documents; and

 
 
(c)
Any information provided pursuant to the Contract Documents relating to the
Project, Plant, FPL, Contractor or their Affiliates which:

 
 
(i)
The disclosing Party designates in writing as confidential, proprietary or the
like and which is received by the other Party;

 
 
(ii)
By its nature is such that the receiving Party should reasonably conclude that
possession of such information is of material commercial or competitive value to
the disclosing Party;

 
 
(iii)
Relates to the configuration, operation, management processes or profitability
of the Plant; or

 
 
(iv)
Relates to Project partners or prospective Project partners of FPL, including
the names thereof.

 
18.3.2
Information shall be Confidential Information for the purposes hereof regardless
of:

 
 
(a)
The form in which it is communicated or maintained (whether oral, written,
electronic or visual);

 
 
(b)
Whether of a business, financial, legal, technical, managerial or other nature;
and

 
 
(c)
Whether prepared by the disclosing Party or otherwise.

 
18.3.3
Each Party agrees to hold all Confidential Information in confidence and not
disclose it other than to its Affiliates, contractors (or potential
contractors), subcontractors, vendors, consultants, advisors, Financing Parties
(or potential Financing Parties), employees, directors, officers, agents,
advisors or representatives (collectively, the “Personnel”) for purposes of the
Project or to any purchaser of the Project or a direct or indirect interest in
Owner.  Each Party agrees that only Personnel who need to have access to
Confidential Information in order to perform their duties will be authorized to
receive the same, and then only to the extent needed and provided such Personnel
have been advised of the obligations and restrictions set forth in this Section
18.3.  Each Party shall be responsible for any breach of this Agreement by its
Personnel.

 
18.3.4
Notwithstanding the foregoing, information shall not be deemed to be
Confidential Information where it:



Solar Photovoltaic EPC
 
Page 85

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued
 
 
(a)
Is or becomes public information or otherwise generally available to the public
through no act of or failure to act by the receiving Party;

 
 
(b)
Was, prior to the date of this Agreement, already in the possession of the
receiving Party and was not received by such Party directly or indirectly from
the other Party;

 
 
(c)
Is rightfully received by the receiving Party from a third party who is not
prohibited from disclosing it to such Party and is not breaching any agreement
by disclosing it to such Party;

 
 
(d)
Is independently developed by the receiving Party without benefit of
Confidential Information received from the other Party;

 
 
(e)
Is the property of the Party disclosing such information;

 
 
(f)
Is necessary or advisable for FPL to exercise its Intellectual Property Rights
under this Agreement; or

 
 
(g)
Is necessary or advisable to disclose such information for the purpose of
enforcing or exercising the disclosing Party’s rights hereunder.

 
 
 
Specific information shall not be deemed to be within the foregoing exceptions
merely because it is embraced by more general information within such
exceptions, nor shall a combination of features be deemed to be within such
exceptions merely because the individual features are within such exceptions.

 
18.3.5
If a Party is required by Applicable Law or any Government Authority to disclose
any Confidential Information, such Party shall promptly notify the other Party
of such requirement prior to disclosure so that the other Party may seek an
appropriate protective order and/or waive compliance with the terms of this
Section 18.3.  If such protective order or other remedy is not obtained, then
such Party shall furnish only that portion of the Confidential Information which
is legally required to be furnished by the Applicable Law or Government
Authority; provided, however, that prior to making any such disclosure, such
Party will:

 
 
(a)
Minimize the amount of Confidential Information to be provided consistent with
the interests of the other Party; and

 
 
(b)
Make every reasonable effort (which shall include participation by the other
Party in discussions with the Government Authority involved) to secure
confidential treatment of the Confidential Information to be provided.

 
 
 
If efforts to secure confidential treatment are not successful, the other Party
shall have the prior right to revise such information in a manner consonant with
its interests and the requirements of the Government Authority involved.

 
18.3.6
Each Party acknowledges that the other Party would not have an adequate remedy
at law for money damages if the covenants contained in this Section 18.3 were
breached and that any such breach would cause the other Party irreparable
harm.  Accordingly, each Party also agrees that in the event of any breach or
threatened breach of this Section 18.3 by such Party or its Personnel, the other
Party, in addition to any other remedies it may have at law or in equity, shall
be entitled, without the requirement of posting a bond or other security, to
equitable relief, including injunctive relief and specific performance.

 
18.3.7
All right and title to, and interest in, FPL’s Confidential Information shall
remain with FPL.  Subject to Section 3.32, all Confidential Information
obtained, developed or created by or for Contractor exclusively for the Project,
including copies thereof, is the exclusive property of FPL whether delivered to
FPL or not.  No right or license is granted to Contractor or any third party
respecting the use of Confidential Information owned by FPL by virtue of this
Agreement, except to the extent required for Contractor’s performance of its
obligations hereunder.  Except for that Confidential Information which FPL
requires to construct, operate, and/or maintain the Project and its power
generation facilities, which Confidential Information shall not be subject to
any obligation of return by FPL, at any time upon written request by a
disclosing Party, the other Party shall promptly return to the disclosing Party
all its Confidential Information,


Solar Photovoltaic EPC
 
Page 86

--------------------------------------------------------------------------------

 
 
 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
including all copies thereof, and shall promptly purge all electronic copies of
such Confidential Information; provided that the other Party shall be entitled
to keep one (1) copy of such Confidential Information for its legal
records.  The return of Confidential Information to the disclosing Party, the
purging of electronic copies of Confidential Information or the retention of a
copy of Confidential Information for legal records shall not release a Party
from its obligations hereunder with respect to such Confidential Information.
 
18.3.8
Contractor shall coordinate with FPL with respect to, and provide advance copies
to FPL for review of, the text of any proposed announcement or publication that
include any non-public information concerning the Work prior to the
dissemination thereof to the public or to any Person other than Subcontractors,
Vendors, the Financing Parties or advisors of Contractor, in each case, who
agree to keep such information confidential.  If FPL delivers written notice to
Contractor rejecting any such proposed announcement or publication within two
(2) Business Days after receiving such advance copies, Contractor shall not make
such public announcement or publication; provided, however, that Contractor may
disseminate or release such information in response to requirements of
Government Authorities.

 
18.4
Notice

 
18.4.1`
Whenever a provision of the Contract Documents requires or permits any consent,
approval, notice, request, or demand from one Party to another, the consent
approval, notice, request, or demand must be in writing and delivered in
accordance with this Section in order to be effective.  Any such consent
approval, notice, request or demand shall be delivered and received if:

 
 
(a)
Personally delivered or if delivered by telegram or courier service, when
actually received by the Party to whom notice is sent;

 
 
(b)
Delivered by telex or facsimile, on the first Business Day following the day
transmitted (with confirmation of receipt);

 
 
(c)
Delivered by mail (whether actually received or not), at the close of business
on the third Business Day following the day when placed in the mail, postage
prepaid, certified or registered, addressed to the appropriate Party,

 
 
 
In each case, at the address and/or facsimile numbers of such Party set forth
below (or at such other address as such Party may designate by written notice to
the other Party in accordance with this Section):

 
 
(i)
If to Contractor:

 
SunPower Corporation, Systems
1414 Harbour Way South
Richmond, California 94804
Attention: President
Fax: (510) 540-0552
 
With a copy to:
 
Latham & Watkins LLP
Sears Tower, Suite 5800
233 S. Wacker Drive
Chicago, IL 60606
Attention:  Mark P. Ramsey
Fax: (312) 993-9767


 
 
(ii)
If to FPL:



Solar Photovoltaic EPC
 
Page 87

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
Florida Power & Light Company
700 Universe Boulevard
Juno Beach, Florida
Attention: E. N. Scoville II
Director – Construction
Fax: (561) 694-3960


 
With a copy to:
 
Florida Power & Light Company
700 Universe Boulevard
Juno Beach, Florida
Attention: General Counsel
Fax: (561) 691-7305


 
18.4.2
Any Party may change its address, facsimile number or e-mail number for the
purposes of this Agreement by giving notice thereof to the other Party in the
manner provided herein.

 
18.5
Waiver

 
No delay, failure or refusal on the part of any Party to exercise or enforce any
right under the Contract Documents shall impair such right or be construed as a
waiver of such right or any obligation of another Party, nor shall any single or
partial exercise of any right hereunder preclude other or further exercise of
any right.  The failure of a Party to give notice to the other Parties of a
breach of the Contract Documents shall not constitute a waiver thereof.  Any
waiver of any obligation or right hereunder shall not constitute a waiver of any
other obligation or right, then existing or arising in the future.  Each Party
shall have the right to waive any of the terms and conditions of the Contract
Documents that are for its benefit.  To be effective, a waiver of any obligation
or right must be in writing and signed by the Party waiving such obligation or
right.
 
18.6
Severability

 
If any provision of the Contract Documents is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable; the Contract Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of the
Contract Documents; and the remaining provisions of the Contract Documents shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance from the Contract
Documents.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of the Contract
Documents a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
 
18.7
Governing Law

 
The Contract Documents, and the rights and obligations of the Parties under or
pursuant to the Contract Documents, shall be interpreted and construed according
to the substantive laws of the State of Florida (regardless of any other
jurisdiction’s choice of law rules).
 
18.8
Entire Agreement; Amendments

 
The Contract Documents contain the entire understanding of the Parties with
respect to the subject matter hereof and supersede all prior agreements,
arrangements, discussions and undertakings between the Parties (whether written
or oral) with respect to the subject matter hereof.  The Contract Documents may
only be amended by written instrument signed by all the Parties.
 
18.9
Expenses and Further Assurances

 
Each Party shall pay its own costs and expenses in relation to the negotiation,
preparation, execution and carrying into effect of the Contract Documents.  Each
Party shall, from time to time on being requested to do so by, and at the cost
and expense of, the other Party, do all such acts and/or execute and deliver all
such


Solar Photovoltaic EPC
 
Page 88

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)
 
instruments and assurances as are reasonably necessary for carrying out or
giving full effect to the terms of the Contract Documents.
 
18.10
No Third Party Beneficiary

 
Except with respect to the rights of the Financing Parties, permitted successors
and assigns and as provided above and the rights of indemnitees under Article
XVI, INDEMNIFICATION:
 
18.10.1
Nothing in the Contract Documents nor any action taken hereunder shall be
construed to create any duty, liability or standard of care to any Person that
is not a Party;

 
18.10.2
No person that is not a Party shall have any rights or interest, direct or
indirect, in the Contract Documents or the services to be provided hereunder;
and

 
18.10.3
The Contract Documents are intended solely for the benefit of the Parties, and
the Parties expressly disclaim any intent to create any rights in any third
party as a third-party beneficiary to the Contract Documents or the services to
be provided hereunder.

 
18.11
Offset

 
Notwithstanding any other provision hereof, any and all amounts owing or to be
paid by FPL to Contractor hereunder or otherwise, shall be subject to offset and
reduction in an amount equal to any amounts that may be owing at any time by
Contractor to FPL.  Further, for the avoidance of doubt, with respect to any
provision of this Agreement that allows FPL to offset, set-off or draw against
the Letter of Credit any amount then owed to Contractor, FPL shall have the
express right to include in the amount offset, set-off or drawn under the Letter
of Credit all of the reasonable costs and expenses it incurs in connection with
enforcing such provision (including attorneys’ and other consultants’ fees).
 
18.12
Counterparts

 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.
 
18.13
Limitations of Liability

 
18.13.1
Contractor’s maximum liability under this Agreement shall be limited to (x)
prior to the Provisional Acceptance Date, *** and (y) after the Provisional
Acceptance Date, ***, less the amount of Liquidated Damages previously paid by
Contractor; provided, however, that such limitation of liability shall not apply
to (i) Contractor’s indemnification obligations under the Agreement related to
claims of third parties; (ii) costs incurred by Contractor (and in the event of
Contractor default, FPL) in achieving Provisional Acceptance and Final
Acceptance (including the amount of any reduction in the Contract Price in the
event that Contractor makes the election provided for in Section 10.5.1(b)); or
(iii) any loss or damage arising out of any tort (including negligence and
strict liability) or connected with Contractor’s fraud, willful misconduct or
illegal or unlawful acts.  Contractor’s limitations of liability shall not be
reduced by the amount of insurance proceeds available to Contractor.  FPL’s
maximum liability under this Agreement shall be limited to *** prior to the
Provisional Acceptance Date and *** after the Provisional Acceptance Date,
except with respect to any payment due and payable pursuant to Section
7.1,Contract Price; provided however, that such limitation of liability shall
not apply to any loss or damage arising out of any tort (including negligence
and strict liability) or connected with FPL’s fraud, willful misconduct or
illegal or unlawful acts.  FPL’s limitations of liability shall not be reduced
by the amount of insurance proceeds available to FPL.

 
18.13.2
Except as expressly set forth in this Agreement, and notwithstanding anything
else in this Agreement to the contrary, Contractor and FPL waive claims against
each other for any indirect, special or consequential damages arising out of or
relating to this Agreement.  This mutual waiver includes:

 
18.13.3
Damages incurred by FPL for rental expenses, for losses of use, income, profit,
financing, business and reputation, and for loss of management or employee
productivity, or the services of such persons;





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 89

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
18.13.4
Damages incurred by Contractor for principal office expenses, including the
compensation of personnel stationed there, for loss of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the work; and

 
18.13.5
This mutual waiver is applicable, without limitation, to all consequential
damages due to either Party’s termination in accordance with Article XV,
TERMINATION.

 
The foregoing waiver shall not preclude or limit recovery (i) of Schedule
Liquidated Damages, (ii) of damages payable by Contractor to FPL pursuant to
Section 15.2.4, Amounts Due FPL, of Article XV, TERMINATION, (iii) of the
Termination Payment; or (iv) under any indemnity or reimbursement obligation
hereunder related to claims of third parties.
 
18.14
Time is of the Essence

 
Contractor acknowledges that timely achievement by Contractor of Mechanical
Completion, Provisional Acceptance and Final Acceptance by the applicable
scheduled date therefore is essential to FPL, and therefore TIME IS OF THE
ESSENCE in performing all of Contractor’s obligations set forth herein.
 
18.15
Records Retention

 
Contractor agrees to retain for a period of five (5) years from the Final
Acceptance Date all records relating to its performance of the Work or
Contractor’s warranty obligations herein, and to cause all Subcontractors and
Vendors engaged in connection with the Work or the performance by Contractor of
its warranty obligations herein to retain for the same period all their records
relating to the Work.
 
18.16
Successors and Assigns

 
Subject to Section 18.1, Assignment, this Agreement shall be binding on the
Parties hereto and on their respective successors and assigns.
 
18.17
Financing Parties’ Requirements

 
Contractor acknowledges that FPL may borrow certain funds from the Financing
Parties for the construction of the Plant and that, as a condition to making
loans to FPL, the Financing Parties may from time to time require certain
documents from, and agreements by, Contractor and its Subcontractors and
Vendors.  In connection therewith, Contractor agrees to furnish to the Financing
Parties, and to cause its Subcontractors and Vendors to furnish to the Financing
Parties, such written information, certificates, copies of invoices and
receipts, lien waivers (upon payment), affidavits, consents to assignment of the
Contract Documents and other like documents as the Financing Parties may
reasonably request.  In addition, Contractor agrees to accept all revisions or
amendments to the Contract Documents which are reasonably requested by the
Financing Parties in order to facilitate Financial Closing, provided that such
revisions or amendments are of a nature typically obtained by financing parties
in non-recourse financing.  Upon the request of the Financing Parties, as a
condition precedent to Financial Closing, Contractor shall state in writing
whether or not it is satisfied with FPL’s performance to that date.
 
18.18
***

 


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 90

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
18.19
Waiver of Claims.

 
18.19.1
In the event that this Agreement is terminated by FPL in accordance with its
terms, and FPL subsequently signs an agreement to complete the Work (or any
portion thereof) with any Person, then Contractor shall and shall cause its
Affiliates, ***, to waive the right to make any claims (other than claims by
Contractor with respect to amounts specifically provided herein to be paid to
Contractor in the event of a termination hereunder) against FPL or any Person
with whom FPL negotiates or executes an agreement for completion of any portion
of the Work based upon:

 
 
(a)
Such termination;

 
 
(b)
Any subsequent negotiations with any Person; and

 
 
(c)
Execution of such agreement and performance thereunder.

 
 
 
Such waiver includes, without limitation, a waiver of any claims against FPL and
any Person with whom FPL negotiates or executes an agreement for completion of
any portion of the Work, for tortious interference with business relationships.

 
18.19.2
Contractor agrees to reimburse, indemnify, defend and hold FPL, the Financing
Parties and their Affiliates and each of their respective directors, officers,
employees, representatives, agents, advisors, consultants, counsel and assigns
harmless from and against, on an After-Tax Basis, any and all losses, claims,
obligations, demands, assessments, penalties, liabilities, costs, damages and
expenses (including attorneys’ fees and expenses) for any claim made by
Contractor or any of the above entities pursuant to paragraphs (a), (b) or (c)
of Section 18.19.1, above.  Contractor expressly agrees that any Person with
whom FPL negotiates or executes an agreement for completion of any portion of
the Work is an express third party beneficiary of this Section.

 
18.20
Acceptance or Rejection in Bankruptcy.

 
18.20.1
Notwithstanding anything contained in this Agreement to the contrary, if an
order for relief under Chapter 11 of the Bankruptcy Code is entered with respect
to Contractor during the term of the Agreement, then Contractor acknowledges and
agrees that it will, subject to Bankruptcy Court approval, formally assume or
reject, subject to the requirements of 11 U.S.C. §365, the Agreement within
seven (7) days of delivery of written request for such action by FPL.  If
Contractor fails to timely move for approval or rejection of the Agreement, it
acknowledges and agrees that:

 
 
(a)
It will not contest or in any way otherwise take any action to oppose such a
motion filed by FPL or the lifting of the automatic stay of 11 U.S.C§362 to
permit FPL to enforce its rights under the Agreement (the “Lift Stay Order”);

 


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Solar Photovoltaic EPC
 
Page 91

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)

 
 
(b)
It waives all rights it may have under 11 U.S.C. §362(f);

 
 
(c)
It hereby consents to the ex parte entry of the Lift Stay Order pursuant to 11
U.S.C. §362(f); and

 
 
(d)
At the option of FPL, it hereby agrees that it will execute an agreed Lift Stay
Order on forty-eight (48) hours’ notice.

 
18.20.2
Contractor acknowledges and represents to FPL and agrees that:

 
 
(a)
It is familiar with the Agreement and the importance of completing its
obligations under the Agreement on time and in accordance with its terms; and

 
 
(b)
Based upon such familiarity, it is critical to performance of its obligations
under the Agreement that FPL have prompt and immediate access (in accordance
with the requirements of this Agreement) to its contractual remedies under the
Agreement in the event of a Contractor Event of Default.

 
18.21
Contractor’s License

 
Contractor hereby states and FPL acknowledges that Contractor does not presently
hold a license as a qualified business entity under Fla. Stat. Chapter 489 (a
“Florida Contractor’s License”), but that an application for such qualification
has been submitted to the Florida Department of Business and Professional
Regulation for processing.  FPL further acknowledges its full knowledge of
Contractor’s failure to have a Florida Contractor’s License status and hereby
agrees that FPL shall not challenge the enforceability of this Agreement based
on Contractor’s failure to have a Contractor’s License as of the date of the
execution of this Agreement.  In order to satisfy the requirements of this
Agreement, Contractor hereby covenants, warrants and agrees that it shall
receive all proper licenses required to perform the work more particularly
described herein prior to beginning physical work on the Project, including but
not limited to a Florida Contractor’s License.


Solar Photovoltaic EPC
 
Page 92

--------------------------------------------------------------------------------

 
 
TURNKEY EPC AGREEMENT
SOLAR PHOTOVOLTAIC GENERATING FACILITY
(continued)


IN WITNESS WHEREOF the Parties have executed and delivered this Agreement as of
the date first above written.



SUNPOWER CORPORATION, SYSTEMS
 
FLORIDA POWER & LIGHT COMPANY
         
BY:
/s/ Howard Wenger
 
BY:
/s/ William Yeager
         
NAME:
Howard Wenger
 
NAME:
William Yeager
         
TITLE:
Executive Vice President
 
TITLE:
Vice President
         
DATE:
3 July 2008
 
DATE:
7/3/08



Solar Photovoltaic EPC
 
Page 93

--------------------------------------------------------------------------------

 
 
Appendix A - Scope of Work
 
 

--------------------------------------------------------------------------------


 
Appendix A
SCOPE  OF WORK
 
 
***

 

 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


                                                                                                                                                                                                   
                     Page i of iii
EPC REQUEST FOR PROPOSAL-
REV.3                                                                                                                                             
APPENDIX
A                                                                                                                                                                                        FPL
PV PROJECT

--------------------------------------------------------------------------------

 
 
Appendix B – Project Controls Requirements



 

--------------------------------------------------------------------------------

 


APPENDIX B
PROJECT CONTROLS REQUIREMENTS
 
PROJECT CONTROL REQUIREMENTS
 
1.0
GENERAL PROGRAM REQUIREMENTS

 
 
1.1
Provide adequate methods and tools for budget control, scheduling, tracking,
trending, and reporting of work in progress for the engineering, procurement and
construction activities related to the Project.  Owner’s intent is to monitor
the Agreement at the Project level.

 
 
1.2
Identify Contractor’s organization.

 
 
1.3
Develop and implement a standardized method of invoicing and payment process for
work performed.

 
2.0
SCHEDULE GENERAL REQUIREMENTS

 
 
2.1
Bid /Proposal Submittal Requirements

 
Contractor shall submit a summary schedule with his proposal.  This schedule
shall be a drafted time-scaled logic diagram that indicates completion of all
major activities.  Contractor should clearly indicate each contractual milestone
submittal date and FPL’s deliveries along with Contractors planned completion
date, clearly indicating relationships between major activities.  Contractor is
encouraged to plan for earlier completion dates than the contractual completion
dates provided such dates do not interfere with the planned activities of other
Contractors or FPL.
 
 
2.2
Project Execution Schedule

 
 
a.
Contractor shall provide an electronic copy (in the most current version of
MicroSoft(MS) Project) of Contractor’s Construction schedule to FPL within 10
days of Contract award for FPL’s approval.  The schedule shall be prepared with
the understanding that the Contractor’s schedule is the Project Master Schedule.

 
b.
Weekly and monthly updates shall be provided to FPL with cut-off dates and
submittal dates as determined by FPL.  FPL reserves the right of review and
approval for the Project Execution Schedule.

 
 
c.
The schedule shall allow each activity to be assigned to:

 
 
·
Work Package (No. 1, 2, 3, or 4),

 
 
·
Area (Unit 3, Unit 4 or Common), and

 
 
·
Responsibility (Contractor, Engineer, or FPL)

 
 
2.3
Schedule Project Progress Reporting (included with Monthly Report)

 
Within ten (10) days after each calendar month, Contractor shall submit a brief
report describing progress from the previous month, an update of the schedule,
any commercial or technical issues that remain open, and a matrix of the
contract milestones containing the contract date, current scheduled/actual date,
and variance between the two.
 
 
2.4
Project Schedule Development

 
 
a.
Contractor’s schedule shall be based on FPL’s Milestones and Key Dates provided
over the course of the Contract.

 
b.
Contractor shall retain responsibility for development and implementation of the
schedule covering the scope of work.  Contractor retains sole responsibility for
meeting schedule Finish Dates.

 
 
c.
Contractor’s Project schedule will include manpower requirements and commodity
installation plans.  Commodity Installation curves to be developed at a minimum
for earthwork, concrete, cable, terminations, panel and support structure
installation.

 
 
2.5
Project Schedule Integration

 
 
a.
Contractor shall maintain the project master schedule and integrate other
contractor schedules with the mechanical schedule.  Also, Contractor shall
integrate activities provided by Engineering and FPL for the project into the
project master schedule.  Contractor schedules shall have a level of detail
equivalent to a Level 2 schedule (approximately 100 to 300 activities).

 
b.
The testing, startup of components and systems, and the performance testing
shall be integrated by the Contractor into the project master
schedule.  Contractor shall review the logic to validated correctness of
sequence and time durations for all activities in the project master schedule.

 


 



 
Page 1 of 6
 
Solar Photovoltaic EPC
Exhibit B
FPL PV PROJECT


 

--------------------------------------------------------------------------------

 
 
Exhibit B
PROJECT CONTROLS REQUIREMENTS
(continued)
 


 
3.0
SCHEDULE/PROGRESS MEASUREMENT

 
 
3.1
Weekly Progress And Schedule Review

 
FPL and Contractor representatives shall meet weekly to review the Work progress
and update the Work completion schedule.  Contractor’s representative shall
present the following:
 
 
a.
The current status of their Job Progress.

 
 
b.
A detailed three week look-ahead schedule

 
 
c.
Project Milestones current status update and forecast vs. baseline schedule

 
 
d.
Their current and projected manpower by craft.

 
 
e.
The material delivery status.

 
 
f.
The status of drawings and other submittals.

 
 
g.
Any changes in the Work.

 
 
h.
The status of "As-Built" Drawings (if required).

 
 
i.
Problem areas or concerns.

 
3.2
Progress review meetings will be held weekly at FPL's Jobsite offices.

 
 
3.3
Productivity Meetings – Any T&M or Target Price Contractor shall also
participate in a weekly productivity meeting with FPL.

 
 
3.4
Three Week Look Ahead Schedules

 
 
a.
Contractor shall develop a 3-week daily work schedule as shown in Attachment 1,
Three Week Look Ahead Schedule Example.  Generally the schedule shall be
submitted to FPL with a copy to all other affected Contractors by the close of
business Monday.  Any submittals received after 9:00 AM each Tuesday morning
shall be considered non-compliant.   The exact timing of development may be
modified by FPL after commencement of field mobilization.

 
b.
The Three-Week Look Ahead Schedule (3WLAS) will be a bar chart containing
activities and durations, area designations, and restraints.  Activities shall
be planned and scheduled overall consistent with the Project Schedule.  The
schedule shall be grouped by area.

 
 
c.
The level of detail required for the 3WLAS shall be determined by the current
status of the work and its complexity and coordination with FPL or other
Contractors.

 
d.
The key Contractor personnel who will be responsible for working closely with
FPL's staff to achieve efficient execution of the Contract shall have the
authority to represent Contractor.

 
 
3.5
Contractor's three week look-ahead schedule shall:

 
 
a.
Indicate all planned work and testing that is to be accomplished during the
current week and the next two week period all in support of, and in accordance
with, Contractor's Construction Schedule.

 
b.
Include major construction equipment requirements

 
 
c.
Highlight any material or drawing needs from either FPL or Contractor.

 
d.
Reflect the planned and actual activities of the previous week.

 
 
e.
Include any activities that are required to be accomplished by others that would
impact and/or prevent Contractor from starting and/or accomplishing its planned
work.

 
 
f.
Be presented in the level of detail sufficient to direct the efforts of the
craft on a day-to-day basis.

 
4.0
COST REPORTING REQUIREMENTS

 
 
4.1
Cost Management Report - Contractor shall provide at a minimum on a bi-weekly
basis the Claims, Changes or extra work, delays or accelerations, interferences
and the like known to Contractor that have occurred or may be claimed to have
occurred since project onset.  This information is required to be provided in
Microsoft Excel.  The report is referred to as the Cost Management Report and
will include current status of aforementioned items, initiated dates, dollar
exposure amounts (incremental to the executed contract amount), drawing
references, subcontractor documentation, etc. as required to establish an
understanding of the issues.   If there are no known Claims, Changes, etc the
Cost Management Report shall still be issued bi-weekly stating NONE.  The most
recent Cost Management Report shall be attached to each Contractor invoice.

 


 



 
Page 2 of 6
 
Solar Photovoltaic EPC
Exhibit B
FPL PV PROJECT


 

--------------------------------------------------------------------------------

 
 
Exhibit B
PROJECT CONTROLS REQUIREMENTS
(continued)

 
 
4.2
Contractor shall invoice per the conditions of the contract terms.  Additionally
at the request of the Owner, Contractor is required to provide an estimate of
the next invoice within two business days of the request.  It is understood that
this request in only an estimate and may be revised with issuance of the formal
invoice.

 
 
4.3
Contractor shall develop a Work Breakdown Structure (WBS) assigning cost codes
encompassing the entire Scope of Work in an adequate level of detail to provide
the outlined reporting requirements contained herein.  Ultimately, the WBS
should be developed in sufficient detail to permit assignment and allocation of
costs to the functional classifications specified in the Owner Property
Retirement Unit Catalog.

 
5.0
MATERIAL  STATUS

 
 
5.1
Contractor shall maintain an updated Materials List and Shipment Origin and
Profile Report for materials procured.

 
 
5.2
Contractor shall provide a weekly update of the Materials List and Shipment
Origin and Profile Report to FPL.

 
 
5.3
Contractor, during the Weekly Progress and Schedule Review Meeting, shall
provide a list of shortages and late deliveries that could negatively affect
construction and installation if not received in a timely manner.

 
 
5.4
Contractor shall provide a composite Materials List and Shipment Origin and
Profile Report for all FPL procured materials.

 
6.0
CONTRACTOR’S DAILY REPORT

 
 
6.1
Contractor shall submit to FPL's designated field representative prior to 10:00
a.m. each day, starting from the day Contractor mobilizes at the site, a
completed and signed Contractor’s Daily Force Report utilizing the form provided
as Attachment 2, Daily Force Report, hereto.  The Daily Force Report shall
contain a listing of Contractor and Contractor manpower, including personnel by
responsibility, craft, and remarks concerning the daily field activities.

 
7.0
TIME AND MATERIALS (T&M) WORK

 
 
7.1
Any Contract with a T&M contract or an incentive based contract shall fully
report progress and expended man-hours at the individual line item level of
FPL’s EVMS.

 
 
7.2
This includes work performed by any Contractor doing Extra Work Order work on a
T&M basis.

 
8.0
MONTHLY PROGRESS REPORT REQUIREMENTS

 
 
8.1
Brief narrative overview of Project status.

 
 
8.2
Brief narrative of identified critical issues.

 
 
8.3
Brief narrative of short term look ahead activities.

 
 
8.4
Updated organization chart for the Project.

 
 
8.5
Safety and environmental issues/status.

 
 
8.6
Project Milestones current status update and forecast vs. baseline schedule

 
 
8.7
Contractor Project schedules shall be updated and submitted in adobe acrobat
format (pdf).  These schedules shall show current status and the projected
completion dates of all Project phases against the current planned schedule.

 
 
8.8
An electronic copy (data file) of the most recently updated complete MS Project
integrated Project Schedule network.

 
 
8.9
Cost Management Report

 
 
8.10
Manpower curves (manpower plan with actual and forecast to go over time)

 
 
8.11
Progress curves (% Complete progress versus time).

 
 
8.12
Construction commodity curves (actual vs. original baseline and current plan) as
identified in Section 2.4c above.  A variance explanation and/or recovery plan
shall be provided by Contractor should progress monitored on fall behind the
plan.

 
 
8.13
Procurement Status Report. A complete listing of all equipment and materials to
be procured by the Contractor, including status of the procurement process (bid,
evaluate & award).  The information included in this report shall be consistent
and support the Project Schedule.

 

 
 

 
Page 3 of 6
 
Solar Photovoltaic EPC
Exhibit B
FPL PV PROJECT


 

--------------------------------------------------------------------------------

 
 
Exhibit B
PROJECT CONTROLS REQUIREMENTS
(continued)


Attachments




 
Attachment 1 - Three Week Look Ahead Schedule Example
 
Attachment 2 - Daily Force Report
 
 

 

 
Page 4 of 6
 
Solar Photovoltaic EPC
Exhibit B
FPL PV PROJECT



 
 

--------------------------------------------------------------------------------

 

Exhibit B
PROJECT CONTROLS REQUIREMENTS
(continued)



 

 
Project Name Here
Project Number Here
Prepared By:
Exhibit B, Attachment  1 - Three Week Look Ahead Schedule Example

Date:
   




     
Last Week Beginning:
Current Week Beginning:
Week 2 Beginning:
Week 3 Beginning:
   
ACTIVITY ID
ACTIVITY  DESCRIPTION
 
Sun
Mon
Tue
Wed
Thu
Fri
Sat
Sun
Mon
Tue
Wed
Thu
Fri
Sat
Sun
Mon
Tue
Wed
Thu
Fri
Sat
Sun
Mon
Tue
Wed
Thu
Fri
Sat
P3 Target Completion Date
COMMENTS
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
               
Manpower
                                                               
Foreman
                                                               
Pipefitters
                                                               
Laborers
                                                               
Total
                                                             



 

 
Page 5 of 6
 
Solar Photovoltaic EPC
Exhibit B
FPL PV PROJECT

 
 
 

--------------------------------------------------------------------------------

 


Exhibit B
PROJECT CONTROLS REQUIREMENTS
(continued)
 
Attachment 2 - Daily Force Report


Contract No.    ________________________________                            
Date  ____________________
 
Contractor
Project

Days/Week
Shifts
Hours/Shift
Weather
Temperature                         a.m.               p.m.
Work Days on Job



Personnel
General Foreman
Foreman
Journeyman
Helper
Total
M/Hr Today
Absent
Equipment
No.
Boilermakers
             
Trucks-Pickup
 
Ironworkers-Struct
             
Trucks-Dump, Flatbed
 
Ironworkers-Rebar
             
Air Compressors
 
Millwrights
             
Tractors
 
Oper. Engineers
             
Crawler-Backhoe
 
Testers
             
Tractor-Backhoe
 
Pipefitters
             
Welding Mach.-Elec
 
Carpenters
             
Welding Mach.-Comb.
 
Cement Finishers
             
Office Trailer
 
Laborers
             
Winch Trucks
 
Bricklayers
             
Cranes Cap
 
Electricians
             
Cranes Cap
 
Painters
             
Cranes Cap
 
Insulators
             
Other
 
Sheet Metalworkers
                 
Roofers
                 
Clerical Help
                 
Engineering Asst
                 
QC Inspectors
                 
NDE Technicians
                 
Superintendent
                 
TOTALS
             
TOTALS
 


 
COMMENTS:
 



Signature:
   

 
 

 



 
Page 6 of 6
 
Solar Photovoltaic EPC
Exhibit B
FPL PV PROJECT



 

--------------------------------------------------------------------------------

 
 
Appendix C – Critical Milestones and Milestones



 

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
 
CRITICAL MILESTONES & MILESTONES
 
DESOTO




1.
Mobilize for Construction
***
     
2.
Begin Concrete Pedestals
***
     
3.
Concrete Pedestals 50% Complete
***
     
4.
Electrical Interconnection Complete
***
     
5.
Concrete Pedestals Complete
***
     
6.
Torque Arms Installed Complete
***
     
7.
PV Modules 100% Delivered
***
     
8.
Communications Infrastructure for DAS Complete
***
     
9.
Tracker Erection Complete
***
     
10.
PV Modules Installed Complete
***
     
11.
Electrical Construction Complete
***
     
12.
Provisional Acceptance
***









*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 

--------------------------------------------------------------------------------

 
 
Appendix D – Construction and Milestone Payment Schedule



 

--------------------------------------------------------------------------------

 
 
APPENDIX D
Construction and Milestone Payment Schedule




Schedule of Values for Progress Payments *






Milestone Activities
Cumulative % Owed
% Owed
Scheduled Completion
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



* Each item will be billed when complete which may be earlier than the schedule
above.


Note:
 
Notwithstanding any amount otherwise billed, due or payable pursuant to this
schedule, prior to January 1, 2009, in no event shall FPL have any obligation to
pay more than $*** to Contractor under the Agreement. Unless FPL terminates the
Agreement prior to January 1, 2009, in which case FPL shall pay to Contractor
the Termination Payment, on and after January 1, 2009, FPL shall pay to
Contractor all amounts owed pursuant to the terms of the Agreement.  If FPL
issues a Notice to Proceed before January 1, 2009, the parties will consider, in
their sole discretion, amending by mutual agreement the dates stated in this
Appendix D.






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 

--------------------------------------------------------------------------------

 
 
Appendix E – ***






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 

--------------------------------------------------------------------------------

 


Appendix E
 
***
 
 
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

 
 

 
Page 1 of 1
   
Appendix E
DE SOTO COUNTY  PV PROJECT



 

--------------------------------------------------------------------------------

 

Appendix F – Form of Request for Payment


 

--------------------------------------------------------------------------------

 
 
APPENDIX F


FORM OF REQUEST FOR PAYMENT


 
TO:
Florida Power & Light Company

700 Universe Boulevard
Juno Beach, FL  33408


ATTN:


APPLICATION FOR MILESTONE PAYMENT




FPL Purchase Order No.:
   
DATE:
 
Supplier’s Invoice No.:
       





Milestone
Number
Milestone Description
Total
Activity Value
Activity Value Requested for Payment
 
 
 
 
 
   



 
Total This Application $_______________
       
ORIGINAL CONTRACT PRICE
$
 
Net Change By Change Order
$
 
CONTRACT PRICE TO DATE
$
 
Less Payments by Owner to Subcontractors
$
 
Less Prior Applications for Payment
$
 
CURRENT APPLICATION FOR PAYMENT
$
 
Less Retention
$
 
Net Current Payment
$
 
BALANCE OF CONTRACT PRICE
$
 



 
1

--------------------------------------------------------------------------------

 

Appendix G – Form of Final Acceptance Certificate

 

--------------------------------------------------------------------------------

 


APPENDIX G
 
Form of Final Acceptance Certificate
(Page 1 of 2)


Date:
______________



1.
Unless otherwise defined herein, the capitalized terms used throughout this
certificate shall have the meanings ascribed to same in the Turnkey Engineering,
Procurement and Construction Agreement for Solar Photovoltaic Generating
Facility dated as of June [__], 2008 (as the same may be amended, modified and
supplemented from time to time, the “Agreement”) by and between Florida Power &
Light Company, a Florida corporation (“FPL”) and SunPower Corporation, Systems,
a Delaware Corporation (“Contractor”).



2.
Contractor certifies and represents that the following statements are true as of
the date of delivery hereof to FPL:



 
a)
The Contractor has satisfied all of the requirements for the achievement of
Final Acceptance in accordance with the Agreement.

 
 
b)
Contractor has delivered this form, completed except for signature by FPL, to
FPL’s duly authorized representative referred to in Section 4.11 of the
Agreement on the above date.

 
3.
The person signing below is authorized to submit this form to FPL for and on
behalf of Contractor.






 
SunPower Corporation, Systems,
   
as Contractor
                   
By:
     
Name:
     
Title:
   

 
 
 
 

 
Page 1 of 2
   
Appendix G
DE SOTO COUNTY  PV PROJECT

 
 

--------------------------------------------------------------------------------

 
 
Appendix G


Form of Final Acceptance Certificate
(Page 2 of 2)


FPL to cross through one (1) of the following statements:


 
A.
FPL agrees that Final Acceptance has been achieved.  This Certificate was
received by FPL on the date first written above and is effective as of that
date.



 
B.
FPL does not agree that Final Acceptance has been achieved by the Contractor due
to the following:
                                               



 
FPL:


The person signing below is authorized to sign the Final Acceptance Certificate
for and on behalf of FPL.


By:
   
Date:
 
Name:
       
Title:
       

 

 
 
 

 
Page 2 of 2
   
Appendix G
DE SOTO COUNTY  PV PROJECT



 

--------------------------------------------------------------------------------

 




Appendix H – Form of Contractor Certificate for Partial Waiver of Liens




 

--------------------------------------------------------------------------------

 
 
APPENDIX H


FORM OF CONTRACTOR CERTIFICATE FOR PARTIAL WAIVER OF LIENS


This CONTRACTOR’S PARTIAL LIEN WAIVER AND RELEASE (“Contractor’s Partial Lien
Waiver and Release”) is made by SunPower Corporation, Systems, a Delaware
corporation (“Contractor”), on behalf of itself, its successors and assigns, and
those acting by or through any of the foregoing, for and in consideration of the
sum of [AMOUNT OF PARTIAL PAYMENT REQUEST] DOLLARS ($[_____]) (the “Progress
Payment”) and other good and valuable consideration, in hand paid, the receipt
and sufficiency of which are hereby acknowledged, as full payment on account of
all labor, services, materials, equipment and other work performed through the
___ day of _______, 200_ (the “Release Date”), for Florida Power & Light
Company, a Florida corporation (“Owner”), in connection with the construction of
a solar photovoltaic electric generation facility, and all services and
utilities related thereto, in De Soto County, Florida (such facility, together
with the property on which such facility is located, the “Project”), pursuant to
that certain TURNKEY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR
SOLAR PHOTOVOLTAIC GENERATING FACILITY, dated as of June [__], 2008, between
Owner and Contractor, as the same may be amended from time to time (as the same
may be amended, modified and supplemented from time to time, the “Agreement”).


Solely with respect to the Work performed by the Contractor relating to the
Project on or prior to the Release Date, the Contractor does hereby
unconditionally and irrevocably waive, release, remise, relinquish and
quit-claim (collectively, the “Release”) all actions, claims, demands, liens,
lien rights and claims of lien, of any kind whatsoever (collectively, “Claims”),
which Contractor ever had or now has, known or unknown, against the Project or
against Owner, its parents, subsidiaries and affiliates, at all tiers, and its
and their insurers, sureties, employees, officers, directors, representatives,
shareholders, agents, and all parties acting for any of them (collectively, the
“Released Entities”), including, without limitation, all claims related to, in
connection with, or arising out of, all facts, acts, events, circumstances,
changes or extra work, constructive or actual delays or accelerations,
interferences and the like, which have occurred or may be claimed to have
occurred.  The foregoing Release shall only be effective with respect to Claims
arising in connection with the portion of the work performed by Contractor prior
to the Release Date.


The Contractor warrants and represents, solely with respect to all Work
completed through the Release Date  that (a) the Contractor has not assigned or
pledged any rights or claims in any amount due or to become due from Owner in
connection with the Project; (b) payment has been or will be made to all
subcontractors, laborers and material suppliers, at all tiers, for all labor,
services, materials and equipment furnished by or through the Contractor for the
Project, including all payroll taxes and contributions required to be made; (c)
no claims from subcontractors, vendors, mechanics or materialmen against the
Released Entities have been submitted to Contractor with respect to the Project
or remain unsatisfied as of the date hereof; (d) no mechanics’ or materialmen’s
liens have been filed with respect to the Project that have not been discharged
or for which a bond has not been posted in accordance with the Agreement; and
(e) payment of all amounts due has been made to all consultants, employees,
subcontractors, laborers and material suppliers, at all tiers, and all other
entities, for all labor, services, materials and equipment furnished by or
through Contractor for the Project, including, without limitation, all payroll
taxes and contributions required to be made and all wages, overtime pay, premium
pay, holiday pay, sick pay, personal leave pay, severance pay, fees, fringe
benefits, commissions
 
 

 

 
Page 1 of 3
   
Appendix H
DE SOTO COUNTY  PV PROJECT

 
 

--------------------------------------------------------------------------------

 
 
and reimbursable expenses required to be paid and all deductions for dues, fees
or contributions required to be made in connection with all collective
bargaining agreements in existence, if any, which affect any worker(s) providing
services for the Project.


Solely with respect to all Work for the Project completed through the Release
Date, the Contractor agrees to defend, indemnify and hold the Released Entities
harmless from and against any and all actions, causes of action, losses or
damages of whatever kind, including, without limitation, reasonable attorneys’
fees and costs in arbitration and at the pre-trial, trial and appellate levels,
which the Released Entities may suffer by reason of (a) any claim made against
the Project or any of the Released Entities relating to labor, services,
materials or equipment furnished by or through the Contractor in connection with
the Project, or (b) any breach of any representation or warranty made by the
Contractor to Owner in connection with the Project, including the
representations and warranties included herein, any false statement made in this
Contractor’s Partial Lien Waiver and Release or any misrepresentation or
omission made to Owner by the Contractor.
 
The Contractor acknowledges and agrees that (a)  Owner is relying upon the
representations and warranties made herein as a material inducement for Owner to
make the Progress Payment to the Contractor; (b) this Contractor’s Partial Lien
Waiver and Release is freely and voluntarily given by the Contractor, and the
Contractor has had the advice of counsel in connection herewith and is fully
informed as to the legal effects of this Contractor’s Partial Lien Waiver and
Release, and the Contractor has voluntarily accepted the terms herein for the
consideration recited above; and (c) the tendering of the Progress Payment by
Owner and the receipt of the Progress Payment and the execution of this
Contractor’s Partial Lien Waiver and Release by the Contractor shall not, in any
manner whatsoever, release the Contractor from (i) its continuing obligations
with respect to the completion of any work at the Project that remains
incomplete, including warranty work or guaranty work, or the correction of
defective or non-conforming work; (ii) any contractual, statutory or common law
obligations of the Contractor with respect to the Released Entities in
connection with the Project; or (iii) any other obligations of the Contractor
with respect to Released Entities in connection with the Project.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR ON FOLLOWING PAGE.]
 

 
 

 
Page 2 of 3
   
Appendix H
DE SOTO COUNTY  PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Dated this ___day of _____________, 200__.



 
SUNPOWER CORPORATION, SYSTEMS:



WITNESSES:





   
By:
 
Name:
   
Name:
 
 
    Title         
Address:
 
Name:
                 



NOTARIAL ACKNOWLEDGMENT


STATE OF __________
)

)  ss:
COUNTY OF _________
)



The foregoing instrument was acknowledged before me this _____ day of
__________, 200__, by ________________________, the _____________________ of
SunPower Corporation, Systems, a Delaware corporation, who executed the
foregoing instrument on behalf of said corporation, and who is personally known
to me or who produced ______________________ as identification.





           
Name:
     
Notary Public, State of [Florida]
   
[If notarized in a State other than Florida, Signatory shall comply with the
notary requirements of such State.]
   
Commission No.
     
My Commission expires:
     
(Seal)
 










 
Page 3 of 3
   
Appendix H
DE SOTO COUNTY  PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Appendix H-1 – Form of Subcontractor Certificate for Partial Waiver of Liens
 
 

--------------------------------------------------------------------------------

 


APPENDIX H-1


FORM OF SUBCONTRACTOR CERTIFICATE FOR PARTIAL WAIVER OF LIENS




This SUBCONTRACTOR’S PARTIAL LIEN WAIVER AND RELEASE is made by
[____________________], a [____________] (the “Releasor”), subcontractor to
SunPower Corporation, Systems, a Delaware corporation (“Contractor”), on behalf
of Releasor, its successors and assigns, and those acting by or through any of
the foregoing, for and in consideration of the sum of Ten and No/100 DOLLARS
($10.00) and other good and valuable consideration, in hand paid, the receipt
and sufficiency of which are hereby acknowledged, as full payment on account of
all labor, services, materials, equipment and other work furnished through the
___ day of _________, 200_ (the “Release Date”), for work in connection with the
construction of a solar photovoltaic electric generation facility, and all
services and utilities related thereto, in De Soto County, Florida (such
facility, together with the property on which such facility is located, the
“Project”) by Contractor on behalf of Florida Power & Light Company, a Florida
corporation (“Owner”).


Solely with respect to the work performed by the Releasor on or prior to the
Release Date in connection with the Project, the Releasor does hereby
unconditionally and irrevocably waive, release, remise, relinquish and
quit-claim (collectively, the “Release”) all actions, claims, demands, liens,
lien rights and claims of lien, of any kind whatsoever (collectively, “Claims”),
which Releasor ever had or now has, known or unknown, against the Project or
against Owner or Contractor, their partners, parents, subsidiaries and
affiliates, at all tiers, and their insurers, sureties, employees, officers,
directors, representatives, shareholders, agents, and all parties acting for any
of them (collectively, the “Released Entities”), including, without limitation,
all claims related to, in connection with, or arising out of, all facts, acts,
events, circumstances, changes or extra work, constructive or actual delays or
accelerations, interferences and the like, which have occurred or may be claimed
to have occurred.  The foregoing Release shall only be effective with respect to
Claims arising in connection with the portion of the work performed by Releasor
prior to the Release Date.


The Releasor warrants and represents, solely with respect to all work by
Releasor completed for the Project through the Release Date, that (a) the
Releasor has not assigned or pledged any rights or claims in any amount due or
to become due from Contractor in connection with the Project; (b) payment has
been or will be made to all of its subcontractors, laborers and material
suppliers, at all tiers, for all labor, services, materials and equipment
furnished by or through the Releasor for the Project, including all payroll
taxes and contributions required to be made; (c) no claims from any of its
subcontractors, vendors, mechanics or materialmen against the Released Entities
in connection with the Project have been submitted to Releasor with respect to
the Project or remain unsatisfied as of the date hereof; (d) no mechanics’ or
materialmen’s liens have been filed with respect to the Project that have not
been discharged; and (e) payment of all amounts due has been made to all
consultants, employees, subcontractors, laborers and material suppliers, at all
tiers, and all other entities, for all labor, services, materials and equipment
furnished by or through Releasor for the Project, including, without limitation,
all payroll taxes and contributions required to be made and all wages, overtime
pay, premium pay, holiday pay, sick pay, personal leave pay, severance pay,
fees, fringe benefits, commissions and reimbursable expenses required to be paid
and all deductions for dues, fees or contributions required to be made in
connection with all collective bargaining agreements in existence, if any, which
affect any worker(s) providing services for the Project.
 
 

 

 
Page 1 of 3
   
Appendix H-1
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 
 
Solely with respect to all work by Releasor in connection with the Project
completed through the Release Date, the Releasor agrees to defend, indemnify and
hold the Released Entities harmless from and against any and all actions, causes
of action, losses or damages of whatever kind, including, without limitation,
reasonable attorneys’ fees and costs in arbitration and at the pre-trial, trial
and appellate levels, which the Released Entities may suffer by reason of
(a) any claim made against the Project or any of the Released Entities relating
to labor, services, materials or equipment furnished by or through the Releasor,
or (b) any breach of any representation or warranty made by the Releasor to the
Released Entities, including the representations and warranties included herein,
any false statement made in this Subcontractor’s Partial Lien Waiver and
Release, or any misrepresentation or omission made to the Released Entities by
the Releasor.
 
The Releasor acknowledges and agrees that (a) the Contractor and Owner are
relying upon the representations and warranties made herein as a material
inducement for the Contractor to make payment to the Releasor; (b) this
Subcontractor’s Partial Lien Waiver and Release is freely and voluntarily given
by the Releasor and the Releasor has had the advice of counsel in connection
herewith and is fully informed as to the legal effects of this Subcontractor’s
Partial Lien Waiver and Release and the Releasor has voluntarily accepted the
terms herein for the consideration recited above; and (c) the tendering of
payment by the Contractor and the receipt of payment and the execution of this
Subcontractor’s Partial Lien Waiver and Release by the Releasor shall not, in
any manner whatsoever, release the Releasor from (i) its continuing obligations
with respect to the completion of any work at the Project that remains
incomplete, including warranty work or guaranty work, or the correction of
defective or non-conforming work; (ii) any contractual, statutory or common law
obligations of the Releasor with respect to any of the Released Entities in
connection with the Project; or (iii) any other obligations of the Releasor with
respect to any of the Released Entities in connection with the Project.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR ON FOLLOWING PAGE.]


 
 

 

 
Page 2 of 3
   
Appendix H-1
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Dated this ___day of _____________, 200__.






WITNESSES:    
Subcontractor:
                 
By:
 
Name:
   
Name:
 
 
    Title:         
Address:
 
Name:
                 



NOTARIAL ACKNOWLEDGMENT




STATE OF __________
)

)  ss:
COUNTY OF _________
)



The foregoing instrument was acknowledged before me this _____ day of
__________, 200__, by ________________________, the _____________________
of_________________, a ________________, who executed the foregoing instrument
on behalf of said corporation, and who is personally known to me or who produced
______________________ as identification.



       
Name:
   
Notary Public, State of [Florida] [If notarized in a State other than Florida,
Signatory shall comply with the notary requirements of such State.]
 
Commission No.
   
My Commission expires:
   
(Seal)
 










 
Page 3 of 3
   
Appendix H-1
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Appendix I – ***








*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 

--------------------------------------------------------------------------------

 


APPENDIX I
 
***
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
 

 
Appendix I
DE SOTO COUNTY PV PROJECT



 

--------------------------------------------------------------------------------

 


Appendix J – Option Pricing

 

--------------------------------------------------------------------------------

 


Appendix J


Option Pricing


FPL may elect to purchase any, all or none of the options listed below, subject
to maximum annual quantities,  in the column entitled “Option Description” (each
an “Option”, collectively the “Options”). The price of each of the Options for
the Project is set forth in the column entitled “Option Price”, which price
shall be paid at the same percentages upon achievement of the same milestones
set forth in the Construction and Payment Milestone Schedule attached to the
Agreement.1  In the event FPL notifies Contractor of its exercise of a given
Option, upon FPL’s delivery of a Final Notice to Proceed with respect to the
associated commencement of Work, an additional Letter of Credit shall be issued
pursuant to the requirements of Section 7.5 with a face amount equal to ***
percent (***%) of the related Option Price through the final acceptance date,
after which the face amount of such Letter of Credit shall equal *** percent
(***%)  of the Option Price until ***.


The notice to proceed date (s), critical milestone dates, guaranteed provisional
acceptance and final acceptance dates, construction and milestone payment dates,
and termination payment dates shall be mutually agreed by the Parties at the
time of Option exercise.  In order to choose any of the Options, FPL must notify
Contractor on or before the date set forth in the column entitled “Option Date”.
In the event FPL exercises an Option set forth herein, such Option(s) shall
thereafter be considered part of the Work, and Contractor shall promptly
commence and diligently pursue to completion such additional Work.


Option Description
Option Price
Option Date
1)
*** MW (net) capacity increase.
$***
***
2)
*** MW (net) capacity increase.  FPL may exercise this option up to five times,
for a total of *** MW (net) capacity increase.
$***
for each *** MW option selected
***
3)
*** MW (net) capacity increase.
$***
***
4)
*** MW (net) capacity increase.  FPL may exercise this option up to five times,
for a total of *** MW (net) capacity increase.
$***
for each *** MW option selected
***







*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  1 The Option Price assumes the Driven Pier Design (as defined in Section 7.1
of the Agreement) is implemented.  In the event that Contractor elects not to
effect the Driven Pier Design, the Parties will mutually agree on appropriate
revisions to the Option Price.


 
1

--------------------------------------------------------------------------------

 
 
***

 
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
2

--------------------------------------------------------------------------------


Appendix K – Module Warranty
 
 

--------------------------------------------------------------------------------

 
 
Appendix K – Module Warranty

 
SunPower Logo [logo.jpg]


SUNPOWER LIMITED WARRANTY FOR PV MODULES
SPR-315E-xxx-x, SPR-300E-xxx-x, SPR-305-xxx-x, SPR-290-xxx-x, SPR-230-xxx-x,
SPR-225-xxx-x, SPR-220-xxx-x, SPR-217-xxx-x, SPR-215-xxx-x, SPR-210-xxx-x,
SPR-205-xxx-x, SPR-200-xxx-x, SPR-90-xxx-x (“xxx-x” define product variants)


1.
Limited Product Warranty – Ten (10) Year Repair, Replacement or Refund Remedy



SunPower Corporation with offices at 3939 North First Street, San Jose, CA 95134
(“SunPower”) warrants that for ten (10) years from the date of delivery, its
Photovoltaic modules ("PV modules") shall be free from defects in materials and
workmanship under normal application, installation, use and service conditions.
If the PV modules fail to conform to this warranty, then for a period ending ten
(10) years from date of delivery to the original end-customer ("the Customer"),
SunPower will, at its option, either repair or replace the product, or refund
the purchase price as paid by the Customer ("Purchase Price"). The repair,
replacement or refund remedy shall be the sole and exclusive remedy provided
under the Limited Product Warranty and shall not extend beyond the ten (10) year
period set forth herein. This Limited Product Warranty does not warrant a
specific power output, which shall be exclusively covered under clause 2
hereinafter (Limited Power Warranty).


2.
Limited Power Warranty



a)
SunPower additionally warrants: If, within twelve (12) years from date of
delivery to the Customer any PV module(s) exhibits a power output less than 90%
of the Minimum Peak Power2 as specified at the date of delivery in SunPower's
Product datasheet, provided that such loss in power is determined by SunPower
(at its sole and absolute discretion) to be due to defects in material or
workmanship  SunPower will replace such loss in power by either providing to the
Customer additional PV modules to make up such loss in power or by providing
monetary compensation equivalent to the cost of additional PV modules required
to make up such loss in power or by repairing or replacing the defective PV
modules, at the option of SunPower

b)
SunPower additionally warrants: If, within twenty five (25) years from date of
delivery to the Customer any PV module(s) exhibits a power output less than 80%
of the Minimum Peak Power1 as specified at the date of delivery in SunPower's
Product datasheet, provided that such loss in power is determined by
SunPower  (at its sole and absolute discretion) to be due to defects in material
or workmanship  SunPower will replace such loss in power by either providing to
the Customer additional PV modules to make up such loss in power or by providing
monetary compensation equivalent to the cost of additional PV modules required
to make up such loss in power or by repairing or replacing the defective PV
modules, at the option of SunPower.



3.
Exclusions and limitations



a)
Warranty claims must in any event be filed within the applicable Warranty
period.

b)
Warranty claims may only be made by, or on the behalf of, the original end
customer or a person to whom title has been transferred for the PV Modules.

c)
The Limited Warranties do not apply to any of the following:

 
1.
PV modules which in SunPower's absolute judgment have been subjected to: misuse,
abuse, neglect or accident; alteration, improper installation, application or
removal (including but not



 

--------------------------------------------------------------------------------

2“Minimum Peak Power” = Peak power minus the Peak power tolerance (as specified
in SunPower’s Product datasheet).   “Peak power” is the power in peak watts that
a PV module generates at STC (Standard Test conditions: Irradiance of 1000 W/m2,
light spectrum AM 1.5g and a cell temperature
of 25 degrees C)
 

--------------------------------------------------------------------------------

   
SunPower Corporation
   
1.877.SUN.0123
—
Email : customercare@SunPowercorp.com
—
www.SunPowercorp.com

Document # 001-83266 Rev *D                                      
 

--------------------------------------------------------------------------------

 


Appendix K - Module Warranty


limited to installation, application or removal by any party other than a
SunPower authorized dealer; non-observance of SunPower's installation, users
and/or maintenance instructions; repair or modifications by someone other than
an approved service technician of SunPower; power failure surges, lightning,
flood, fire, accidental breakage or other events outside SunPower's control.
 
2.
Cosmetic defects stemming from normal wear and tear of PV module materials.

 
3.
PV modules installed in locations, which in SunPower’s absolute judgment may be
subject to direct contact with salt water.

d)
The Limited Warranties do not cover any transportation costs for return of the
PV modules, or for reshipment of any repaired or replaced PV modules, or cost
associated with installation, removal or reinstallation of the PV modules.

e)
When used on a mobile platform of any type, the Limited Power Warranty, applying
to any of the PV modules shall be limited to twelve (12) years as per the
provisions of clause 2(a) hereof.

f)
Warranty claims will not apply if the type or serial number of the PV modules is
altered, removed or made illegible.

 
4.
Limitation of Warranty Scope



SUBJECT TO THE LIMITIATIONS UNDER APPLICABLE LAW, THE LIMITED WARRANTIES SET
FORTH HEREIN ARE EXPRESSLY IN LIEU OF AND EXCLUDE ALL OTHER EXPRESS OR IMPLIED
WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY AND OF
FITNESS FOR PARTICULAR PURPOSE, USE, OR APPLICATION, AND ALL OTHER OBLIGATIONS
OR LIABILITIES ON THE PART OF SUNPOWER, UNLESS SUCH OTHER WARRANTIES,
OBLIGATIONS OR LIABILITIES ARE EXPRESSLY AGREED TO IN WRITING SIGNED AND
APPROVED BY SUNPOWER. SUNPOWER SHALL HAVE NO RESPONSIBILITY OR LIABILITY
WHATSOEVER FOR DAMAGE OR INJURY TO PERSONS OR PROPERTY OR FOR OTHER LOSS OR
INJURY RESULTING FROM ANY CAUSE WHATSOEVER ARISING OUT OF OR RELATED TO THE
PRODUCT, INCLUDING, WITHOUT LIMITATION, ANY DEFECTS IN THE MODULE, OR FROM USE
OR INSTALLATION. UNDER NO CIRCUMSTANCES SHALL SUNPOWER BE LIABLE FOR INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, HOWSOEVER CAUSED. LOSS OF USE, LOSS OF
PROFITS, LOSS OF PRODUCTION, LOSS OF REVENUES ARE THEREFORE SPECIFICALLY BUT
WITHOUT LIMITATION EXCLUDED.


SUNPOWER'S AGGREGATE LIABILITY, IF ANY, IN DAMAGES OR OTHERWISE, SHALL NOT
EXCEED THE PURCHASE PRICE PAID TO SUNPOWER BY THE CUSTOMER, FOR THE UNIT OF
PRODUCT OR SERVICE FURNISHED OR TO BE FURNISHED, AS THE CASE MAY BE, WHICH GAVE
RISE TO THE WARRANTY CLAIM.


SOME STATES DO NOT ALLOW LIMITATIONS ON IMPLIED WARRANTIES OR THE EXCLUSION OF
DAMAGES SO THE ABOVE LIMITATIONS OR EXCLUSIONS MAY NOT APPLY TO YOU.


5.
Obtaining Warranty Performance



If you feel you have a justified claim covered by this Limited Warranty,
immediately notify the (a) Installer, who sold the PV-modules, or (b) any
authorized SunPower distributor, of the claim in writing, or (c) send such
notification to SunPower Corporation, 3939 North First Street, San Jose, CA
95134, directly. In addition, please enclose evidence of the date of delivery of
the PV module. If applicable, your installer or distributor will give advice on
handling the claim. If further assistance is required, please write to SunPower
for instructions. The return of any PV-modules will not be accepted unless prior
written authorization has been given by SunPower.
 

--------------------------------------------------------------------------------

   
SunPower Corporation
   
1.877.SUN.0123
—
Email : customercare@SunPowercorp.com
—
www.SunPowercorp.com

Document # 001-83266 Rev *D                                      
 

--------------------------------------------------------------------------------

 


Appendix L – O&M Manual
 
 

--------------------------------------------------------------------------------

 


Appendix M – FPL Permits

 

--------------------------------------------------------------------------------

 
 
DeSoto Solar Project
List of Permits/Authorizations/Action Items




APPENDIX M
FPL Permits





 
Task
Responsible Agency
Responsible Party
Target Completion Date
Comments
           
1
Environmental Resource Permit
FDEP
FPL
11/1/08
ACOE not required because no impact to wetlands.
2
Conduct Threatened and Endangered (T&E) Species Survey
FDEP
FPL
5/28/08
Complete.
3
Gopher Tortoise Relocation
FFWCC
FPL
10/15/08
Need final site layout before relocation, if needed.
4
Conduct a Phase 1 cultural assessment on areas that have not been previously
surveyed
SHPO
FPL
8/4/08
 
5
Federal, State and Local easements
site specific
FPL
TBD
 
6
Determination of 'no hazard to air navigation'
FAA
FPL
7/30/08
 
7
Spill Prevention Control and Counter Measures (SPCC) Plan
EPA
FPL
TBD
Post Construction if needed.
8
Conditional Use Permit
County
FPL
5/8/08
Complete.
9
Site Plan Approval
County
FPL
10/15/08
Need final site layout from Contractor.
10
Zoning/Land Use Amendment
County
FPL
5/8/08
Complete.
11
Water well permits (consumptive)
County or WMD
FPL
12/30/08
N/A for Construction. Needed for Operation.
12
Submit Wetland Jurisdictional Determination Application
FDEP
FPL
5/1/08
Complete.

 
Completed task are
shaded                                                                                                                                                                                
Page 1 of
1                                                                                                                                
 Desoto Solar Preliminary Report List rev 6 SMF_5/16/08


 

--------------------------------------------------------------------------------

 


Appendix N – Termination Payment Schedule
 
 

--------------------------------------------------------------------------------

 




APPENDIX N
Schedule of Termination of Values




Termination Dollars Due*
% Owed of Total Contract Price
If Terminated After:
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*Termination values are based on a Contract Price of $***. If the Contract Price
is adjusted pursuant to the Agreement, the termination values shall be adjusted
to the product of the adjusted Contract Price and the applicable "% Owed of
Total Contract Price" for a given termination value.


Note:
The Termination Payment due and payable upon a termination on or prior to
January 1, 2009, shall be the applicable amount provided for under the column
"Termination Dollars Due" for a termination on or after a date specified under
the column "If Terminated After" less the aggregate amount of the Contract Price
paid by FPL to Contractor as of such date. The Termination Payment due and
payable upon a termination after January 1, 2009 shall be the greater of: (1)
the applicable amount provided for under the column "Termination Dollars Due"
for a termination on or after a date specified under the column "If Terminated
After" less the aggregate amount of the Contract Price paid by FPL to Contractor
as of such date and (2) the aggregate amount of outstanding approved and unpaid
Requests for Payment made pursuant to the Agreement which entitle Contractor to
payment in accordance with the Construction and Milestone Payment Schedule.  If
FPL issues a Notice to Proceed before January 1, 2009, the parties will
consider, in their sole discretion, amending by mutual agreement the dates
stated in this Appendix N.
 






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 

--------------------------------------------------------------------------------

 


Appendix O – Project Management Team
 
 

--------------------------------------------------------------------------------

 


APPENDIX O
 
Project Management Team
 
Project Management Team [team.jpg]
 

 
TBH – To be hired, subject to the approval requirements of Section 3.12.1 of the
Agreement

 Biographical Information: 
 
Daniel S. Shugar, President, SunPower Systems
 
Mr. Shugar leads Supply Chain, Manufacturing, Product Development, and Project
Engineering and Construction. Since January 1996, Mr. Shugar has  overseen the
installation of over 200 MW of solar PV projects. He has been active in solar
power since 1988. Mr. Shugar has a B.S. in Electrical Engineering from
Rensselaer Polytechnic University, and an MBA from Golden Gate University in San
Francisco.
 
Kevin Hennessy, Director, Construction Services
 
Mr. Hennessy is a Professional Engineer with over 25 years of commercial
construction experiences.  He has extensive knowledge of design and construction
methods of all types of building systems and has developed projects all over the
globe.  He is responsible for the Design and Construction groups in the Systems
Group at SunPower. This team  has been responsible for implementation of the
largest Solar PV Energy projects throughout the world,  including several
projects over  20MW’s.  Kevin is a California licensed Civil Engineer and has a
M.S. in Civil Engineering from Stanford University.
 
Peter Buecke, Director Design Services  
 
Mr. Buecke is an architect who has led the design and construction division for
several national home builders.   He is responsible for all activities related
to the design and engineering of large ground-mounted and roof-top solar
projects.  He has over 20 years of experience on project planning  with success
in setting and meeting project design milestones.  He has a B.S in Design from
the College of Architecture at Arizona State University.
 
Steve Hanawalt, Director, Customer Service
 
Mr. Hannawalt leads the Customer Service and O&M Group for SunPower Systems. His
energy facility operations and management experience includes start-up
engineering, performance engineering, operations management, and asset
optimization. Prior to joining SunPower, he was Vice President of


 

--------------------------------------------------------------------------------

 


Plant Optimization at Calpine Corporation, a large independent power producer.
In that capacity his group provided the 25,000 MW fleet with system
commissioning services, performance and reliability engineering, and real-time
performance monitoring and diagnostic services. Plant Optimization provided the
performance, reliability, and cost structure inputs to System Dispatch to
optimize the economic dispatch of the generating units. Mr. Hanawalt received
his B.S. in Mechanical Engineering from the University of California, Berkeley
and is currently pursuing his MBA.
 
 
Rich Hanson, Senior Project Manager
 
Mr. Hanson has been involved  as a project manager of utility size power plants
since joining SunPower Corp . Most recently  he was responsible for completing a
14 MW ground mounted tracking system at Nellis Air Force Base in Las Vegas, NV. 
Prior to joining SunPower, Rich was Director of Construction for a Construction
Management firm in the California Central Valley, specializing in design/build
management of medical office buildings, airport construction, and regional
shopping centers.
 
 

--------------------------------------------------------------------------------

 


Appendix P – Legal Description of Property Site
 
 

--------------------------------------------------------------------------------

 


APPENDIX P


LEGAL DESCRIPTION OF PROPERTY SITE




A tract of land located in Desoto County and more particularly described as
follows:


The northwest quarter and the west half of the northeast quarter and the north
half of the southwest quarter and the southeast quarter of Section 27, Township
36 South, Range 25 East; And the south half of the northeast quarter and the
west half of the southwest quarter and the southeast quarter of Section 26,
Township 36 South, Range 25 East; And Section 35, Township 36 South, Range 25
East; And the west half of the northeast quarter of Section 2, Township 37
South, Range 25 East.



 

--------------------------------------------------------------------------------

 


APPENDIX Q




Intentionally Deleted
 
 

--------------------------------------------------------------------------------

 


Appendix R – Form of Contractor Certificate for Final Waiver of Liens

 

--------------------------------------------------------------------------------

 


APPENDIX R


FORM OF CONTRACTOR CERTIFICATE FOR FINAL WAIVER OF LIENS


This CONTRACTOR’S FULL LIEN WAIVER AND RELEASE (“Contractor’s Full Lien Waiver
and Release”) is made by SunPower Corporation, Systems, a Delaware corporation
(“Contractor”), on behalf of itself, its successors and assigns, and those
acting by or through any of the foregoing, for and in consideration of [AMOUNT
OF FINAL PAYMENT REQUEST] DOLLARS ($[_____]) and other good and valuable
consideration, in hand paid, the receipt and sufficiency of which are hereby
acknowledged, as full and final payment on account of all labor, services,
materials, equipment and other work performed for Florida Power & Light Company
(“Owner”), in connection with the construction of a solar photovoltaic electric
generation facility, and all services and utilities related thereto, in De Soto
County, Florida (such facility, together with the property on which such
facility is located, the “Project”), pursuant to that certain TURNKEY
ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT FOR SOLAR PHOTOVOLTAIC
GENERATING FACILITY, dated as of June [__], 2008, between Owner and Contractor,
as the same may be amended from time to time (the “Agreement”).


Contractor does hereby unconditionally and irrevocably waive, release, remise,
relinquish and quit-claim all actions, claims, demands, liens, lien rights and
claims of lien, of any kind whatsoever, which Contractor ever had, now has, or
may have in the future, known or unknown, against the Project or against Owner,
its parents, subsidiaries and affiliates, at all tiers, and its and their
insurers, sureties, employees, officers, directors, representatives,
shareholders, agents, and all parties acting for any of them related to or
arising from the Project (collectively, the “Released Entities”), including,
without limitation, all claims related to, in connection with, or arising out
of, all facts, acts, events, circumstances, changes or extra work, constructive
or actual delays or accelerations, interferences and the like, which have
occurred or may be claimed to have occurred.


The Contractor warrants and represents that (a) the Contractor has not assigned
or pledged any rights or claims in any amount due or to become due from Owner
related to or arising from the Project; (b) payment has been or will be made to
all subcontractors, laborers and material suppliers, at all tiers, for all
labor, services, materials and equipment furnished by or through the Contractor
for the Project, including all payroll taxes and contributions required to be
made; (c) no claims from subcontractors, vendors, mechanics or materialmen
against the Released Entities have been submitted to Contractor with respect to
the Project or remain unsatisfied as of the date hereof; (d) no mechanics’ or
materialmen’s liens have been filed with respect to the Project that have not
been discharged or for which a bond has not been posted in accordance with the
Agreement; (e) payment of all amounts due has been made to all consultants,
employees, subcontractors, laborers and material suppliers, at all tiers, and
all other entities, for all labor, services, materials and equipment furnished
by or through Contractor for the Project, including, without limitation, all
payroll taxes and contributions required to be made and all wages, overtime pay,
premium pay, holiday pay, sick pay, personal leave pay, severance pay, fees,
fringe benefits, commissions and reimbursable expenses required to be paid and
all deductions for dues, fees or contributions required to be made in connection
with all collective bargaining agreements in existence, if any, which affect any
worker(s) providing services for the Project; and (f) all contracts with
consultants and subcontractors employed, used or engaged by Contractor in
connection with the Project have been completed or have been terminated.


 
 
 

 
Page 1 of 3
   
Appendix R
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 
 
The Contractor agrees to defend, indemnify and hold the Released Entities
harmless from and against any and all actions, causes of action, losses or
damages of whatever kind, including, without limitation, reasonable attorneys’
fees and costs in arbitration and at the pre-trial, trial and appellate levels,
which the Released Entities may suffer by reason of (a) any claim made against
the Project or any of the Released Entities relating to labor, services,
materials or equipment furnished by or through the Contractor related to or
arising from the Project, or (b) any breach of any representation or warranty
made by the Contractor to Owner related to or arising from the Project,
including the representations and warranties included herein, any false
statement made in this Contractor’s Full Lien Waiver and Release or any
misrepresentation or omission made to Owner by the Contractor.
 
The Contractor acknowledges and agrees that (a) Owner is relying upon the
representations and warranties made herein as a material inducement for Owner to
make payment to the Contractor; (b) this Contractor’s Full Lien Waiver and
Release is freely and voluntarily given by the Contractor, and the Contractor
has had the advice of counsel in connection herewith and is fully informed as to
the legal effects of this Contractor’s Full Lien Waiver and Release, and the
Contractor has voluntarily accepted the terms herein for the consideration
recited above; and (c) the tendering of payment by Owner and the receipt of
payment and the execution of this Contractor’s Full Lien Waiver and Release by
the Contractor shall not, in any manner whatsoever, release the Contractor from
(i) its continuing obligations with respect to the completion of any work at the
Project that remains incomplete, including warranty work or guaranty work, or
the correction of defective or non-conforming work; (ii) any contractual,
statutory or common law obligations of the Contractor with respect to the
Released Entities related to or arising from the Project; or (iii) any other
obligations of the Contractor with respect to Released Entities related to or
arising from the Project.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR ON FOLLOWING PAGE.]


 
 

 

 
Page 2 of 3
   
Appendix R
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Dated this ___day of _____________, 200__.



 
SUNPOWER CORPORATION, SYSTEMS:



WITNESSES:





     
By:
 
Name:
   
Name:
 
 
    Title:        
Address:
 
Name:
       
 
       







NOTARIAL ACKNOWLEDGMENT


STATE OF __________
)

)  ss:
COUNTY OF _________
)



The foregoing instrument was acknowledged before me this _____ day of
__________, 200__, by ________________________, the _____________________ of
SunPower Corporation, Systems, a Delaware corporation, who executed the
foregoing instrument on behalf of said corporation, and who is personally known
to me or who produced ______________________ as identification.





       
Name:
   
Notary Public, State of [Florida]
 
[If notarized in a State other than Florida, Signatory shall comply with the
notary requirements of such State.]
 
Commission No.
   
My Commission expires:
   
(Seal)
 










 
Page 3 of 3
   
Appendix R
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Appendix R-1 – Form of Subcontractor Certificate for Final Waiver of Liens


 

--------------------------------------------------------------------------------

 


APPENDIX R-1


FORM OF SUBCONTRACTOR CERTIFICATE FOR FINAL WAIVER OF LIENS


This SUBCONTRACTOR’S FULL LIEN WAIVER AND RELEASE (“Subcontractor’s Full Lien
Waiver and Release”) is made by [____________________], a [____________] (the
“Releasor”), subcontractor to SunPower Corporation, Systems, a Delaware
corporation (“Contractor”), on behalf of Releasor, its successors and assigns,
and those acting by or through any of the foregoing, for and in consideration of
the sum of Ten and No/100 DOLLARS ($10.00) and other good and valuable
consideration, in hand paid, the receipt and sufficiency of which are hereby
acknowledged, as full and final payment on account of all labor, services,
materials, equipment and other work furnished in connection with the
construction of a solar photovoltaic electric generation facility, and all
services and utilities related thereto, in De Soto County, Florida (such
facility, together with the property on which such facility is located, the
“Project”) by Contractor on behalf of Florida Power & Light Company, a Florida
corporation (“Owner”).


Releasor does hereby unconditionally and irrevocably waive, release, remise,
relinquish and quit-claim all actions, claims, demands, liens, lien rights and
claims of lien, of any kind whatsoever, which Releasor ever had, now has, or may
have in the future, known or unknown, against the Project, or against Owner or
Contractor, their partners, parents, subsidiaries and affiliates, at all tiers,
and their insurers, sureties, employees, officers, directors, representatives,
shareholders, agents, and all parties acting for any of them related to or
arising from the Project (collectively, the “Released Entities”), including,
without limitation, all claims related to, in connection with, or arising out
of, all facts, acts, events, circumstances, changes or extra work, constructive
or actual delays or accelerations, interferences and the like, which have
occurred or may be claimed to have occurred.


The Releasor warrants and represents that (a) the Releasor has not assigned or
pledged any rights or claims in any amount due or to become due from Contractor
related to or arising from the Project; (b) payment has been or will be made to
all of its subcontractors, laborers and material suppliers, at all tiers, for
all labor, services, materials and equipment furnished by or through the
Releasor for the Project, including all payroll taxes and contributions required
to be made; (c) no claims from any of its subcontractors, vendors, mechanics or
materialmen against the Released Entities have been submitted to Releasor with
respect to the Project or remain unsatisfied as of the date hereof; (d) no
mechanics’ or materialmen’s liens have been filed with respect to the Project
that have not been discharged; (e) payment of all amounts due has been made to
all consultants, employees, subcontractors, laborers and material suppliers, at
all tiers, and all other entities, for all labor, services, materials and
equipment furnished by or through Releasor for the Project, including, without
limitation, all payroll taxes and contributions required to be made and all
wages, overtime pay, premium pay, holiday pay, sick pay, personal leave pay,
severance pay, fees, fringe benefits, commissions and reimbursable expenses
required to be paid and all deductions for dues, fees or contributions required
to be made in connection with all collective bargaining agreements in existence,
if any, which affect any worker(s) providing services for the Project; and (f)
all contracts with consultants and subcontractors employed, used or engaged by
Releasor in connection with the Project have been completed or have been
terminated.


The Releasor agrees to defend, indemnify and hold the Released Entities harmless
from and against any and all actions, causes of action, losses or damages of
whatever kind, including, without limitation, reasonable attorneys’ fees and
costs in arbitration and at the pre-trial, trial and
 


 
 

 
Page 1 of 3
   
Appendix R-1
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 
 
appellate levels, which the Released Entities may suffer by reason of (a) any
claim made against the Project or any of the Released Entities relating to
labor, services, materials or equipment furnished by or through the Releasor
related to or arising from the Project, or (b) any breach of any representation
or warranty made by the Releasor to the Released Entities related to or arising
from the Project, including the representations and warranties included herein,
any false statement made in this Subcontractor’s Full Lien Waiver and Release,
or any misrepresentation or omission made to the Released Entities by the
Releasor.
 
The Releasor acknowledges and agrees that (a) the Contractor and Owner are
relying upon the representations and warranties made herein as a material
inducement for the Contractor or Owner to make payment to the Releasor; (b) this
Subcontractor’s Full Lien Waiver and Release is freely and voluntarily given by
the Releasor and the Releasor has had the advice of counsel in connection
herewith and is fully informed as to the legal effects of this Subcontractor’s
Full Lien Waiver and Release and the Releasor has voluntarily accepted the terms
herein for the consideration recited above; and (c) the tendering of payment by
the Contractor and the receipt of payment and the execution of this
Subcontractor’s Full Lien Waiver and Release by the Releasor shall not, in any
manner whatsoever, release the Releasor from (i) its continuing obligations with
respect to the completion of any work at the Project that remains incomplete,
including warranty work or guaranty work, or the correction of defective or
non-conforming work related to or arising from the Project; (ii) any
contractual, statutory or common law obligations of the Releasor with respect to
any of the Released Entities related to or arising from the Project; or
(iii) any other obligations of the Releasor with respect to any of the Released
Entities related to or arising from the Project.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR ON FOLLOWING PAGE.]


 
 
 

 
Page 2 of 3
   
Appendix R-1
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Dated this ___day of _____________, 200__.
 
WITNESSES:
 
Subcontractor:
               
By:
 
Name:
   
Name:
 
 
    Title:        
Address:
 
Name:
       
 
       



NOTARIAL ACKNOWLEDGMENT




STATE OF __________
)

)  ss:
COUNTY OF _________
)



The foregoing instrument was acknowledged before me this _____ day of
__________, 200__, by ________________________, the _____________________
of_________________, a ________________, who executed the foregoing instrument
on behalf of said corporation, and who is personally known to me or who produced
______________________ as identification.



       
Name:
   
Notary Public, State of [Florida]
 
[If notarized in a State other than Florida, Signatory shall comply with the
notary requirements of such State.]
 
Commission No.
   
My Commission expires:
   
(Seal)
 

 
 

 

 
Page 3 of 3
   
Appendix R-1
DE SOTO COUNTY PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Appendix S – Form of Request for Change Order
 
 

--------------------------------------------------------------------------------

 
 
CHANGE ORDER FORM
Florida Power & Light Company
CONTRACT CHANGE ORDER NO.


Contractor:
SunPower Corporation, Systems
 
Title:
 
Date:  
 
CONTRACT CHANGE:  (Detail)
Amount
(Circle Credits)
This Change Order No. [___], effective [_____________], is issued to amend the
Turnkey Engineering, Procurement and Construction Agreement for Solar
Photovoltaic Generating Facility Between Florida Power & Light Company and
SunPower Corporation, Systems dated July [__], 2008 (the "Agreement") as
specified below.  The initial capitalized terms used herein, unless otherwise
defined in this Change Order, shall have the meanings ascribed to them in the
Agreement.
 
 

Contract Start Date:
 
Contract Completion Date:
         No change                
 
         No change               
Total Authorized Amount
This Change Order
 
 
Schedule of Prices:
 Lump Sum Fixed Price

WORK/SERVICE START DATE:
WORK/SERVICE END DATE:
 

It is hereby understood that, if this Change Order is executed by FPL, the
Contractor shall implement the above-referenced change(s).    If this Change
Order is executed by FPL, the changes to the Work, Contract Price, time
requirements and/or any other provisions of the Agreement described in this
document are considered an amendment to the Agreement.  Except as otherwise set
forth in this document, the change(s) described in this document do not relieve
FPL or the Contractor of their responsibilities described in the Agreement.  If
this Change Order is executed by FPL, this document constitutes a full and
complete settlement with respect to change(s) to the Work, Contract Price, time
requirements and/or any other provisions of the Agreement described in this
document, including the settlement of compensation to Contractor, for the
change(s) described in this document.
 
 
_____________________________________
Project Manager

COST HISTORY
Primary Cause of Change (Check One)
SCHEDULE
     
Original Contract Price
$
   
Variance from Quantity Estimate
   
Change Does Not Affect
Total Previous Changes Auth.
     
Regulatory Requirements
 
Guaranteed Provisional
This Change (Net Amount)
     
Construction Changes
 
Acceptance Date
   
Firm
 
Estimate
     
Engineering Changes
 
Total Contract Price
(Including this change)
$
   
Other Department Requests
   
Change Wll Affect
       
Vendor Caused (Identify Back Charges)
 
Guaranteed Provisional
Could this CCO Impact Other Contracts?
   
Constructability
 
Acceptance Date
   
Yes
 
No
     
Other (Specify)                                      
                     

   
Accepted by:
________________________________________
Authorization:
FLORIDA POWER & LIGHT COMPANY
 

Signature:
   
Signature:
   
Name (Print)
   
Name (Print)
   
Title (Print)
   
Title (Print)
   
Date:
   
Date:
     

 
 

 

 
Page 1 of 1
   
Appendix S
SPACE COAST SOLAR PV PROJECT

 
 

--------------------------------------------------------------------------------

 


APPENDIX T




Intentionally Deleted



 

--------------------------------------------------------------------------------

 


Appendix U – Form of Letter of Credit
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, N.A.
TRADE SERVICES DIVISION - STANDBY LETTER OF CREDIT UNIT
One Front Street, 21st Floor, San Francisco, California 94111
Phone: (800) 798-2815 Option 1. E-Mail: sftrade@wellsfargo.com


APPENDIX U
Form of Letter of Credit


Florida Power & Light Company
700 Universe Blvd
Juno Beach, FL
Attention: Project General Manager


Re: Irrevocable Standby Letter of Credit
No.                                                                                     


Gentlemen:
 
We hereby establish in your favor this Irrevocable Standby Letter of Credit No.
_______ (the “Letter of Credit”) for the account of SunPower Corporation,
Systems, a Delaware corporation (“Contractor”), effective immediately and
expiring on ***.
 
We have been informed by the Applicant, but do not independently verify, that
this Letter of Credit is issued pursuant to the terms of that certain Turnkey
Engineering, Procurement and Construction Agreement for Solar Photovoltaic
Generating Facility dated as of June [__], 2008, between Florida Power & Light
Company, a Florida corporation (“Beneficiary”), and Contractor, as the same may
be amended (the “Agreement”).
 
1.           Stated Amount. The amount of funds available for drawing under this
Letter of Credit shall be U.S. $*** (*** United States Dollars) (the “Stated
Amount”).
 
2.           Drawings. A drawing hereunder may be made by you on any Business
Day on or prior to the date this Letter of Credit expires by delivering to Wells
Fargo Bank, N.A., at any time during its business hours on such Business Day, at
One Front Street 21st Floor, San Francisco, CA 94111, a copy of this Letter of
Credit together with (i) a Draw Certificate executed by an authorized person
substantially in the form of Attachment A hereto (the “Draw Certificate”),
appropriately completed and purportedly signed by your authorized officer and
(ii) your draft substantially in the form of Attachment B hereto (the “Draft”),
appropriately completed and purportedly signed by your authorized
officer.  Partial drawings and multiple presentations may be made under this
Letter of Credit.  Draw Certificates and Drafts under this Letter of Credit may
be sent by overnight delivery or courier to Wells Fargo Bank, N.A., at its
address set forth above Attention: Standby Letter of Credit Unit. Drawings may
also be presented to us via telefacsimile to our telefacsimile no. (415)
296-8905 (each such drawing, a “Fax Drawing”); provided however that you confirm
our receipt of any Fax Drawing by telephone to our telephone no. 1-800-798-2815
(option 1).  In the event of a presentation by facsimile transmission, the
original of such documents shall be sent to address set forth in the preceding
sentence, as aforesaid, by overnight courier for receipt by us within one (1)
Business Day of the date of such facsimile transmission.


3.           Time and Method for Payment. We hereby agree to honor a drawing
hereunder made in compliance with this Letter of Credit by transferring in
immediately available funds the amount
 
 
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

 
Page 1 of 7
 
Solar Photovoltaic EPC
Exhibit U
FPL PV PROJECT

 
 

--------------------------------------------------------------------------------

 


specified in the Draft delivered to us in connection with such drawing to such
account at such bank in the United States as you may specify in your Draw
Certificate.  If the Draw Certificate is presented to us at such address by
10:00 a.m., California time on any Business Day, payment will be made not later
than 3:00 p.m., California time on the next day and if such Draw Certificate is
so presented to us after 10:00 a.m., California time on any Business Day,
payment will be made on the second Business Day. In clarification, we agree to
honor the Draw Certificate upon receipt thereof, without regard to the truth or
falsity of the assertions made therein.
 
4.           Non-Conforming Demands. If a demand for payment made by you
hereunder does not, in any instance, conform to the terms and conditions of this
Letter of Credit, we shall give you prompt notice that the demand for payment
was not effected in accordance with the terms and conditions of this Letter of
Credit, stating the reasons therefore and that we will upon your instructions
hold any documents at your disposal or return the same to you. Upon being
notified that the demand for payment was not effected in conformity with this
Letter of Credit, you may correct any such non-conforming demand.
 
5.           Expiration. This Letter of Credit shall automatically expire at the
close of business on *** or such earlier date on which we receive a Cancellation
Certificate in the form of Attachment C hereto purportedly executed by your
authorized officer upon which this Letter of Credit shall be cancelled (the
“Expiration Date”).
 
6.           Rollover. The Letter of Credit shall be deemed automatically
extended without amendment for one additional period of one (1) year from the
present expiration date, unless at least sixty (60) Business Days prior to such
expiration date we shall notify you by registered mail or overnight courier at
the above address (or such other address as may be designated by you as
contemplated by numbered paragraph 9) that we elect not to consider this Letter
of Credit extended for  such additional one year period; provided, however, in
any event this Letter of Credit shall expire on ***.
 
7.           Business Day. As used herein, “Business Day” shall mean any day on
which commercial banks are not authorized or required to close in the State of
California.
 
8.           Governing Law. Except as far as otherwise expressly stated herein,
this Letter of Credit is subject to the International Standby Practices
(“ISP98”), except for Rule 3:14(a), International Chamber of Commerce
Publication No. 590. As to matters not addressed by the ISP98, this Letter of
Credit shall be governed by and construed in accordance with the laws of the
State of California and applicable U.S. federal law.
 
9.           Notices. All communications to you in respect of this Letter of
Credit shall be in writing and shall be delivered to the address shown for you
herein before or such other address as may from time to time be designated by
you in a written notice to us. All documents to be presented to us hereunder and
all other communications to us in respect of this Letter of Credit, which other
communications shall be in writing, shall be delivered to the address for us
indicated on the signature page hereof, or such other address as may from time
to time be designated by us in a written notice to you.
 
10.         Irrevocability. This Letter of Credit is irrevocable.
 
11.         Transferability. We shall not authorize any transfer of this Letter
of Credit until a transfer certificate, substantially in the form of Attachment
D hereto, is completed to our satisfaction and received by us.  All transfer
charges shall be for the account of the Contractor.  This Letter of
 
 
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

 
Page 2 of 7
 
Solar Photovoltaic EPC
Exhibit U
FPL PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Credit may not be transferred to any person with whom U.S. persons are
prohibited from doing business under U.S. Foreign Asset Control Regulations or
other applicable U.S. laws and regulations. Transfer of the Letter of Credit may
not change the place of expiration from our above office.
 
12.         Complete Agreement. This Letter of Credit sets forth in full our
undertaking, and such undertaking shall not in any way be modified, amended,
amplified or limited by reference to any document, instrument or agreement
referred to herein, except for the ISP-98 and Attachments A, B, C, and D hereto
and the notices referred to herein and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement except as
set forth above.
 
SINCERELY,
 
WELL FARGO BANK, N.A.
 
______________________
 
(Authorized Signature)
 


 
 

 
Page 3 of 7
 
Solar Photovoltaic EPC
Exhibit U
FPL PV PROJECT

 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A
 
FORM OF DRAW CERTIFICATE
 


 
The undersigned hereby certifies to Wells Fargo Bank N.A. (the “Issuer”), with
reference to Irrevocable Letter of Credit No. ________________ (the “Letter of
Credit”) issued by Issuer in favor of the undersigned (“Beneficiary”)
(capitalized terms used herein and not defined herein shall have the respective
meanings set forth in the Letter of Credit), as follows:
 
(1)
The undersigned is the ____________ of Beneficiary and is duly authorized by
Beneficiary to execute and deliver this Certificate on behalf of Beneficiary.

 
(2)
Beneficiary hereby makes demand against the Letter of Credit by Beneficiary’s
presentation of the draft accompanying this Certificate, for payment of
_______________________ dollars (U.S.$__________), such amount, when aggregated
together with any amount not drawn down, is not in excess of the Stated Amount
(as in effect of the date hereof).

 
(3)
Beneficiary is entitled to draw the amount set forth in paragraph 2 hereof
because:

 
[Check applicable provision(s)]
 
£           The conditions for a drawing pursuant to the Agreement have been
met.
 
 
£
The rating of the outstanding unsecured indebtedness of the bank or trust
company that issued the Letter of Credit has fallen below a rating of A-, as
determined by Standard and Poor’s Corporation, or a rating of A-3, as determined
by Moody’s Investors Services, Inc., and Contractor has failed, within ten (10)
days after receipt of written notice (copy attached) thereof by the Beneficiary
to replace such Letter of Credit with another Letter of Credit issued by a
financial institution acceptable to Beneficiary on the same terms as the Letter
of Credit being replaced.

 
 
£
The Contractor has failed to renew the Letter of Credit within sixty (60)
Business Days prior to the expiration thereof.



 
(4)
You are hereby directed to make payment of the requested drawing to: (insert
wire instructions)

 
Beneficiary Name and Address
 
By:
   
Title:
   
Date:
   


 





 
Page 4 of 7
 
Solar Photovoltaic EPC
Exhibit U
FPL PV PROJECT

 
 

--------------------------------------------------------------------------------

 


ATTACHMENT B


DRAWING UNDER IRREVOCABLE LETTER OF CREDIT NO. ------------------




Date:






ON:
If the Draw Certificate is presented by 10:00 a.m., California time on any
Business Day, payment will be made not later than 3:00 p.m., California time on
the next day and if such Draw Certificate is so presented to us after 10:00
a.m., California time on any Business Day, payment will be made on the second
Business Day.





PAY TO:
Florida Power & Light Company



$                                U.S.






FOR VALUE RECEIVED AND CHARGE TO THE ACCOUNT OF LETTER OF CREDIT NO.
__________________.


Florida Power & Light Company



     
By:
         
Title:
         
Date:
   



 

 

 
Page 5 of 7
 
Solar Photovoltaic EPC
Exhibit U
FPL PV PROJECT

 
 

--------------------------------------------------------------------------------

 


ATTACHMENT C


CANCELLATION CERTIFICATE




Irrevocable Letter of Credit No. _______________




The undersigned, being authorized by the undersigned (“Beneficiary”), on behalf
of Beneficiary hereby certifies to Wells Fargo Bank N.A. (“Issuer”), with
reference to Irrevocable Letter of Credit No. ______________issued by Issuer to
Beneficiary (the “Letter of Credit”; capitalized terms used herein and not
defined herein shall have the respective meanings set forth or referenced in the
Letter of Credit), that either (i) thirty (30) days have passed since the
expiration of the Warranty Period (as defined in the Agreement) and Contractor
has satisfied all obligations under the Agreement or (ii) the Agreement has been
terminated and Contractor has performed all obligations and paid all amounts
remaining due by Contractor following such termination.  Pursuant to Section 5
thereof, the Letter of Credit shall expire upon Issuer’s receipt of this
certificate. Attached hereto is the Letter of Credit marked “Canceled”.


Beneficiary Name.




By:
         
Title:
         
Date:
   



 

 

 
Page 6 of 7
 
Solar Photovoltaic EPC
Exhibit U
FPL PV PROJECT

 
 

--------------------------------------------------------------------------------

 


ATTACHMENT D
TRANSFER CERTIFICATE
 
Irrevocable Letter of Credit No. _____________
 
The undersigned Beneficiary hereby certifies to Wells Fargo Bank N.A.
(“Issuer”), with reference to Irrevocable Standby Letter of Credit No.
____________ (the “Letter of Credit”; capitalized terms used herein and not
defined herein shall have the respective meanings set forth in the Letter of
Credit), that for value received Beneficiary hereby irrevocably transfers to
_____________ (the “Transferee”) all rights of the undersigned under the Letter
of Credit, including all rights of the undersigned to draw under the Letter of
Credit and to execute and deliver drafts and draw certificates with respect
hereto.
 
Beneficiary hereby certifies that the Transferee has agreed in writing for
Contractor’s benefit to be bound by the provisions set forth herein.
 
By this transfer, all rights of Beneficiary under the Letter of Credit are
transferred to Transferee and Transferee shall have sole rights with respect to
the Letter of Credit relating to any amendments thereof and any notices
thereunder; and all references to “Beneficiary” or “Owner” in the Letter of
Credit, any drawing certificate in the form of Attachment A or the other
Attachments to the Letter of Credit shall be deemed to mean the Transferee. All
amendments are to be advised directly to the Transferee without necessity of any
consent of or notice to the undersigned. Simultaneous with delivery of this
notice to Issuer, a copy of this notice is being transmitted to Transferee.
 
The Letter of Credit is returned herewith and Issuer is requested to endorse the
transfer on the reverse thereof and forward it with your customary notice of
transfer directly to the Transferee at the following address:
 
Florida Power & Light Company
(or its permitted transferee in interest)


By:
         
Title:
         
Date:
   



SIGNATURE GUARANTEED
The First Beneficiary’s signature(s) with title(s) conforms with that on file
with us and such is/are authorized for the execution of this instrument.
 

 

     
(Name of Bank)
               
(Bank Address)
               
(City, State, Zip Code)
               
(Telephone Number)
               
(Authorized Name and Title)
               
(Authorized Signature)
   



 
 
 

 
Page 7 of 7
 
Solar Photovoltaic EPC
Exhibit U
FPL PV PROJECT

 
 

--------------------------------------------------------------------------------

 


Appendix V – Contractor’s Exclusions


 

--------------------------------------------------------------------------------

 


APPENDIX V


Contractor’s Exclusions




None.
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX W




Intentionally Deleted



 

--------------------------------------------------------------------------------

 


APPENDIX X




Intentionally Deleted



 

--------------------------------------------------------------------------------

 


Appendix Y –Form of Quality Assurance Programs


 

--------------------------------------------------------------------------------

 


Appendix Z – Form of Safety Plan

 

--------------------------------------------------------------------------------

 


Appendix Z-1 – Safe and Secure Workplace Policy


 

--------------------------------------------------------------------------------

 


Appendix HH – Acceptance Testing
 
 

--------------------------------------------------------------------------------

 


Florida PV Projects
Appendix HH – Acceptance Testing


***








*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 

--------------------------------------------------------------------------------

 


Appendix II – ***





 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 

--------------------------------------------------------------------------------

 


Appendix II
 
***
 



 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------